 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 28, 2007
Among
THE FINANCIAL INSTITUTIONS NAMED HEREIN
as the Lenders
and
BANK OF AMERICA, N.A.
as the Administrative and Collateral Agent
BANC OF AMERICA SECURITIES LLC
as Sole Lead Arranger and the Sole Book Manager
and
SALTON, INC.,
APPLICA INCORPORATED,
APPLICA CONSUMER PRODUCTS, INC.,
APPLICA AMERICAS, INC.,
APN HOLDING COMPANY, INC. (SUCCESSOR-BY-MERGER
TO SFP MERGER SUB, INC.)
HP DELAWARE, INC.,
HPG LLC,
APPLICA MEXICO HOLDINGS, INC.,
SONEX INTERNATIONAL CORPORATION,
HOME CREATIONS DIRECT LTD.,
SALTON HOLDINGS INC.,
ICEBOX LLC,
TOASTMASTER INC.,
FAMILY PRODUCTS INC.,
ONE:ONE COFFEE LLC and
SALTON TOASTMASTER LOGISTICS LLC
as the Borrowers
and
APPLICA ASIA LIMITED and
APPLICA CANADA CORPORATION
as Guarantors

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page ARTICLE 1 LOANS AND LETTERS OF CREDIT
    2  
 
                   
 
    1.1     Total Facility     2  
 
    1.2     Revolving Loans     2  
 
    1.3     Letters of Credit     6  
 
    1.4     Bank Products     9  
 
    1.5     Increase of Maximum Revolver Amount     9  
 
    1.6     Multi-Borrower Provisions     10  
 
                    ARTICLE 2 INTEREST AND FEES     13  
 
                   
 
    2.1     Interest     13  
 
    2.2     Continuation and Conversion Elections     13  
 
    2.3     Maximum Interest Rate     14  
 
    2.4     Closing and Other Fees     15  
 
    2.5     Unused Line Fee     15  
 
    2.6     Letter of Credit Fee     15  
 
    2.7     Reserved     15  
 
                    ARTICLE 3 PAYMENTS AND PREPAYMENTS     16  
 
                   
 
    3.1     Revolving Loans     16  
 
    3.2     Borrowers’ Termination of Facility     16  
 
    3.3     Optional Commitment Reductions     16  
 
    3.4     Payments from Distributions or Loans from Subsidiaries     17  
 
    3.5     Payments from Asset Dispositions     17  
 
    3.6     LIBOR Loan Prepayments     17  
 
    3.7     Payments by the Loan Parties     17  
 
    3.8     Payments as Revolving Loans     17  
 
    3.9     Apportionment, Application and Reversal of Payments     18  
 
    3.10     Indemnity for Returned Payments     18  
 
    3.11     Agent’s and Lenders’ Books and Records; Monthly Statements     19  
 
                    ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY     19  
 
                   
 
    4.1     Taxes     19  
 
    4.2     Illegality     20  
 
    4.3     Increased Costs and Reduction of Return     21  
 
    4.4     Funding Losses     22  
 
    4.5     Inability to Determine Rates     22  
 
    4.6     Certificates of Agent     22  
 
    4.7     Obligation to Mitigate     22  
 
    4.8     Survival     23  

 



--------------------------------------------------------------------------------



 



                                      Page
 
                    ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
    23  
 
                   
 
    5.1     Books and Records     23  
 
    5.2     Financial Information     24  
 
    5.3     Notices to the Lenders     26  
 
    5.4     Revisions or Updates to Schedules     28  
 
                    ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS     29  
 
                   
 
    6.1     Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents     29  
 
    6.2     Validity and Priority of Security Interest     29  
 
    6.3     Organization and Qualification     29  
 
    6.4     Reserved     29  
 
    6.5     Subsidiaries     29  
 
    6.6     Financial Statements and Projections     30  
 
    6.7     Reserved     30  
 
    6.8     Solvency     31  
 
    6.9     Debt     31  
 
    6.10     Distributions     31  
 
    6.11     Real Estate; Leases     31  
 
    6.12     Proprietary Rights     31  
 
    6.13     Trade Names     31  
 
    6.14     Litigation     31  
 
    6.15     Labor Disputes     32  
 
    6.16     Environmental Laws     32  
 
    6.17     No Violation of Law     33  
 
    6.18     No Default     33  
 
    6.19     Plan Compliance     33  
 
    6.20     Taxes     34  
 
    6.21     Regulated Entities     34  
 
    6.22     Margin Regulations     34  
 
    6.23     Copyrights, Patents, Trademarks and Licenses, etc.     34  
 
    6.24     Material Agreements     34  
 
    6.25     Bank Accounts     34  
 
    6.26     Governmental Authorization     34  
 
    6.27     Investment Property     35  
 
    6.28     No Material Adverse Change     35  
 
    6.29     Full Disclosure     35  
 
    6.30     Common Enterprise     35  
 
    6.31     Anti-Terrorism Laws     35  
 
                    ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS     36  
 
                   
 
    7.1     Taxes and Other Obligations     36  
 
    7.2     Legal Existence and Good Standing     37  
 
    7.3     Compliance with Law and Agreements; Maintenance of Licenses     37  
 
    7.4     Maintenance of Property; Inspection of Property     37  
 
    7.5     Insurance     37  
 
    7.6     Insurance and Condemnation Proceeds     38  
 
    7.7     Environmental Laws     38  
 
    7.8     Compliance with ERISA     39  
 
    7.9     Asset Dispositions, Mergers, Dissolutions     39  

 



--------------------------------------------------------------------------------



 



                                      Page
 
    7.10     Distributions; Capital Change; Restricted Investments     40  
 
    7.11     Acquisitions     40  
 
    7.12     Third Party Guaranties     41  
 
    7.13     Debt     41  
 
    7.14     Payments; Prepayments     41  
 
    7.15     Transactions with Affiliates     41  
 
    7.16     Borrowing Base Certificates     42  
 
    7.17     Reserved     42  
 
    7.18     Loan Party Guaranties     42  
 
    7.19     Reserved     42  
 
    7.20     Investment Banking and Finder’s Fees     42  
 
    7.21     Business Conducted     42  
 
    7.22     Liens     42  
 
    7.23     Reserved     42  
 
    7.24     New Subsidiaries     42  
 
    7.25     Fiscal Year     43  
 
    7.26     Reserved     43  
 
    7.27     Minimum Fixed Charge Coverage Ratio     43  
 
    7.28     Use of Proceeds     45  
 
    7.29     Reserved     45  
 
    7.30     Anti-Terrorism Laws     45  
 
    7.31     Intercompany Security Interest     45  
 
    7.32     Blocked Accounts     45  
 
    7.33     Additional Debt Documents     46  
 
    7.34     Applica Asia Covenants     46  
 
    7.35     Post-Closing Covenants     48  
 
    7.36     Further Assurances     48  
 
    7.37     Proceeds from Surplus Cash Deposits     48  
 
    7.38     Excess Collections, Investments, Etc.     48  
 
                    ARTICLE 8 CONDITIONS OF LENDING     49  
 
                   
 
    8.1     Conditions Precedent to Making of Initial Loans     49  
 
    8.2     Conditions Precedent to Each Loan     54  
 
    8.3     Limited Waiver of Conditions Precedent     54  
 
                    ARTICLE 9 DEFAULT; REMEDIES     55  
 
                   
 
    9.1     Events of Default     55  
 
    9.2     Remedies     57  
 
                    ARTICLE 10 TERM AND TERMINATION     58  
 
                   
 
    10.1     Term     58  
 
    10.2     Termination by Agent     58  
 
    10.3     Effect of Termination     58  
 
                    ARTICLE 11 AMENDMENTS; WAIVERs; PARTICIPATIONS; ASSIGNMENTS;
SUCCESSORS     59  
 
                   
 
    11.1     Amendments and Waivers     59  
 
    11.2     Assignments; Participations     60  

 



--------------------------------------------------------------------------------



 



                                      Page
 
                    ARTICLE 12 THE AGENT     62  
 
                   
 
    12.1     Appointment and Authorization     62  
 
    12.2     Delegation of Duties     62  
 
    12.3     Liability of Agent     63  
 
    12.4     Reliance by Agent     63  
 
    12.5     Notice of Default     63  
 
    12.6     Credit Decision     63  
 
    12.7     Indemnification     64  
 
    12.8     Agent in Individual Capacity     64  
 
    12.9     Successor Agent     65  
 
    12.10     Withholding Tax     65  
 
    12.11     Collateral Matters     66  
 
    12.12     Restrictions on Actions by Lenders; Sharing of Payments     67  
 
    12.13     Agency for Perfection     68  
 
    12.14     Payments by Agent to Lenders     68  
 
    12.15     Settlement     68  
 
    12.16     Letters of Credit; Intra-Lender Issues     71  
 
    12.17     Concerning the Collateral and the Related Loan Documents     73  
 
    12.18     Field Audit and Examination Reports; Disclaimer by Lenders     73
 
 
    12.19     Notice of Bank Products     74  
 
    12.20     Relation Among Lenders     74  
 
                    ARTICLE 13 JUDGMENT CURRENCY; SERVICE OF PROCESS     74  
 
                   
 
    13.1     Judgment Currency     74  
 
    13.2     Agent for Service of Process     75  
 
                    ARTICLE 14 MISCELLANEOUS     75  
 
                   
 
    14.1     No Waivers; Cumulative Remedies     75  
 
    14.2     Severability     75  
 
    14.3     Governing Law; Choice of Forum; Service of Process     75  
 
    14.4     WAIVER OF JURY TRIAL     76  
 
    14.5     Survival of Representations and Warranties     77  
 
    14.6     Other Security and Guaranties     77  
 
    14.7     Fees and Expenses     77  
 
    14.8     Notices     78  
 
    14.9     Waiver of Notices     79  
 
    14.10     Binding Effect     79  
 
    14.11     Indemnity of the Agent and the Lenders by the Borrowers     79  
 
    14.12     Amendment and Restatement of Second Amended Credit Agreement;
Release     80  
 
    14.13     Final Agreement     80  
 
    14.14     Counterparts     81  
 
    14.15     Captions     81  
 
    14.16     Right of Setoff     81  
 
    14.17     Confidentiality     81  
 
    14.18     Conflicts with Other Loan Documents     82  
 
    14.19     Agency of the Borrowers for Each Other Loan Party     83  
 
    14.20     Express Waivers By Loan Parties In Respect of Cross Guaranties and
Cross Collateralization     83  
 
    14.21     USA PATRIOT Act Notice     84  
 
    14.22     Intercreditor Agreement     84  

 



--------------------------------------------------------------------------------



 



ANNEXES, EXHIBITS AND SCHEDULES

         
ANNEX A
  -   DEFINED TERMS
ANNEX B
  -   COMMITMENTS  
EXHIBIT A
  -   BORROWING BASE CERTIFICATE
EXHIBIT B
  -   NOTICE OF BORROWING
EXHIBIT C
  -   NOTICE OF CONTINUATION/CONVERSION
EXHIBIT D
  -   ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT E
  -   COLLATERAL ACCESS AGREEMENT
EXHIBIT F
  -   VENDOR LETTER

SCHEDULE 6.3 — ORGANIZATION AND QUALIFICATIONS
SCHEDULE 6.5 — SUBSIDIARIES AND AFFILIATES
SCHEDULE 6.9 — DEBT
SCHEDULE 6.11 — REAL ESTATE; LEASES
SCHEDULE 6.12 — PROPRIETARY RIGHTS
SCHEDULE 6.13 — TRADE NAMES
SCHEDULE 6.14 — LITIGATION
SCHEDULE 6.15 — LABOR DISPUTES
SCHEDULE 6.16 — ENVIRONMENTAL LAW
SCHEDULE 6.19 — PLAN COMPLIANCE
SCHEDULE 6.24 — MATERIAL AGREEMENTS
SCHEDULE 6.25 — BANK ACCOUNTS
SCHEDULE 6.27 — CAPITALIZATION
SCHEDULE A-1 — PERMITTED LIENS
SCHEDULE A-2 — RESTRICTED INVESTMENTS

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is made
as of December 28, 2007, by and among SALTON, INC., a Delaware corporation
(“Parent”), APPLICA INCORPORATED, a Florida corporation (“Applica”), APN HOLDING
COMPANY, INC. (successor-by-merger to SFP Merger Sub, Inc.), a Delaware
corporation (“APN”), APPLICA CONSUMER PRODUCTS, INC., a Florida corporation
(“ACP”), APPLICA AMERICAS, INC., a Delaware corporation (“AAI”), HP DELAWARE,
INC., a Delaware corporation (“HP”), HPG LLC, a Delaware limited liability
company (“HPG”), APPLICA MEXICO HOLDINGS, INC., a Delaware corporation (“Applica
Mexico”), SONEX INTERNATIONAL CORPORATION, a Delaware corporation (“Sonex”),
HOME CREATIONS DIRECT LTD., a Delaware corporation (“HCD”), SALTON HOLDINGS
INC., a Delaware corporation (“SHI”), ICEBOX LLC, an Illinois limited liability
company (“Icebox”), TOASTMASTER INC., a Missouri corporation (“Toastmaster”),
FAMILY PRODUCTS INC., a Delaware corporation (“Family Products”), ONE:ONE COFFEE
LLC, a Delaware limited liability company (“One Coffee”), and SALTON TOASTMASTER
LOGISTICS LLC, a Delaware limited liability company (“STL”; Parent, Applica,
APN, ACP, AAI, HP, HPG, Applica Mexico, Sonex, HCD, SHI, Icebox, Toastmaster,
Family Products, One Coffee and STL being sometimes referred to herein
individually as a “Borrower” and collectively as “Borrowers”), and APPLICA ASIA
LIMITED, a Hong Kong company (“Applica Asia”), and APPLICA CANADA CORPORATION, a
Nova Scotia company (“Applica Canada”); the financial institutions listed on the
signature pages hereof and their respective successors and permitted assigns
which become “Lenders” as provided herein; and BANK OF AMERICA, N.A., a national
banking association with an office at 300 Galleria Parkway, Suite 800, Atlanta,
Georgia 30339, in its capacity as administrative agent and collateral agent for
the Lenders pursuant to Section 12 hereof (together with its successors in such
capacity, “Agent”). Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed thereto in Annex A, which is
attached hereto and incorporated herein. The rules of construction contained in
Annex A shall govern the interpretation of this Agreement, and all Annexes,
Exhibits and Schedules attached hereto are incorporated herein by reference.
Recitals:
     Applica, certain other Loan Parties, Agent, certain financial institutions
(“Original Lenders”), and the other parties named therein were parties to a
certain Credit Agreement dated December 28, 2001 (as at any time amended,
modified, supplemented or restated, the “Original Credit Agreement”), pursuant
to which Original Lenders made revolving credit loans, letters of credit, and
other financial accommodations to Applica and its Subsidiaries.
     The parties to the Original Credit Agreement amended and restated the
Original Credit Agreement pursuant to the terms of a certain Amended and
Restated Credit Agreement dated November 17, 2004 (as amended, the “First
Amended Credit Agreement”).
     The parties to the First Amended Credit Agreement amended and restated the
First Amended Credit Agreement pursuant to the terms of a certain Second Amended
and Restated Credit Agreement dated as of December 23, 2005 (as amended, the
“Second Amended Credit Agreement”).
     Harbinger Capital Partners Master Fund I, Ltd. and Harbinger Capital
Partners Special Situations Fund, L.P. (collectively, “Equity Investors”) have
formed APN, which owns all of the equity interests of Applica. SFP Merger Sub,
Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“SFP”), will
be merged with and into APN, with APN being the surviving corporation of such
merger. After giving effect to such merger, all of the issued and outstanding
shares of common stock of APN will be owned by Parent. As used in this
Agreement, the foregoing series of transactions shall be referred to as the
“Merger.”

 



--------------------------------------------------------------------------------



 



     In connection with the Merger, Applica and the other Loan Parties have
requested that Lenders provide a credit facility to Borrowers to finance their
mutual and collective business enterprise and have requested that the Second
Amended Credit Agreement be amended and restated in its entirety to become
effective and binding on the Loan Parties pursuant to the terms hereof, and the
Agent and the Lenders (including the Original Lenders that are parties hereto)
have agreed, subject to the terms of this Agreement, to amend and restate the
Second Amended Credit Agreement in its entirety to read as set forth herein, and
it has been agreed by the parties hereto that (a) the commitments which the
Original Lenders that are parties hereto extended to Applica under the Original
Credit Agreement, First Amended Credit Agreement and Second Amended Credit
Agreement and the commitments of new Lenders that become parties hereto shall be
extended or advanced upon the amended and restated terms and conditions
contained in this Agreement and (b) the Loans and other Obligations outstanding
under the Second Amended Credit Agreement shall be governed by and deemed to be
outstanding under the amended and restated terms and conditions contained
herein.
     All existing Obligations are and shall continue to be (and all Obligations
incurred pursuant hereto shall be) secured by, among other things, the Security
Agreement, the Applica Canada Security Agreement and the other Loan Documents
and shall be guaranteed pursuant to the Applica Asia Guaranty and the Applica
Canada Guaranty. In addition, all existing Obligations (and all Obligations
incurred pursuant hereto) shall be secured by, among other things, Liens on a
portion of the assets of certain Persons that, prior to the effective date of
the Merger, constituted Consolidated Salton Parties, and
     NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Second Amended Credit Agreement, and the Second Amended Credit Agreement is
hereby amended and restated, in its entirety as follows:
ARTICLE 1
LOANS AND LETTERS OF CREDIT
     1.1 Total Facility.
          Subject to all of the terms and conditions of this Agreement, the
Lenders agree to make available a total credit facility of up to the Maximum
Revolver Amount (the “Total Facility”) to the Borrowers from time to time during
the term of this Agreement. The Total Facility shall be composed of a revolving
line of credit consisting of Revolving Loans and Letters of Credit and Credit
Support as described in Section 1.2 and Section 1.3.
     1.2 Revolving Loans.
          (a) Amounts. Subject to the satisfaction of the conditions precedent
set forth in Article 8, each Lender severally, but not jointly, agrees, upon the
Borrower Agent’s request from time to time on any Business Day during the period
from and including the Closing Date to the Termination Date, to make revolving
loans (the “Revolving Loans”) to the Borrowers in amounts not to exceed such
Lender’s Pro Rata Share of Availability, except for Non-Ratable Loans and Agent
Advances. Subject to the provisions of Section 1.2(i), the Lenders, in their
unanimous discretion, may elect to make Revolving Loans or issue or arrange to
have issued Letters of Credit or Credit Support even though the Aggregate
Revolver Outstandings exceed or would exceed the Borrowing Base (an
“Out-of-Formula

-2-



--------------------------------------------------------------------------------



 



Condition”) on one or more occasions, but if they do so, neither the Agent nor
the Lenders shall be deemed thereby to have changed the limits of the Borrowing
Base or to be obligated to exceed such limits on any other occasion. If any
requested Borrowing would exceed Availability (after giving effect to Pending
Revolving Loans), the Lenders may refuse to make or may otherwise restrict the
making of Revolving Loans as the Lenders determine until such excess has been
eliminated, subject to the Agent’s authority, in its sole discretion, to require
Lenders to make Out-of-Formula Loans pursuant to Section 1.2(i) and to make
Agent Advances pursuant to the terms of Section 1.2(j). In the event that other
than pursuant to Section 1.2(i) Lenders are willing in their sole discretion to
make Out-of-Formula Loans, such Loans shall be due and payable as provided in
Section 3.1 and shall bear interest as provided for Revolving Loans generally in
Section 2.1.
          (b) Procedure for Borrowing.
          (1) Each Borrowing shall be made upon the Borrower Agent’s delivery to
Agent of an irrevocable Notice of Borrowing, which must be received by the Agent
prior to (i) 11:00 a.m. (Atlanta, Georgia time) two Business Days prior to the
requested Funding Date, in the case of LIBOR Loans and (ii) noon (Atlanta,
Georgia time) on the requested Funding Date, in the case of Base Rate Loans,
specifying:
          (A) the amount of the Borrowing, which in the case of a LIBOR Loan
must equal or exceed $2,500,000 (and increments of $500,000 in excess of such
amount);
          (B) the requested Funding Date, which must be a Business Day;
          (C) whether the Revolving Loan requested is to be a Base Rate Loan or
a LIBOR Revolving Loan (and if not specified, it shall be deemed a request for a
Base Rate Loan); and
          (D) the duration of the Interest Period for a LIBOR Revolving Loan
(and if not specified, it shall be deemed a request for an Interest Period of
one month);
provided, however, that with respect to the Borrowing to be made on the Closing
Date, such Borrowing will consist of a Base Rate Loan only.
          (2) In lieu of delivering a Notice of Borrowing, (I) a Responsible
Officer may give Agent telephonic notice of such request for advances to a
Designated Account on or before the deadline set forth in clause (1) above and
the Agent at all times shall be entitled to rely on such telephonic notice in
making such Revolving Loans, regardless of whether any written confirmation is
received, (II) whenever a presentment for payment is made against a Designated
Account in an amount greater than the then available balance therein, such
presentment shall be deemed to be a request for a Base Rate Loan on the date of
such presentment in an amount equal to the excess of such check or other payment
item over the available balance therein, or (III) the Borrower shall be deemed
irrevocably to have requested a Revolving Loan (without any requirement for
submission of a Notice of Borrowing) as and to the extent provided in
Section 3.8.
          (3) The Borrowers shall have no right to request a LIBOR Loan while a
Default or Event of Default has occurred and is continuing.

-3-



--------------------------------------------------------------------------------



 



          (c) Reliance upon Authority. Prior to the Closing Date, the Borrowers
shall deliver to the Agent a notice setting forth an account (“Designated
Account”) to which the Agent is authorized by the Borrowers to transfer the
proceeds of the Revolving Loans requested hereunder. The Borrowers may designate
a replacement Designated Account from time to time by written notice to Agent.
All such Designated Accounts must be reasonably satisfactory to the Agent. The
Agent is entitled to rely conclusively on any individual’s request for Revolving
Loans on behalf of the Borrowers, so long as the proceeds thereof are to be
transferred to a Designated Account. The Agent has no duty to verify the
identity of any individual representing himself or herself as a person
authorized by the Borrowers to make such requests on their behalf.
          (d) No Liability. The Agent shall not incur any liability to the Loan
Parties as a result of acting upon any notice referred to in Sections 1.2(b) and
(c), which the Agent believes in good faith to have been given by an officer or
other person duly authorized by the Borrowers to request Revolving Loans on its
behalf. The crediting of Revolving Loans to a Designated Account or to such
Persons as the Borrowers may direct shall conclusively establish the obligation
of the Borrowers to repay such Revolving Loans as provided herein.
          (e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice
in lieu thereof) made pursuant to Section 1.2(b) shall be irrevocable and the
Borrowers shall be bound to borrow the funds requested therein in accordance
therewith.
          (f) Agent’s Election. Promptly after receipt of a Notice of Borrowing
(or telephonic notice in lieu thereof) or a deemed request for a Revolving Loan
pursuant to Section 3.8, the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested (or deemed
request for a) Borrowing. If the Bank declines in its sole discretion to make a
Non-Ratable Loan pursuant to Section 1.2(h), the terms of Section 1.2(g) shall
apply to the requested Borrowing.
          (g) Making of Revolving Loans. If Agent elects to have the terms of
this Section 1.2(g) apply to a requested (or deemed request for a) Borrowing,
then promptly after receipt of a Notice of Borrowing (or telephonic notice in
lieu thereof) or the becoming due of any amount required to be paid with respect
to any of the Obligations as permitted in Section 3.8, the Agent shall notify
the Lenders by telecopy, telephone or e-mail of the requested (or deemed request
for a) Borrowing. Each Lender shall transfer its Pro Rata Share of the requested
(or deemed request for a) Borrowing to the Agent in immediately available funds,
to the account from time to time designated by Agent, not later than 2:00 p.m.
(Atlanta, Georgia time) on the applicable Funding Date. After the Agent’s
receipt of all proceeds of such Revolving Loans, the Agent shall make the
proceeds of such Revolving Loans available to the Borrowers on the applicable
Funding Date by transferring same day funds to the Designated Account; provided,
however, that, except as may otherwise be provided by this Agreement, the amount
of Revolving Loans so made on any date shall not exceed the Availability on such
date.
          (h) Making of Non-Ratable Loans. If Agent elects, with the consent of
the Bank, to have the terms of this Section 1.2(h) apply to a requested (or
deemed request for a) Borrowing, the Bank shall make a Revolving Loan in the
amount of such Borrowing available to the Borrowers on the applicable Funding
Date by transferring same day funds to the Designated Account (or, in the case
of a deemed request for a Borrowing, by direct payment of the relevant
Obligation). Each Revolving Loan made solely by the Bank pursuant to this
Section is herein referred to as a “Non-Ratable Loan,” and such Revolving Loans
are collectively referred to as “Non-Ratable Loans.” Each Non-Ratable Loan shall
be subject to all the terms and conditions applicable to other Revolving Loans
except that all payments thereon shall be payable to the Bank solely for its own
account. The aggregate amount of Non-Ratable Loans outstanding at any time shall
not exceed $20,000,000. Subject to the provisions of Section 1.2(i),

-4-



--------------------------------------------------------------------------------



 



the Agent shall not request the Bank to make any Non-Ratable Loan if the Agent
has received written notice from the Required Lenders that one or more of the
applicable conditions precedent set forth in Article 8 will not be satisfied on
the requested Funding Date and instructing Agent to withhold such Revolving
Loan. The Non-Ratable Loans shall be secured by the Agent’s Liens in and to the
Collateral.
          (i) Out-of-Formula Loans. Unless its authority has been revoked in
writing by the Required Lenders, the Agent may require the Lenders to honor
requests for Out-of-Formula Loans and to forbear from requiring the Borrower to
cure an Out-of-Formula Condition, (a) when no Event of Default is known to the
Agent, as long as (i) the Out-of-Formula Condition does not continue for more
than 30 consecutive days (and no Out-of-Formula Condition may exist for at least
5 consecutive days thereafter before further Out-of-Formula Loans are required),
and (ii) the Out-of-Formula Condition is not known by the Agent to exceed
$10,000,000; and (b) regardless of whether an Event of Default exists, if the
Agent discovers an Out-of-Formula Condition not previously known by it to exist,
as long as from the date of such discovery the Out-of-Formula Condition (i) is
not increased by more than $5,000,000 at any time during a Seasonal Period or
$10,000,000 at any time other than during a Seasonal Period and (ii) does not
continue for more than 30 consecutive days. In no event shall Out-of-Formula
Loans be required that would cause the outstanding Revolver Loans and LC
Obligations to exceed the Maximum Revolver Amount. Any funding of an
Out-of-Formula Loan or sufferance of an Out-of-Formula Condition shall not
constitute a waiver by the Agent or the Lenders of any Event of Default that may
then exist. In no event shall the Borrowers or other Loan Party be deemed a
beneficiary of this Section nor authorized to enforce any of its terms.
          (j) Agent Advances. Subject to the limitations set forth below, the
Agent is authorized by the Borrowers and the Lenders, from time to time in the
Agent’s sole discretion, (A) after the occurrence of a Default or an Event of
Default, or (B) at any time that any of the other conditions precedent set forth
in Article 8 have not been satisfied, to make Base Rate Loans to the Borrowers
on behalf of the Lenders in an aggregate amount outstanding at any time not to
exceed $15,000,000 (but not to exceed in the aggregate, together with all of the
Revolving Loans outstanding, the Maximum Revolver Amount or, together with all
of the Out-of-Formula Loans pursuant to Section 1.2(i) outstanding, $20,000,000)
for a period not to exceed thirty (30) continuous days, which Agent, in its
reasonable business judgment, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(3) to pay any other amount chargeable to the Borrowers pursuant to the terms of
this Agreement, including costs, fees and expenses as described in Section 14.7
(any of such advances are herein referred to as “Agent Advances”); provided that
the Required Lenders may at any time revoke the Agent’s authorization to make
Agent Advances. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof. The Agent Advances
shall be secured by the Agent’s Liens in and to the Collateral and shall
constitute Base Rate Loans and Obligations hereunder.
          (k) Notices. Each Loan Party authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of interest rates, and transfer
funds to or on behalf of the Loan Parties based on telephonic or electronic
(including e-mail and internet or intranet websites) instructions. If requested
to do so by Agent, the Loan Parties shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Continuation/Conversion,
if applicable, but if it differs in any material respect from the action taken
by Agent or Lenders, the records of Agent and Lenders shall govern. Neither
Agent nor any Lender shall have any liability for any loss suffered by a Loan
Party as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a person authorized to give such instructions on a
Loan Party’s behalf.

-5-



--------------------------------------------------------------------------------



 



     1.3 Letters of Credit.
          (a) Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Agent agrees, upon the request from time to
time of the Borrower Agent, in accordance with Section 1.3(d), for the issuance
of a Letter of Credit for the account of the Borrowers or for the joint account
of Borrowers and another Loan Party, (i) to cause the Letter of Credit Issuer to
issue for the account of the Borrowers (or the joint account of Borrowers and
another Loan Party) one or more commercial/documentary and/or standby letters of
credit (each a “Letter of Credit”) and/or (ii) to provide credit support or
other enhancement to a Letter of Credit Issuer acceptable to the Letter of
Credit Issuer which issues a Letter of Credit for the account of the Borrowers
or for the joint account of Borrowers and another Loan Party (any such credit
support or enhancement being herein referred to as a “Credit Support”) from time
to time during the term of this Agreement.
          (b) Amounts; Outside Expiration Date. The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from the
Borrowers in connection with the opening thereof would exceed Availability at
such time; or (iii) such Letter of Credit has an expiration date less than
fifteen (15) days prior to the Stated Termination Date or more than twelve
(12) months from the date of issuance for standby letters of credit or more than
six (6) months from the date of issuance for documentary letters of credit. With
respect to any Letter of Credit which contains any “evergreen” or automatic
renewal provision, each Lender shall be deemed to have consented to any such
extension or renewal unless such Lender shall have provided to the Agent written
notice that it declines to consent to such extension or renewal at least thirty
(30) days prior to the date on which the Letter of Credit Issuer is entitled to
decline to extend or renew the Letter of Credit. If all of the requirements of
this Section 1.3 are met and no Default or Event of Default has occurred and is
continuing, no Lender shall decline to consent to any such extension or renewal.
          (c) Other Conditions. In addition to conditions precedent contained in
Article 8, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:
     (1) the Borrower Agent shall have delivered to the Letter of Credit Issuer,
at such times and in such manner as such Letter of Credit Issuer may prescribe,
an application in form and substance satisfactory to such Letter of Credit
Issuer and reasonably satisfactory to the Agent for the issuance of the Letter
of Credit and such other documents as may be required pursuant to the terms
thereof, and the form, terms and purpose of the proposed Letter of Credit shall
be reasonably satisfactory to the Agent and the Letter of Credit Issuer; and
     (2) as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

-6-



--------------------------------------------------------------------------------



 



          (d) Issuance of Letters of Credit.
     (1) Request for Issuance. The Borrower Agent shall notify Agent by
telephonic facsimile or electronic notice of a requested Letter of Credit at
least three (3) Business Days prior to the proposed issuance date. Such notice
shall be irrevocable and must specify the original face amount of the Letter of
Credit requested, the Business Day of issuance of such requested Letter of
Credit, whether such Letter of Credit may be drawn in a single or in partial
draws, the Business Day on which the requested Letter of Credit is to expire,
the purpose for which such Letter of Credit is to be issued, and the beneficiary
of the requested Letter of Credit. The Borrower Agent shall attach to such
notice the proposed form of the Letter of Credit.
     (2) Responsibilities of the Agent; Issuance. As of the Business Day
immediately preceding the requested issuance date of the Letter of Credit, the
Agent shall determine the amount of the applicable Unused Letter of Credit
Subfacility and Availability. If (i) the face amount of the requested Letter of
Credit is less than the Unused Letter of Credit Subfacility and (ii) the amount
of such requested Letter of Credit and all commissions, fees, and charges due
from the Borrowers in connection with the opening thereof would not exceed
Availability, the Agent shall cause the Letter of Credit Issuer to issue the
requested Letter of Credit on the requested issuance date so long as the other
conditions hereof are met.
     (3) No Extensions or Amendment. Other than in accordance with the last two
sentences of Section 1.3(b) hereof, Agent shall not be obligated to cause the
Letter of Credit Issuer to extend or amend any Letter of Credit issued pursuant
hereto unless the requirements of this Section 1.3 are met as though a new
Letter of Credit were being requested and issued.
          (e) Payments Pursuant to Letters of Credit. The Borrowers agree to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and the Agent for the account of the Lenders upon any payment pursuant
to any Credit Support and to pay the Letter of Credit Issuer the amount of all
other charges, fees and other LC Obligations payable to the Letter of Credit
Issuer in connection with any Letter of Credit immediately when due,
irrespective of any claim, setoff, defense or other right which the Borrowers
may have at any time against the Letter of Credit Issuer or any other Person.
Each drawing under any Letter of Credit shall constitute a request by the
Borrowers for a Borrowing of a Base Rate Loan in the amount of such drawing and
any other LC Obligations then due and payable. The Funding Date with respect to
such Borrowing shall be the date of such drawing.
          (f) Indemnification; Exoneration; Power of Attorney.
     (1) Indemnification. In addition to amounts payable as elsewhere provided
in this Section 1.3, each Loan Party agrees to protect, indemnify, pay and save
the Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) which any Lender or the Agent (other than a Lender in its
capacity as Letter of Credit Issuer) may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any Credit Support or enhancement in connection therewith. The Loan
Parties’ obligations under this Section shall survive payment of all other
Obligations.

-7-



--------------------------------------------------------------------------------



 



     (2) Assumption of Risk by the Borrowers. As among the Borrowers, the
Lenders, and Agent (excluding any Lender in its capacity as a Letter of Credit
Issuer), the Borrowers assume all risks of the acts and omissions of, or misuse
of any of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Lenders
and the Agent (excluding any Lender in its capacity as a Letter of Credit
Issuer) shall not be responsible for: (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any Person in
connection with the application for and issuance of and presentation of drafts
with respect to any of the Letters of Credit, even if it should prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(B) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (C) the failure of the beneficiary of any
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (D) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (G) the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (H) any
consequences arising from causes beyond the control of the Lenders or the Agent,
including any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or (I) the Letter of Credit
Issuer’s honor of a draw for which the draw or any certificate fails to comply
in any respect with the terms of the Letter of Credit. None of the foregoing
shall affect, impair or prevent the vesting of any rights or powers of the Agent
or any Lender under this Section 1.3(f).
     (3) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer) shall result in any liability of Agent or and Lender to
any Loan Party, or relieve such Loan Party of any of its obligations hereunder
to any such Person.
     (4) Rights Against Letter of Credit Issuer. Nothing contained in this
Agreement is intended to limit the Borrowers’ rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between the Borrowers and the
Letter of Credit Issuer regardless of whether the Letter of Credit Issuer is a
Lender.
     (5) Account Party. The Borrowers hereby authorize and direct any Letter of
Credit Issuer to name any Loan Party as the “Account Party” therein and to
deliver to the Agent all instruments, documents and other writings and property
received by the Letter of Credit Issuer pursuant to the Letter of Credit, and to
accept and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.
          (g) Supporting Letter of Credit; Cash Collateral. If, notwithstanding
the provisions of Section 1.3(b) and Section 10.1, any Letter of Credit or
Credit Support is outstanding upon the termination of this Agreement, then upon
such termination the Borrowers shall Cash Collateralize each

-8-



--------------------------------------------------------------------------------



 



Letter of Credit or Credit Support then outstanding or deposit with the Agent,
for the ratable benefit of the Agent and the Lenders, with respect to each
Letter of Credit or Credit Support then outstanding, a standby letter of credit
(a “Supporting Letter of Credit”) in form and substance reasonably satisfactory
to Agent, issued by an issuer satisfactory to the Agent in an amount equal to
103% of the greatest amount for which such Letter of Credit or such Credit
Support may be drawn plus any fees and expenses associated with such Letter of
Credit or such Credit Support, under which Supporting Letter of Credit the Agent
is entitled to draw amounts necessary to reimburse the Agent and the Lenders for
payments to be made by the Agent and the Lenders under such Letter of Credit or
Credit Support and any fees and expenses associated with such Letter of Credit
or Credit Support. Such Supporting Letter of Credit shall be held by the Agent,
for the ratable benefit of the Agent and the Lenders, as security for, and to
provide for the payment of, the aggregate undrawn amount of such Letters of
Credit or such Credit Support remaining outstanding.
     1.4 Bank Products.
          The Loan Parties may request and the Agent may, in its sole and
absolute discretion, arrange for any Consolidated Member to obtain from the Bank
or its Affiliates or branches or any Lender or its Affiliates or branches Bank
Products although the Loan Parties are not required to do so except as otherwise
expressly required by any of the Loan Documents. If Bank Products are provided
by the Bank or an Affiliate or branch of the Bank or a Lender or an Affiliate or
branch of such Lender, the Loan Parties agree to indemnify and hold the Agent
and the Lenders harmless from any and all costs and obligations now or hereafter
incurred by the Agent or any of the Lenders which arise from any indemnity given
by the Agent to its Affiliates or branches or the branches or Affiliates of such
Lender related to such Bank Products; provided, however, nothing contained
herein is intended to limit a Consolidated Member’s rights, with respect to the
Bank, a Lender or their respective branches or Affiliates, if any, which arise
as a result of the execution of documents by and between a Consolidated Member
and the Bank or such Lender or their branches or Affiliates that relate to Bank
Products. The agreement contained in this Section shall survive termination of
this Agreement. Each Loan Party acknowledges and agrees that the obtaining of
Bank Products from the Bank or its Affiliates or branches or a Lender or its
branches or Affiliates (a) is in the sole and absolute discretion of the Bank,
such Lender or their branches or Affiliates, and (b) is subject to all rules and
regulations of the Bank, such Lender or their branches or Affiliates.
     1.5 Increase of Maximum Revolver Amount.
          (a) Subject to the terms and conditions hereof, at any time and from
time to time after the Closing Date and up to the Stated Termination Date,
provided that no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrowers may request one or more increases in the
Commitments and the Maximum Revolver Amount (each such commitment increase, a
“Commitment Increase”) by notifying the Agent (and the Agent shall notify each
Lender) of the amount of the proposed Commitment Increase. Notwithstanding
anything in this Agreement, no Commitment Increase shall require the approval of
any Lender other than any Lender (if any) providing all or part of the
Commitment Increase. No Lender shall be required to provide all or part of any
Commitment Increase. No Commitment Increase shall be in an amount less than
$25,000,000, and the aggregate amount of all Commitment Increases shall not
exceed $75,000,000.
          (b) Any Commitment Increase shall be offered by the Borrowers to the
Lenders pro rata in accordance with the Pro Rata Shares of the Lenders on the
date that the Commitment Increase is requested. The Lenders shall have 10
Business Days to respond to any request for a Commitment Increase (by notice to
the Borrowers and the Agent) and may elect to accept all, a portion or none of
their respective Pro Rata Shares of the proposed Commitment Increase. Any Lender
which fails to respond to

-9-



--------------------------------------------------------------------------------



 



a request for a Commitment Increase by the end of such 10 Business Day period
will be deemed to have declined the request for its Pro Rata Share of the
requested Commitment Increase. If any portion of a requested Commitment Increase
is not provided by the Lenders, then the Borrowers may offer any such portion to
the Lenders who have accepted such Commitment Increase and/or request that one
or more Eligible Assignees provide such Commitment Increase. In any such case,
each Person providing a portion of the requested Commitment Increase shall
execute and deliver to the Agent and the Borrowers all such documentation as may
be reasonably required by the Agent to evidence such Commitment Increase.
          (c) If any requested Commitment Increase is agreed to in accordance
with this Section 1.5, the Agent and the Borrowers shall determine the effective
date of such Commitment Increase (the “Commitment Increase Effective Date”). The
Agent, with the consent and approval of the Borrowers, shall promptly confirm in
writing to the Lenders the final allocation of such Commitment Increase and the
Commitment Increase Effective Date. On the Commitment Increase Effective Date:
(i) Annex B shall be amended to reflect the reallocated Commitments; (ii) each
Person added as a new Lender pursuant to a Commitment Increase (a “New Lender”)
shall become a Lender hereunder and under the other Loan Documents with a
Commitment as set forth on amended Annex B; (iii) the Commitment of each
existing Lender that increases its Commitment pursuant to a Commitment Increase
(an “Increasing Lender”) shall be increased as reflected on such amended Annex
B; (iv) the Borrowers shall pay (which may be funded with Loans made under the
Commitment Increase) the principal amount of, and accrued and unpaid interest
on, Revolving Loans of the Lenders other than the New Lenders in an amount
sufficient (as determined by the Agent) to permit the New Lenders and the
Increasing Lenders to fund Revolving Loans in an amount equal to the New
Lenders’ and the Increasing Lenders’ respective Pro Rata Shares of the then
outstanding Revolving Loans, and in connection with such payment shall also pay
funding losses, if any, on such repayment in accordance with Section 4.4;
(v) each New Lender shall fund Revolving Loans in an amount equal to its Pro
Rata Share of the then outstanding Revolving Loans; and (vi) each Increasing
Lender shall fund Revolving Loans in an amount necessary such that, after giving
effect to such funding, it shall have funded its Pro Rata Share of the entire
amount of the then outstanding Revolving Loans. Any New Lender shall be required
to have a Commitment of not less than $10,000,000. The increase of the Maximum
Revolver Amount in accordance with this Section 1.5 shall not require any
further consent under Section 11.1 hereof, and the Agent, the Borrowers and the
Lenders may execute any amendments to give effect to the terms of this
Section 1.5 if deemed necessary by the Agent.
          (d) As conditions precedent to the effectiveness of any such
Commitment Increase, (i) the Borrowers shall deliver to the Agent a certificate
signed by a Responsible Officer, dated as of the Commitment Increase Effective
Date, certifying that as of the Commitment Increase Effective Date no Default or
Event of Default has occurred and is continuing, and (ii) such Commitment
Increase shall have been successfully syndicated to the Lenders or Eligible
Assignees, or both. Agent shall have no liability to Borrowers or any other
Obligor or to Lenders if Agent is unable to successfully syndicate the
Commitment Increase.
     1.6 Multi-Borrower Provisions.
          (a) Each Borrower hereby designates ACP (“Borrower Agent”) as its
representative and agent for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent, Bank or any Lender. Borrower Agent hereby accepts such appointment. Agent
and Lenders shall be entitled to rely upon, and shall be fully

-10-



--------------------------------------------------------------------------------



 



protected in relying upon, any notice or communication (including any notice of
borrowing) delivered by Borrower Agent on behalf of any Borrower. Agent and
Lenders may give any notice or communication with a Borrower hereunder to
Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.
          (b) Each Borrower agrees that it is jointly and severally liable for,
and absolutely and unconditionally guarantees to Agent and Lenders the prompt
payment and performance of, all Obligations and all agreements under the Loan
Documents. Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and performance and not of
collection, that such obligations shall not be discharged until full payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or liable; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Loan Party; (e) any election by Agent or any Lender in an
insolvency proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Loan Party
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except full payment of all Obligations.
          (c) Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Loan Party,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. It is agreed
among each Borrower, Agent and Lenders that the provisions of this Section 1.6
are of the essence of the transaction contemplated by the Loan Documents and
that, but for such provisions, Agent and Lenders would decline to make Loans and
issue Letters of Credit or Credit Supports. Notwithstanding anything to the
contrary in any Loan Document, and except as set forth in this Section 1.6, each
Borrower expressly waives all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off, as well as
all defenses available to a surety, guarantor or accommodation co-obligor. Each
Borrower acknowledges that its guaranty pursuant to this Section is necessary to
the conduct and promotion of its business, and can be expected to benefit such
business.
          (d) Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 1.6. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against

-11-



--------------------------------------------------------------------------------



 



any Borrower shall not impair any other Borrower’s obligation to pay the full
amount of the Obligations. Each Borrower waives all rights and defenses arising
out of an election of remedies, such as nonjudicial foreclosure with respect to
any security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by Agent but shall
be credited against the Obligations. The amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 1.6, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.
          (e) Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 1.6 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount. The “Allocable Amount” for any Borrower
shall be the maximum amount that could then be recovered from such Borrower
under this Section 1.6 without rendering such payment voidable under Section 548
of the Bankruptcy Code or under any applicable state fraudulent transfer or
conveyance act, or similar statute or common law.
          (f) If any Borrower makes a payment under this Section 1.6 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Co-Borrower Payment”) that, taking into account all other Co-Borrower Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Co-Borrower Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Co-Borrower Payment.
          (g) Nothing contained in this Section 1.6 shall limit the liability of
any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit or Credit Supports issued to support such Borrower’s
business, and all accrued interest, fees, expenses and other related Obligations
with respect thereto, for which such Borrower shall be primarily liable for all
purposes hereunder.
          (h) Each Borrower has requested that Agent and Lenders make this
credit facility available to Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically. Borrowers’ business is a
mutual and collective enterprise, and Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
the administration of their relationship with Lenders, all to the mutual
advantage of Borrowers. Borrowers acknowledge and agree that Agent’s and
Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
          (i) Each Borrower hereby subordinates any claims, including any right
of payment, subrogation, contribution and indemnity, that it may have at any
time against any other Loan Party, howsoever arising, to the full payment of all
Obligations.

-12-



--------------------------------------------------------------------------------



 



ARTICLE 2
INTEREST AND FEES
     2.1 Interest.
          (a) Interest Rates. Revolving Loans shall bear interest on the unpaid
principal amount thereof (including, to the extent permitted by law, on interest
thereon not paid when due) from the date made until paid in full in cash at a
rate determined by reference to the Base Rate or the LIBOR Rate plus the
Applicable Margin, but not to exceed the Maximum Rate. Any of the Loans may be
converted into, or continued as LIBOR Loans, subject to and in the manner
provided in Section 2.2. If at any time Loans are outstanding with respect to
which the Borrowers have not delivered to the Agent a notice specifying the
basis for determining the interest rate applicable thereto, those Loans shall
bear interest at a rate determined by reference to the Base Rate until notice to
the contrary has been given to the Agent in accordance with this Agreement and
such notice has become effective. Except as otherwise provided herein, the
outstanding Obligations shall bear interest as follows:
     (i) For all Base Rate Loans, at a fluctuating per annum rate equal to the
Base Rate plus the Applicable Margin; and
     (ii) For all LIBOR Revolving Loans, at a per annum rate equal to the LIBOR
Rate plus the Applicable Margin.
Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change. All interest charges
shall be computed on the basis of a year of 360 days and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). The Borrowers shall pay to the Agent, for the ratable benefit of
Lenders, interest accrued on all Base Rate Loans in arrears on the first day of
each month hereafter and on the Termination Date. The Borrowers shall pay to the
Agent, for the ratable benefit of Lenders, interest on all LIBOR Loans in
arrears on each LIBOR Interest Payment Date. For the purposes of the Interest
Act (Canada), (i) whenever any interest or fee under this Agreement or any other
Loan Document is calculated using a rate based on a year of 360 days, the rate
determined pursuant to each calculation, when expressed as an annual rate, is
equivalent to (x) the applicable rate, (y) multiplied by the actual number of
days in the calendar year in which the period for which such interest is payable
(or compounded) ends, and (z) divided by 360, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement or any other Loan Document, and (iii) the rates of interest stipulated
in this Agreement or any other Loan Document are intended to be nominal rates
and not effective rates or yields.
          (b) Default Rate. If an Event of Default occurs and is continuing and
the Agent or the Required Lenders in their discretion so elect, then, while any
such Event of Default is continuing, all of the Obligations shall bear interest
at the Default Rate applicable thereto.
     2.2 Continuation and Conversion Elections.
          (a) The Borrowers may:
     (i) elect, as of any Business Day, in the case of Base Rate Loans to
convert any Base Rate Loans (or any part thereof in an amount not less than
$2,500,000, or that is in an integral multiple of $500,000 in excess thereof)
into LIBOR Loans; or

-13-



--------------------------------------------------------------------------------



 



     (ii) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an amount not less than $2,500,000, or that is in an integral
multiple of $500,000 in excess thereof);
provided, that if at any time the aggregate amount of LIBOR Loans in respect of
any Borrowing is reduced, by payment, prepayment, or conversion of part thereof
to be less than $1,000,000, such LIBOR Loans shall automatically convert into
Base Rate Loans; provided further that if the notice shall fail to specify the
duration of the Interest Period, such Interest Period shall be one month.
          (b) The Borrower Agent shall deliver an irrevocable Notice of
Continuation/Conversion to the Agent not later than 11:00 a.m. (Atlanta, Georgia
time) at least two (2) Business Days in advance of the Continuation/Conversion
Date, if the Loans are to be converted into or continued as LIBOR Loans and
specifying:
     (i) the proposed Continuation/Conversion Date;
     (ii) the aggregate amount of Loans to be converted or renewed;
     (iii) the type of Loans resulting from the proposed conversion or
continuation; and
     (iv) the duration of the requested Interest Period, provided, however, the
Borrowers may not select an Interest Period that ends after the Stated
Termination Date.
          (c) If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Borrowers have failed to select timely a new Interest Period to be
applicable to LIBOR Loans or if any Default or Event of Default then exists, the
Borrowers shall be deemed to have elected to convert such LIBOR Loans into Base
Rate Loans effective as of the expiration date of such Interest Period.
          (d) The Agent will promptly notify each Lender of its receipt of a
Notice of Continuation/Conversion. All conversions and continuations shall be
made ratably according to the respective outstanding principal amounts of the
Loans with respect to which the notice was given held by each Lender.
          (e) There may not be more than ten (10) different LIBOR Loans in
effect hereunder at any time.
     2.3 Maximum Interest Rate.
          In no event shall any interest rate provided for hereunder exceed the
maximum rate legally chargeable by any Lender under applicable law for such
Lender (including any laws of the United States, Canada, Hong Kong or Puerto
Rico or any state, division, territory or province thereof) with respect to
loans of the type provided for hereunder (the “Maximum Rate”). If, in any month,
any interest rate, absent such limitation, would have exceeded the Maximum Rate,
then the interest rate for that month shall be the Maximum Rate, and, if in
future months, that interest rate would otherwise be less than the Maximum Rate,
then that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate. In the event
that, upon payment in full of the Obligations, the total amount of interest paid
or accrued under the terms of this Agreement is less than the total amount of
interest which would, but for this Section 2.3, have been paid or accrued if the
interest rate otherwise set

-14-



--------------------------------------------------------------------------------



 



forth in this Agreement had at all times been in effect, then the Borrowers
shall, to the extent permitted by applicable law, pay the Agent, for the account
of the Lenders, an amount equal to the excess of (a) the lesser of (i) the
amount of interest which would have been charged if the Maximum Rate had, at all
times, been in effect or (ii) the amount of interest which would have accrued
had the interest rate otherwise set forth in this Agreement, at all times, been
in effect over (b) the amount of interest actually paid or accrued under this
Agreement. If a court of competent jurisdiction determines that the Agent and/or
any Lender has received interest and other charges hereunder in excess of the
Maximum Rate, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the Obligations other than interest, in the
inverse order of maturity, and if there are no Obligations outstanding, the
Agent and/or such Lender shall refund to the Borrowers such excess. Without
limiting the generality of this Section 2.3 if any provision of any of the Loan
Documents would obligate Applica Canada, Applica Asia or any other Foreign
Subsidiary to make any payment of interest with respect to any Obligations in an
amount calculated at a rate that would be prohibited by applicable law or would
result in the receipt of interest with respect to any Obligations at a criminal
rate (as such terms are construed under the Criminal Code (Canada) or other
applicable law), then such provision shall be deemed to be adjusted solely with
respect to Applica Canada, Applica Asia or such other Foreign Subsidiary with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be prohibited by applicable law with respect to Applica Canada,
Applica Asia or such other Foreign Subsidiary or result in any Lender’s receipt
of interest with respect to any sums paid by Applica Canada at a criminal rate.
     2.4 Closing and Other Fees.
          In addition to the fees described in this Agreement, the Borrowers
agree to pay the fees set forth in the Fee Letter.
     2.5 Unused Line Fee.
          On the first day of each month and on the Termination Date the
Borrowers agree to pay to the Agent for the account of the Lenders an unused
line fee (“Unused Line Fee”) at a percentage rate per annum equal to 0.25% times
the amount by which the Maximum Revolver Amount exceeded the Average Credit
Facility Outstandings for the immediately preceding month. The Unused Line Fee
shall be computed on the basis of a 360-day year for the actual number of days
elapsed.
     2.6 Letter of Credit Fee.
          The Borrowers agree to pay to the Agent, for the account of the
Lenders, in accordance with their respective Pro Rata Shares, for each Letter of
Credit, a fee (the “Letter of Credit Fee”) equal to the Applicable Margin per
annum in effect for LIBOR Revolving Loans on any applicable date on the undrawn
face amount of each Letter of Credit and to Agent for the benefit of the Letter
of Credit Issuer a fronting fee of 0.125% per annum of the undrawn face amount
of each Letter of Credit, and to the Letter of Credit Issuer, all out-of-pocket
costs, fees and expenses incurred by the Letter of Credit Issuer in connection
with the application for, processing of, issuance of, or amendment to any Letter
of Credit. The Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit is
outstanding and on the Termination Date. The Letter of Credit Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
     2.7 Reserved.

-15-



--------------------------------------------------------------------------------



 



ARTICLE 3
PAYMENTS AND PREPAYMENTS
     3.1 Revolving Loans.
          The Borrowers shall repay the outstanding principal balance of the
Revolving Loans, plus all accrued but unpaid interest thereon, on the
Termination Date. The Borrowers may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement. The Revolving Loans shall also
be due and payable, and shall be paid, (a) on each date that any proceeds of
Accounts or Inventory are received by any Loan Party during a Springing Period
(other than Applica Canada prior to the date on which Applica Canada is required
hereunder or by the Applica Canada Security Agreement or otherwise following an
Event of Default to remit proceeds of its Accounts or Inventory to the Agent or
Applica Asia (with respect to proceeds of the Applica Asia Serviced Accounts))
or the Agent, in an amount equal to such proceeds, and (b) on demand by the
Agent, in the amount by which the Aggregate Revolver Outstandings exceeds the
lesser of the Borrowing Base or the Maximum Revolver Amount (such Revolving
Loans being referred to as “Out-of-Formula Loans”). All payments required to be
made hereunder or under any of the other Loan Documents shall be made in
Dollars.
     3.2 Borrowers’ Termination of Facility.
          The Borrowers may terminate this Agreement (and the Commitments
hereunder) upon at least three (3) Business Days notice to the Agent and the
Lenders, subject to the Borrowers’ causing the following to occur on or before
the effective date of such termination: (a) the payment in full of all
outstanding Revolving Loans, together with accrued interest thereon, and the
cancellation and return of all outstanding Letters of Credit and Credit Support
or Cash Collateralization thereof or provision of a Supporting Letter of Credit
as provided in Section 1.3(g), (b) the payment in full in cash of all
reimbursable expenses and other Obligations, and (c) with respect to any LIBOR
Loans prepaid, payment of the amounts due under Section 4.4, if any. In
addition, on the effective date of termination of this Agreement (and the
Commitments hereunder), the Bank and any Lender may terminate its and its
Affiliates’ and branches’ Bank Products (including, only with the consent of
Agent, any Cash Management Services). Any notice of termination provided by the
Borrowers shall be revocable by the Borrowers if the Borrowers deliver a notice
of revocation to the Agent and the Lenders prior to the effective date of such
termination.
3.3 Optional Commitment Reductions.
          The Borrowers shall, by notice from a Responsible Officer, have the
right from time to time but not more frequently than once each calendar month,
upon not less than three (3) Business Days written notice to Agent, effective
upon the second Business Day after receipt, to permanently reduce the total
Commitments but not below $125,000,000. Agent shall give each Lender, within one
(1) Business Day of receipt of such notice, telefacsimile notice, or telephonic
notice (confirmed in writing), of such reduction. Each such reduction shall be
in the aggregate amount of $25,000,000 or such greater amount which is an
integral multiple of $1,000,000, or the remaining total Commitments, and shall
permanently reduce the total Commitments. Each reduction of the total
Commitments shall be accompanied by, and the effectiveness thereof conditioned
upon, payment of the Revolving Loans to the extent that the principal amount of
Revolving Loans, including Non-Ratable Loans, plus Letters of Credit exceeds the
lesser of (i) the total Commitments or (ii) the Borrowing Base, after giving
effect to such reduction, together with accrued and unpaid interest on the
amounts prepaid. No such reduction shall result in the payment of any LIBOR
Loans other than on the last day of the Interest Period of such LIBOR Loan
unless such prepayment is accompanied by amounts due, if any, under Section 4.4
hereof.

-16-



--------------------------------------------------------------------------------



 



     3.4 Payments from Distributions or Loans from Subsidiaries.
          During a Springing Period, all proceeds or other cash payments
received by the Borrowers constituting proceeds of a Distribution, loan or other
advance to the Borrowers from Subsidiaries shall be paid to the Agent, promptly
upon the receipt thereof by the Borrowers, for application to the Revolving
Loans.
     3.5 Payments from Asset Dispositions.
          Until Agent ceases to have a first priority Lien in all of the
Collateral pursuant to the Additional Debt Intercreditor Agreement, all Net
Proceeds of any Asset Disposition with respect to any Collateral by a Loan Party
received by a Loan Party (other than Applica Canada, in which event the Loan
Parties shall transfer an amount equal to such Net Proceeds to Agent for
application to the Obligations to the extent required hereunder and after the
date on which Applica Canada is required hereunder or by the Applica Canada
Security Agreement or otherwise following the occurrence and during the
continuance of an Event of Default, Applica Canada shall remit proceeds of its
Collateral to the Agent) shall be paid to the Agent, promptly upon the receipt
thereof by such Loan Party, for application to the Revolving Loans (with a
reserve against Availability to be established as and to the extent provided in
clause (i) of the definition of Reserves in Annex A hereto). No provision
contained in this Section 3.5 shall constitute a consent to any Asset
Disposition that is not otherwise permitted by the express terms of this
Agreement.
     3.6 LIBOR Loan Prepayments.
          Except as otherwise expressly provided in this Agreement, in
connection with any prepayment, if any LIBOR Loans are prepaid prior to the
expiration date of the Interest Period applicable thereto, the Borrowers shall
pay to the Agent on behalf of Lenders the amounts described in Section 4.4.
     3.7 Payments by the Loan Parties.
          (a) All payments to be made by the Loan Parties shall be made without
set-off, recoupment or counterclaim. Except as otherwise expressly provided
herein, all payments by the Loan Parties shall be made to the Agent for the
account of the Lenders at the Payment Account or such other account designated
by the Agent in writing and shall be made in Dollars and in immediately
available funds, no later than 12:00 noon (Atlanta, Georgia time) on the date
such payment is due and shall be deemed to have been received (subject to final
collection) on the Business Day that Agent receives such items in immediately
available funds for purposes of (i) determining Availability, (ii) calculating
the Unused Line Fee pursuant to Section 2.5 of this Agreement, and
(iii) calculating the amount of interest accrued thereon. Any payment received
by Agent after 12:00 noon (Atlanta, Georgia time) shall be deemed to have been
received on the next Business Day thereafter and any applicable interest and
other charges shall continue to accrue for such period.
          (b) Subject to the provisions set forth in the definition of “Interest
Period,” whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.
     3.8 Payments as Revolving Loans.
          At the election of Agent, all payments of principal, interest,
reimbursement obligations in connection with Letters of Credit and Credit
Support for Letters of Credit, fees, premiums, reimbursable expenses and other
sums due and payable to the Agent or any Lender hereunder or under any of the
other

-17-



--------------------------------------------------------------------------------



 



Loan Documents or to the Bank or any Affiliate of the Bank for Bank Products,
may be paid from the proceeds of Revolving Loans made hereunder and the becoming
due of any such amounts shall be deemed irrevocably to be a request by the
Borrowers for a Revolving Loan (without any requirement for the submission of a
Notice of Borrowing) on the due date of, and in an aggregate amount required to
pay, any such amount and the proceeds of any such Revolving Loan may be
disbursed by way of direct payment of the relevant obligation.
     3.9 Apportionment, Application and Reversal of Payments.
          Principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Loans to which such
payments relate held by each Lender) and payment of the fees shall, as
applicable, be apportioned ratably among the Lenders, except for fees payable
solely to Agent and the Letter of Credit Issuer. All payments shall be remitted
to the Agent and all such payments not relating to principal or interest of
specific Loans, or not constituting payment of specific fees, and all proceeds
of Accounts or other Collateral received by the Agent, shall be applied,
ratably, subject to the provisions of this Agreement, first, to pay any fees
(including those payable under the Fee Letter), indemnities or expense
reimbursements then due to the Agent from the Borrowers; second, to pay any
fees, indemnities or expense reimbursements then due to the Lenders from the
Borrowers; third, to pay interest due in respect of all Loans, including
Non-Ratable Loans and Agent Advances; fourth, to pay or prepay principal of the
Non-Ratable Loans and Agent Advances; fifth, to pay or prepay principal of the
Revolving Loans (other than Non-Ratable Loans, and Agent Advances) and unpaid
reimbursement obligations in respect of Letters of Credit; sixth, to pay an
amount to Agent equal to all outstanding LC Obligations to be held as cash
collateral for such Obligations; seventh, to the payment of any amounts relating
to Bank Products due to the Bank or its branches or Affiliates or any Lender or
its branches or Affiliates of which Agent shall have received timely notice
pursuant to Section 12.19; and eighth, to the payment of any other Obligations,
including any Obligations related to Bank Products owing to the Bank or its
branches or Affiliates or a Lender or its branches or Affiliates of which Agent
has not received timely notice pursuant to Section 12.19. Notwithstanding
anything to the contrary contained in this Agreement, neither Agent nor any
Lender shall apply any payments which it receives to any LIBOR Loan, unless
(a) so directed by the Borrowers, (b) an Event of Default has occurred and is
continuing or (c) such payments are applied on the expiration date of the
Interest Period applicable to any such LIBOR Loan. For so long as an Event of
Default has occurred and is continuing, the Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.
     3.10 Indemnity for Returned Payments.
          If after receipt of any payment which is applied to the payment of all
or any part of the Obligations, the Agent, any Lender, the Bank or any Affiliate
of the Bank or a Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent or such Lender
and the Borrowers shall be liable to pay to the Agent and the Lenders, and
hereby do indemnify the Agent and the Lenders and hold the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered. The provisions
of this Section 3.10 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Agent or any Lender in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Agent’s and the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 3.10 shall survive the termination of this Agreement.

-18-



--------------------------------------------------------------------------------



 



     3.11 Agent’s and Lenders’ Books and Records; Monthly Statements.
          The Agent shall record the principal amount of the Loans owing to each
Lender, the undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of unpaid reimbursement obligations outstanding with respect to
the Letters of Credit from time to time on its books. In addition, each Lender
may note the date and amount of each payment or prepayment of principal of such
Lender’s Loans in its books and records. Failure by Agent or any Lender to make
such notation shall not affect the obligations of the Borrowers with respect to
the Loans or the Letters of Credit. The Loan Parties agree that the Agent’s and
each Lender’s books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument. The Agent will provide to
the Borrowers a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on the Loan Parties and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.8 and corrections of
errors discovered by the Agent), unless the Borrowers notify the Agent in
writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by the
Borrowers, only the items to which exception is expressly made will be
considered to be disputed.
ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY
     4.1 Taxes.
          (a) Any and all payments by the Loan Parties to each Lender or the
Agent under this Agreement and any other Loan Document shall be made free and
clear of, and without deduction or withholding for any Indemnified Taxes. If the
Loan Parties shall be required by law to deduct or withhold any Indemnified
Taxes from or in respect of any sum payable hereunder to any Lender or Agent,
then:
     (i) the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or Agent,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made;
     (ii) the Loan Parties shall make such deductions and withholdings;
     (iii) the Loan Parties shall pay the full amount deducted or withheld to
the relevant taxing authority or other authority in accordance with applicable
law or, if being contested in good faith, set up adequate reserves for such
Indemnified Taxes; and
     (iv) the Loan Parties shall also pay to each Lender or Agent for the
account of such Lender, at the time interest is paid, all additional amounts
which the respective Lender documents (in reasonable detail) as being necessary
to preserve the after-tax yield such Lender would have received if such Taxes
had not been imposed.

-19-



--------------------------------------------------------------------------------



 



          (b) In addition, the Loan Parties shall pay all Other Taxes.
          (c) The Loan Parties agree to indemnify and hold harmless each Lender
and the Agent for the full amount of Indemnified Taxes and Other Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section) paid by any Lender or Agent and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto. Payment under this indemnification shall be made within thirty
(30) days after the date such Lender or Agent makes written demand therefor.
          (d) Without limiting the generality of the foregoing provisions of
this Section 4.1, with respect to each payment under any of the Loan Documents
by Applica Canada or Applica Asia to any Lender that is not, in respect of such
payment, a resident of Canada for the purposes of the Tax imposed pursuant to
Part XIII of the ITA, or a resident of Hong Kong for any similar applicable law
of Hong Kong, including any fees or charges payable pursuant to this Agreement,
such amount shall be increased as necessary so that after all required
deductions or withholdings of such Tax are made (including deductions or
withholdings applicable to additional sums paid under this Section), the Agent
and such Lender receive an amount equal to the sum that it would have received
had no such Tax been required and Applica Canada or Applica Asia (as applicable)
shall forthwith on written demand by the Agent (to be accompanied by reasonable
substantiation thereof) or any Lender remit to the Agent or such Lender, as the
case may be, the full amount of the aforesaid increase.
          (e) At the Agent’s written request, within thirty (30) days after the
date of any payment by the Loan Parties of Taxes or Other Taxes, the Loan
Parties shall furnish the Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to the
Agent.
          (f) If the Loan Parties are required to pay additional amounts to any
Lender or the Agent pursuant to subsections (b) or (c) of this Section, then
such Lender shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its lending office so as to
eliminate any such additional payment by the Loan Parties which may thereafter
accrue, if such change in the judgment of such Lender is not otherwise
disadvantageous to such Lender.
          (g) In respect of amounts paid or credited by a Loan Party that is
resident in Canada for purposes of the ITA to or for the benefit of a particular
Lender that is an “authorized foreign bank” for purposes of the ITA, the
obligations under this Section 4.1 to pay an additional amount shall apply where
the particular Lender is liable for tax under Part XIII of the ITA in respect of
such payment, even if the Loan Party is not required under the ITA to deduct or
withhold an amount in respect of Taxes on such payment and this Section 4.1
hereof shall apply, mutatis mutandis, as if the Loan Party was required to
deduct or withhold an amount in respect of such Taxes.
          (h) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 4.1 shall
survive the payment in full of principal, interest, fees and any other amounts
payable hereunder and the termination of this Agreement and any other Loan
Document.
     4.2 Illegality.
          (a) If any Lender determines, based upon advice from legal counsel,
that the introduction of any Requirement of Law, or any change in any
Requirement of Law, or in the interpretation or administration of any
Requirement of Law, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable

-20-



--------------------------------------------------------------------------------



 



lending office to make LIBOR Loans, then, on notice thereof by that Lender to
the Borrowers through the Agent, any obligation of that Lender to make LIBOR
Loans shall be suspended until that Lender notifies the Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist.
          (b) If a Lender determines that it is unlawful to maintain any LIBOR
Loan, the Borrowers shall, upon receipt of notice of such fact and demand from
such Lender (with a copy to the Agent), prepay in full such LIBOR Loans of that
Lender then outstanding, together with interest accrued thereon and amounts
required under Section 4.4, either on the last day of the Interest Period
thereof, if that Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if that Lender may not lawfully continue to maintain
such LIBOR Loans. In the event such Lender shall have determined that it is no
longer unlawful for it to maintain a LIBOR Loan, it shall promptly give notice
to the Borrowers and Agent. If the Borrowers are required to so prepay any LIBOR
Loans, then concurrently with such prepayment, the Borrowers shall borrow from
the affected Lender, in the amount of such repayment, a Base Rate Loan.
Notwithstanding anything to the contrary in this Agreement, the Borrowers shall
not be liable for any losses, or be required to reimburse an Lender as set forth
in Section 4.4 to the extent a LIBOR Loan has been prepaid in accordance with
this Section 4.2.
     4.3 Increased Costs and Reduction of Return.
          (a) If any Lender determines, based upon advice from legal counsel,
that due to either (i) the introduction of or any change in the interpretation
of any Requirement of Law or (ii) the compliance by that Lender with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining any
LIBOR Loans, then the Borrowers shall be liable for, and shall from time to
time, upon demand (with a copy of such demand to be sent to the Agent), pay to
the Agent for the account of such Lender, additional amounts as are sufficient
to compensate such Lender for such increased costs or, alternatively, in the
case where the affected Lender’s increased costs are material to the Borrowers
or the increased costs cause such LIBOR Loan to exceed the cost to the Borrowers
of a Base Rate Loan, the Borrowers may choose to prepay such LIBOR Loan and
concurrently with such prepayment, the Borrowers shall borrow from the affected
Lender, a Base Rate Loan in the amount of such repayment; provided, however,
that no Lender shall be entitled to claim any additional amount hereunder with
respect to the period which is more than thirty (30) days prior to the date the
Lender actually became aware of such additional amounts; provided further, that
notwithstanding anything to the contrary in this Agreement, the Borrowers shall
not be liable for any losses, or be required to reimburse any Lender as set
forth in Section 4.4 to the extent a LIBOR Loan has been prepaid in accordance
with this Section 4.3(a).
          (b) If any Lender shall have determined, based upon advice from legal
counsel, that (i) the introduction of any Capital Adequacy Regulation, (ii) any
change in any Capital Adequacy Regulation, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (iv) compliance by such Lender or any corporation or
other entity controlling such Lender with any Capital Adequacy Regulation,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation or other entity controlling such
Lender and (taking into consideration such Lender’s or such corporation’s or
other entity’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitments, loans, credits or obligations
under this Agreement, then, upon written demand of such Lender to the Borrowers
through the Agent and submission of reasonable substantiation thereof, the
Borrowers shall pay to such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender for such
non-material

-21-



--------------------------------------------------------------------------------



 



increase; provided, however, that no Lender shall be entitled to claim any such
additional amount with respect to the period which is more than thirty (30) days
prior to the date the Lender actually became aware of such additional amounts.
     4.4 Funding Losses.
          The Borrowers shall reimburse each Lender and hold each Lender
harmless from any loss or expense which such Lender may sustain or incur as a
consequence of:
          (a) the failure of the Borrowers to make on a timely basis any payment
of principal of any LIBOR Loan;
          (b) the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrowers have given (or is deemed to have given) a Notice of
Borrowing or a Notice of Continuation/Conversion; or
          (c) the prepayment or other payment (including after acceleration
thereof) of any LIBOR Loans on a day that is not the last day of the relevant
Interest Period;
including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Loans or from fees payable to terminate the deposits from which such funds
were obtained. Borrowers shall also pay any customary administrative fees
charged by any Lender in connection with the foregoing.
     4.5 Inability to Determine Rates.
          If the Agent determines that for any reason adequate and reasonable
means do not exist for determining the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Loan, or that the LIBOR Rate for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Agent will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Loans hereunder shall be
suspended until the Agent revokes such notice in writing. Upon receipt of such
notice, the Borrowers may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then submitted by it. If the Borrowers do not revoke
such Notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Borrowers, in the amount specified in the applicable notice submitted by
the Borrowers, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBOR Loans.
     4.6 Certificates of Agent.
          If any Lender claims reimbursement or compensation under this
Article 4, Agent shall deliver to the Borrowers (with a copy to the affected
Lender) a certificate setting forth in reasonable detail the amount payable to
the affected Lender, and such certificate shall be conclusive and binding on the
Borrowers in the absence of manifest error.
     4.7 Obligation to Mitigate.
          (a) Subject to Section 4.7(b) below, each Lender, Letter of Credit
Issuer, Agent and Bank agrees that, as promptly as practicable after the officer
of such Lender, Letter of Credit Issuer, Agent or Bank responsible for
administering the Loans or Letters of Credit of such Lender, Letter of Credit
Issuer, Agent or Bank, as the case may be, becomes aware of the occurrence of
any event or the

-22-



--------------------------------------------------------------------------------



 



existence of a condition that would cause such Lender, Letter of Credit Issuer
or Bank to receive increased payments from the Borrowers under Section 4.1,
Section 4.2 or Section 4.3, it will, to the extent not inconsistent with the
formal internal policies of such Lender, Letter of Credit Issuer, the Agent or
the Bank and any applicable Requirement of Law, use reasonable efforts (i) to
make, issue, fund or maintain the Commitments of such Lender or the affected
Loans or Letters of Credit of such Lender, Letter of Credit Issuer, the Agent or
the Bank through another lending or letter of credit office of such Lender,
Letter of Credit Issuer, the Agent or the Bank, or (ii) take such other actions
as Lender, Letter of Credit Issuer, the Agent or the Bank may deem reasonable to
cause the additional amounts that the Borrowers would be required to pay the
Lender, Letter of Credit Issuer, the Agent or the Bank under Section 4.1,
Section 4.2 or Section 4.3 to be reduced.
          (b) The Borrowers may, in their sole discretion, on ten (10) Business
Days prior written notice to the Agent and the applicable Lender, cause a Lender
who has (i) incurred increased costs or is unable to make LIBOR Loans, or
(ii) made any claim for taxes under Section 4.1 hereof, (and such Lender shall)
to assign, pursuant to Section 11.2 hereof, all of its rights and obligations
under this Agreement to an Eligible Assignee designated by the Borrowers and
reasonably acceptable to the Agent which is willing to become a Lender for a
purchase price equal to the outstanding principal amount of the Revolving Loans
payable to such Lender plus any accrued but unpaid interest on such Revolving
Loans, any accrued but unpaid fees with respect to such Agreement; provided,
however, that any expenses or other amounts which would be owing to such Lender
pursuant to any indemnification provision hereof (including, if applicable,
Section 4.4 hereof) shall be payable by the Borrowers as if the Borrowers had
prepaid the Revolving Loans of such Lender rather than such Lender having
assigned its interest hereunder. The Borrowers or such assignee shall pay the
applicable processing fee under Section 11.2 hereof.
     4.8 Survival.
          The agreements and obligations of the Borrowers in this Article 4
shall survive the payment of all other Obligations.
ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
     5.1 Books and Records.
          The Borrowers shall maintain, at all times, correct and complete
books, records and accounts in which complete, correct and timely entries are
made of its transactions in accordance with GAAP applied consistently with the
audited Financial Statements required to be delivered pursuant to
Section 5.2(a). The Borrowers shall, by means of appropriate entries, reflect in
such accounts and in all Financial Statements proper liabilities and reserves
for all taxes and proper provision for depreciation and amortization of property
and bad debts, all in accordance with GAAP. The Loan Parties shall maintain at
all times books and records pertaining to the Collateral in such detail, form
and scope as required under the Security Agreement as to the Borrowers party
thereto, as required under the Applica Canada Security Agreement as to Applica
Canada, and as required under the Applica Asia Security Agreement as to Applica
Asia.

-23-



--------------------------------------------------------------------------------



 



     5.2 Financial Information.
          The Loan Parties shall promptly furnish to the Agent all such
financial information regarding any Loan Party’s or other Consolidated Member’s
financial and business affairs as the Agent shall reasonably request. Without
limiting the foregoing, the Loan Parties will furnish to the Agent, via
electronic notice or otherwise, in sufficient copies for distribution by the
Agent to each Lender (and upon receipt, the Agent shall promptly distribute to
the Lenders), in such reasonable detail as the Agent or the Lenders shall
request, the following:
          (a) As soon as available, and in any event within ninety (90) days
after the close of each Fiscal Year, audited consolidated balance sheets, income
statements, cash flow statements and changes in stockholders’ equity and
unaudited consolidating balance sheets and income statements for the
Consolidated Members for such Fiscal Year, setting forth in each case in
comparative form figures for the previous Fiscal Year, all in reasonable detail,
fairly presenting the financial position and the results of operations of the
Consolidated Members as at the date thereof and for the Fiscal Year then ended,
and prepared in accordance with GAAP. Such statements shall be examined in
accordance with generally accepted auditing standards and be accompanied by a
report thereon that is not subject to an Impermissible Qualification by
independent certified public accountants selected by the Loan Parties and
reasonably satisfactory to the Agent. Such statements also shall be accompanied
by a report regarding the Loan Parties prepared in accordance with special
procedures reasonably required by the Agent in connection with such audit. Each
Loan Party hereby authorizes the Agent to communicate, together with a
representative of the Loan Parties, directly with its certified public
accountants and, by this provision, authorizes those accountants to disclose to
the Agent any and all financial statements and other supporting financial
documents and schedules relating to the Consolidated Members and to discuss
directly with the Agent and a representative of the Loan Parties the finances
and affairs of the Consolidated Members.
          (b) As soon as available, and in any event within forty-five (45) days
after the end of each Fiscal Quarter (other than the fourth Fiscal Quarter of
each Fiscal Year), consolidated unaudited balance sheets of the Consolidated
Members as at the end of such Fiscal Quarter, and consolidated unaudited income
statements and cash flow statements for the Consolidated Members for such Fiscal
Quarter and for the period from the beginning of the Fiscal Year to the end of
such quarter, all in reasonable detail, fairly presenting the financial position
and results of operations of the Consolidated Members as at the date thereof and
for such periods, and, in each case, in comparable form, figures for the
corresponding period in the prior Fiscal Year and prepared in accordance with
GAAP applied consistently with the audited Financial Statements required to be
delivered pursuant to Section 5.2(a). The Loan Parties shall certify by a
certificate signed by their chief financial officer that all such statements
have been prepared in accordance with GAAP and present fairly the financial
position of the Consolidated Members as at the dates thereof and its results of
operations for the periods then ended.
          (c) As soon as available, and in any event within forty-five (45) days
after the end of each Fiscal Quarter other than the fourth Fiscal Quarter of
each Fiscal Year (but within sixty (60) days after the end of the Fiscal Quarter
ending December 31, 2007), consolidated unaudited balance sheets of the
Reporting Loan Parties as at the end of such Fiscal Quarter and consolidated
unaudited income statements for the Reporting Loan Parties for such Fiscal
Quarter and for the period from the beginning of the Fiscal Year to the end of
such quarter, all in reasonable detail, fairly presenting the financial position
and results of operations of the Reporting Loan Parties as at the date thereof
and for such periods, and, in each case, in comparable form, figures for the
corresponding period in the prior Fiscal Year and the Latest Projections for the
then current Fiscal Year, and prepared in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 5.2(a). The Reporting Loan Parties shall certify by a
certificate signed by their chief financial officer that all such statements
have been prepared in accordance with GAAP and present fairly the financial
position of the Reporting Loan Parties as at the dates thereof and its results
of operations for the periods then ended.

-24-



--------------------------------------------------------------------------------



 



          (d) As soon as available, and in any event within thirty (30) days
after the end of each month commencing with the month of January 2008,
consolidated unaudited balance sheets of the Reporting Loan Parties as at the
end of such month, and consolidated unaudited income statements for the
Reporting Loan Parties for such month and for the period from the beginning of
the Fiscal Year to the end of such month, all in reasonable detail, fairly
presenting the financial position and results of operations of the Reporting
Loan Parties as at the date thereof and for such periods, including an
itemization of depreciation, amortization and Unfinanced Capital Expenditures,
and, in each case, in comparable form, figures for the corresponding period in
the prior Fiscal Year and the Latest Projections for the then current Fiscal
Year, and prepared in accordance with GAAP applied consistently with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a). The
Reporting Loan Parties shall certify by a certificate signed by their chief
financial officer that all such statements have been prepared in accordance with
GAAP and present fairly the financial position of the Reporting Loan Parties as
at the dates thereof and its results of operations for the periods then ended,
subject to normal year-end adjustments and the absence of footnotes.
          (e) With each of the audited Financial Statements delivered pursuant
to Section 5.2(a), a certificate of the independent certified public accountants
that examined such statement to the effect that they have reviewed and are
familiar with this Agreement and that, in examining such Financial Statements,
they did not become aware of any fact or condition which then constituted a
Default or Event of Default with respect to a financial covenant, except for
those, if any, described in reasonable detail in such certificate.
          (f) Within thirty (30) days after the end of each month, a certificate
of the chief financial officer of the Loan Parties (i) setting forth in
reasonable detail the calculations required to establish that the Reporting Loan
Parties were in compliance with the covenant set forth in Section 7.27 during
the period covered in such Financial Statements and as at the end thereof
irrespective of whether compliance with the covenant set forth in Section 7.27
was required during such period, and (ii) stating that, except as explained in
reasonable detail in such certificate, (A) all of the representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents are correct and complete in all material respects as at the date of
such certificate as if made at such time, except for those that speak as of a
particular date, (B) the Loan Parties are, at the date of such certificate, in
compliance in all material respects with all covenants and agreements in this
Agreement and the other Loan Documents, and (C) no Default or Event of Default
then exists or existed during the period covered by the Financial Statements for
such month. If such certificate discloses that a representation or warranty is
not correct or complete, or that a covenant has not been complied with, or that
a Default or Event of Default existed or exists, such certificate shall set
forth what action the Borrowers have taken or propose to take with respect
thereto.
          (g) As soon as available, and in any event within forty-five (45) days
after the end of each Fiscal Quarter, a certificate of the chief financial
officer of the Loan Parties (i) describing and analyzing in reasonable detail
all material trends, changes, and developments in the business of the Loan
Parties and (ii) explaining the variances of the figures in the corresponding
budgets and prior Fiscal Year financial statements. The Loan Parties’ obligation
to deliver to Agent a certificate of the type contemplated by this
Section 5.2(g) shall be satisfied by filings by the Loan Parties with the
Securities and Exchange Commission under the Exchange Act (including sections of
such filings entitled “Management’s Discussion and Analysis”) so that the Loan
Parties shall be obligated to deliver such a certificate to Agent only if they
no longer are required to file applicable financial information with the
Securities and Exchange Commission under the Exchange Act.
          (h) No later than forty-five (45) days after the Fiscal Year beginning
July 1, 2008, and no later than the beginning of each Fiscal Year thereafter,
annual forecasts (to include forecasted consolidated balance sheets, income
statements and cash flow statements) for the Reporting Loan Parties as at the
end of and for each month of such Fiscal Year.

-25-



--------------------------------------------------------------------------------



 



          (i) Promptly after filing with the PBGC, the IRS or other applicable
Governmental Authority, a copy of each annual report or other filing filed with
respect to each Plan of the Loan Party.
          (j) Promptly upon the filing thereof, copies of all reports, if any,
to or other documents filed by any Consolidated Member with the Securities and
Exchange Commission under the Exchange Act, and all material reports, notices,
or statements sent by the Borrowers to holders of any equity interests of Parent
(other than routine non-material correspondence sent by the trustee under any
indenture under which the same is issued).
          (k) As soon as available, and in any event not later than fifteen
(15) days after any Loan Party’s receipt thereof, a copy of all management
reports and final management letters prepared by any independent certified
public accountants of any Loan Party.
          (l) Promptly after their preparation, copies of any and all proxy
statements, financial statements, and reports which the Parent make available to
its shareholders.
          (m) If requested by Agent in writing, promptly after filing with the
IRS or other applicable Governmental Authority, a copy of each tax return filed
by any Loan Party.
          (n) As soon as available, and in any event within twenty (20) days
after the end of the first and second month of each Fiscal Quarter (in each
case, for such month), and within thirty (30) days after the end of the last
month of each Fiscal Quarter (in each case, for such month), a Borrowing Base
Certificate as of the last day of such month, and a report showing the beginning
and ending balances of all intercompany loans, advances or investments
(“Intercompany Accounts”) for such month.
          (o) Such additional information as the Agent and/or any Lender may
from time to time reasonably request regarding the financial and business
affairs of any Loan Party.
          (p) On the last Business Day of each month, duplicate original bank
statements for the preceding month in respect of the Applica Canada Blocked
Agreement and the Applica Asia Blocked Agreement.
     5.3 Notices to the Lenders.
          The Loan Parties shall notify the Agent and the Lenders in writing of
the following matters at the following times:
          (a) Immediately after becoming aware of any Default or Event of
Default;
          (b) Immediately after becoming aware of the assertion by the holder of
any Debt of any Borrower or any Subsidiary in a face amount in excess of
$1,000,000 that a default exists with respect thereto or that any Loan Party is
not in compliance with the terms thereof, or the threat or commencement by such
holder of any enforcement action because of such asserted default or
non-compliance;
          (c) Immediately after becoming aware of any event or circumstance
which could reasonably be expected to have a Material Adverse Effect;

-26-



--------------------------------------------------------------------------------



 



          (d) Immediately after becoming aware of any pending or threatened
action, suit, or proceeding, by any Person, or any pending or threatened
investigation by a Governmental Authority, which could reasonably be expected to
have a Material Adverse Effect;
          (e) Immediately after becoming aware of any pending or threatened
strike, work stoppage, unfair labor practice claim, or other labor dispute
affecting any Loan Party in a manner which could reasonably be expected to have
a Material Adverse Effect;
          (f) Immediately after becoming aware of any violation of any
Requirement of Law affecting any Loan Party which could reasonably be expected
to have a Material Adverse Effect;
          (g) Immediately after receipt of any notice of any violation by any
Loan Party of any Environmental Law which could reasonably be expected to have a
Material Adverse Effect or that any Governmental Authority has asserted in
writing that any Loan Party is not in compliance with any Environmental Law or
is investigating any Loan Party where such non-compliance could reasonably be
expected to have a Material Adverse Effect;
          (h) Immediately after receipt of any written notice that any Loan
Party is or may be liable to any Person as a result of the Release or threatened
Release of any Contaminant or that any Loan Party is subject to investigation by
any Governmental Authority evaluating whether any remedial action is needed to
respond to the Release or threatened Release of any Contaminant which, in either
case, is reasonably likely to give rise to liability in excess of $1,000,000;
          (i) Immediately after receipt of any written notice of the imposition
of any Environmental Lien against any property of any Loan Party for an amount
in excess of $1,000,000;
          (j) Any change in any Loan Party’s name as it appears in the state of
its incorporation or other organization, jurisdiction of incorporation or
organization, type of entity, organizational identification number, locations of
Collateral other than those set forth in Section 4 of the Security Agreement, or
form of organization, trade names under which a Loan Party sells Inventory or
creates Accounts, or to which instruments in payment of Accounts may be made
payable, in each case at least ten (10) days prior thereto;
          (k) Within ten (10) Business Days after any Loan Party or any ERISA
Affiliate knows that an ERISA Event or a prohibited transaction (as defined in
Sections 406 of ERISA and 4975 of the Code) has occurred, which could reasonably
be expected to have a Material Adverse Effect, and, when known, any action
threatened in writing or taken by the IRS, the CRA, the DOL, the PBGC, the FSCO
or any other Governmental Authority with respect thereto;
          (l) Upon Agent’s written request, or, in the event that such filing
reflects a change with respect to the matters covered thereby which could
reasonably be expected to have a Material Adverse Effect, within three
(3) Business Days after the filing thereof with the PBGC, the DOL, the IRS, the
FSCO or any other applicable Governmental Authority as applicable, copies of the
following: (i) each annual report (form 5500 series), including Schedule B
thereto, filed with the PBGC, the FSCO, the DOL, the IRS or the CRA with respect
to each Pension Plan and in the case of any Pension Plan governed by the PBA,
each report, valuation, request for amendment, whole or partial withdrawal or
termination or other variation, (ii) a copy of each funding waiver request filed
with the PBGC, the DOL, the IRS, the CRA, the FSCO or any other applicable
Governmental Authority with respect to any Pension Plan and all communications
received by the Borrowers or any ERISA Affiliate from the PBGC, the CRA, the
DOL, the IRS, the FSCO or any other applicable Governmental Authority with
respect to such request, and (iii) a copy of each other filing or notice filed
with the PBGC, the DOL, the FSCO, the IRS, the CRA or any other applicable
Governmental Authority, with respect to each Plan by either a Loan Party or any
ERISA Affiliate;

-27-



--------------------------------------------------------------------------------



 



          (m) Upon Agent’s written request, copies of each actuarial report for
any Pension Plan or Multi-employer Plan received by a Loan Party and annual
report received for any Multi-employer Plan; and within three (3) Business Days
after receipt thereof by a Loan Party or any ERISA Affiliate, copies of the
following: (i) any notices of the PBGC, the FSCO or any other applicable
Governmental Authority’s intention to terminate a Pension Plan or to have a
trustee appointed to administer such Plan; (ii) any favorable or unfavorable
determination letter from the IRS, the FSCO or any other applicable Governmental
Authority regarding the qualification of a Pension Plan under Section 401(a) of
the Code, the PBA or other applicable laws; or (iii) any notice from a
Multi-employer Plan regarding the imposition of withdrawal liability;
          (n) Within three (3) Business Days after the occurrence thereof:
(i) any changes in the benefits of any existing Pension Plan which increase a
Loan Parties’ annual costs with respect thereto by an amount in excess of
$1,000,000, or the establishment of any new Pension Plan which could reasonably
be expected to have an annual aggregate cost of $1,000,000 or more, or the
commencement of contributions to any Pension Plan to which the Loan Parties or
any ERISA Affiliate was not previously contributing; or (ii) any material
failure by a Loan Party or any ERISA Affiliate to make a required installment or
any other required payment under Section 412 of the Code, the PBA or other
applicable laws on or before the due date for such installment or payment; or
          (o) Within three (3) Business Days after a Loan Party or any ERISA
Affiliate knows or has reason to know that any of the following events has or
will occur: (i) a Multi-employer Plan has been or will be terminated; (ii) the
administrator or plan sponsor of a Multi-employer Plan intends to terminate a
Multi-employer Plan; or (iii) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multi-employer Plan, or
(iv) Reportable Event or Termination Event in respect of any Pension Plan.
Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Loan Party or any
ERISA Affiliate, as applicable, has taken or proposes to take with respect
thereto.
     5.4 Revisions or Updates to Schedules.
          Should any of the information or disclosures provided on any of the
schedules originally attached hereto become outdated or incorrect in any
material respect, the Borrowers from time to time shall deliver to the Agent and
the Lenders, together with an officer’s certificate of the type required
pursuant to Section 5.2(f), such revisions or updates to such schedule(s)
whereupon such schedules shall be deemed to be amended by such revisions or
updates, as may be necessary or appropriate to update or correct such
schedule(s), provided, however, that, notwithstanding the foregoing, (a) no such
revisions or updates to Schedules 6.5, 6.11-6.16, 6.19, 6.24, 6.25, or 6.27
shall be deemed to have amended, modified, or superseded any such schedules as
originally attached hereto, or to have cured any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
schedules, unless and until the Agent shall have received and acknowledged to
the Loan Parties in writing such revisions or updates to any such schedules and
(b) no such revisions or updates to Schedule 6.9. shall be deemed to have
amended, modified, or superseded such schedule as originally attached hereto, or
to have cured any breach of warranty or representation resulting from the
inaccuracy or incompleteness of such schedule, unless and until the Required
Lenders shall have received and acknowledged to the Loan Parties in writing such
revisions or updates to such schedule; provided further, however, that Agent’s
receipt and acknowledgment to Loan Parties of any revisions or updates to such
schedules shall not affect the application of, and obligations of the Loan
Parties to comply with, any relevant provision of Article 7 of this Agreement.

-28-



--------------------------------------------------------------------------------



 



ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS
          To induce Agent and the Lenders to enter into this Agreement and to
make available the Commitments, each Borrower warrants and represents to Agent
and each Lender that:
     6.1 Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents.
          Each Loan Party has the power and authority to execute, deliver and
perform this Agreement and the other Loan Documents to which it is a party, to
incur the Obligations, and to grant to the Agent Liens upon and security
interests in the Collateral. Each Loan Party has taken all necessary action
(including obtaining approval of its stockholders if necessary) to authorize its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by each Loan Party,
and, assuming this Agreement and the other Loan Documents constitute the legal,
valid and binding obligations of Agent, Bank and each of the Lenders hereto,
constitute the legal, valid and binding obligations of each Loan Party,
enforceable against it in accordance with their respective terms. Each Loan
Party’s execution, delivery, and performance of this Agreement and the other
Loan Documents to which it is a party do not and will not conflict with, or
constitute a violation or breach of, or result in the imposition of any Lien
upon the property of an Loan Party or any of its Subsidiaries, by reason of the
terms of (a) any contract, mortgage, lease, agreement, indenture, or instrument
to which such Loan Party or any of its Subsidiaries is a party or which is
binding upon it, (b) any Requirement of Law applicable to the such Loan Party or
any of its Subsidiaries, or (c) the certificate or articles of incorporation or
by-laws or the limited liability company or limited partnership agreement of the
Loan Parties or any of their Subsidiaries.
     6.2 Validity and Priority of Security Interest.
          The provisions of this Agreement, and the other Loan Documents create
legal and valid Liens on all the Collateral in favor of the Agent, for the
ratable benefit of the Agent and the Lenders, and such Liens constitute
perfected and continuing Liens on all the Collateral, having priority over all
other Liens on the Collateral, except to the extent provided in the Additional
Debt Intercreditor Agreement and except for those Liens identified in clauses
(a), (c), (d), (e), (g), (h) and (i) of the definition of Permitted Liens
securing all the Obligations, and enforceable against the Loan Parties and all
third parties.
     6.3 Organization and Qualification.
          Each Loan Party (a) is duly organized or incorporated and validly
existing in good standing under the laws of the jurisdiction of its organization
or incorporation, (b) is qualified to do business and is in good standing in the
jurisdictions set forth on Schedule 6.3 which are the only jurisdictions in
which qualification is necessary in order for it to own or lease its property
and conduct its business, except where the failure to so qualify would have a
Material Adverse Effect, and (c) has all requisite power and authority to
conduct its business and to own its property.
     6.4 Reserved.
     6.5 Subsidiaries.

-29-



--------------------------------------------------------------------------------



 



          Schedule 6.5 is a correct and complete list of the name and
relationship to the Borrowers of each and all of the Borrowers’ Subsidiaries
(specifying whether such Subsidiaries are Domestic Subsidiaries or Foreign
Subsidiaries). Each Subsidiary is (a) duly incorporated or organized and validly
existing in good standing under the laws of its jurisdiction of incorporation or
organization set forth on Schedule 6.5, (b) qualified to do business and in good
standing in each jurisdiction in which the failure to so qualify or be in good
standing could reasonably be expected to have a Material Adverse Effect and
(c) has all requisite power and authority to conduct its business and own its
property.
     6.6 Financial Statements and Projections.
          (a) The Borrowers have delivered to the Agent and the Lenders the
audited balance sheet and related statements of income, retained earnings, cash
flows, and changes in stockholders equity for the Consolidated Applica Parties
as of June 30, 2007, and for the six months then ended, accompanied by the
report thereon of the Borrowers’ independent certified public accountants, Grant
Thornton LLP. The Borrowers have also delivered to the Agent and the Lenders the
unaudited balance sheet and related statements of income for the Consolidated
Applica Parties as of October 31, 2007. All such Financial Statements have been
prepared in accordance with GAAP and present accurately and fairly in all
material respects the financial position of the Consolidated Applica Parties as
at the dates thereof and their results of operations for the periods then ended.
          (b) The Borrowers have delivered to the Agent and the Lenders the
audited balance sheet and related statements of income, retained earnings, cash
flows, and changes in stockholders equity for the Consolidated Salton Parties as
of June 30, 2007, and for the Fiscal Year then ended, accompanied by the report
thereon of the Borrowers’ independent certified public accountants, Grant
Thornton LLP. The Borrowers have also delivered to the Agent and the Lenders the
unaudited balance sheet and related statements of income for the Consolidated
Salton Parties as of October 31, 2007. All such Financial Statements have been
prepared in accordance with GAAP and present accurately and fairly in all
material respects the financial position of the Consolidated Salton entities as
at the dates thereof and their results of operations for the periods then ended.
          (c) The Latest Projections when submitted to the Agent as required
herein represent the Loan Parties’ good faith estimate of the future financial
performance of the Loan Parties for the periods set forth therein. The Latest
Projections have been prepared on the basis of the assumptions set forth
therein, which the Loan Parties believe are fair and reasonable in light of
current and reasonably foreseeable business conditions at the time submitted to
the Lenders; provided, however, it being recognized by Agent and Lenders that
such projections are not to be viewed as facts and that actual results during
the period or periods covered by any such projections will likely differ from
the projected results.
          (d) All Financial Statements hereafter delivered to Agent and Lenders
pursuant to this Agreement shall be prepared in accordance with GAAP and fairly
present the financial positions and results of operations of the Persons
described therein at the dates and for the periods indicated.
     6.7 Reserved.

-30-



--------------------------------------------------------------------------------



 



     6.8 Solvency.
          Each Loan Party is Solvent prior to and after giving effect to the
Borrowings to be made on the Closing Date and the issuance of the Letters of
Credit to be issued on the Closing Date and shall remain Solvent during the term
of this Agreement.
     6.9 Debt.
          After giving effect to the making of the Revolving Loans to be made on
the Closing Date, the Loan Parties have no material Debt, except (a) the
Obligations, (b) Debt described on Schedule 6.9. and (c) other Debt as permitted
under Section 7.13.
     6.10 Distributions.
          Except as set forth on Schedule 6.10, since June 30, 2007, no
Distribution has been declared, paid, or made upon or in respect of any Capital
Stock of any Borrower or any Capital Stock of any other Loan Party (unless and
to the extent that such Distribution was made to another Loan Party).
     6.11 Real Estate; Leases.
          Schedule 6.11 sets forth, as of the Closing Date, a correct and
complete list of all Real Estate, all leases and subleases of real property held
by each Loan Party as lessee or sublessee, and all leases and subleases of real
property held by each Loan Party as lessor, or sublessor under which a Loan
Party is obligated for annual payments exceeding $100,000. To the knowledge of
each Loan Party, each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists. To the knowledge of each Loan Party
or party hereto, each Loan Party has good and marketable title in fee simple to
the Real Estate identified on Schedule 6.11 as owned by such Loan Party, or
valid leasehold interests in all Real Estate designated therein as “leased” by
such Loan Party, free of all Liens except Permitted Liens and those Liens that,
when taken as a whole, could not reasonably be expected to have a Material
Adverse Effect.
     6.12 Proprietary Rights.
          Schedule 6.12 sets forth a correct and complete list of all of each
Loan Party’s material Proprietary Rights. None of the material Proprietary
Rights is subject to any licensing agreement or similar arrangement except as
set forth on Schedule 6.12. To the knowledge of each Loan Party, none of the
Proprietary Rights infringes on or conflicts with any other Person’s property,
and no other Person’s property infringes on or conflicts with the Proprietary
Rights. The Proprietary Rights described on Schedule 6.12 constitute all of the
property of such type necessary to the current and anticipated future conduct of
the Loan Parties’ business.
     6.13 Trade Names.
          All trade names or styles under which the Loan Parties currently or
currently intend to sell Inventory or create Accounts, or to which Instruments
in payment of Accounts may be made payable, are listed on Schedule 6.13.
     6.14 Litigation.
          Except as set forth on Schedule 6.14, there is no pending, or to the
knowledge of any Loan Party, threatened, action, suit, proceeding, or
counterclaim by any Person, or to the knowledge of any Loan Party, investigation
by any Governmental Authority, or any basis for any of the foregoing, which
could reasonably be expected to have a Material Adverse Effect.

-31-



--------------------------------------------------------------------------------



 



     6.15 Labor Disputes.
          Except as set forth on Schedule 6.15 or as required by the laws of a
foreign jurisdiction as a condition to do business in such jurisdiction, as of
the Closing Date (a) there is no collective bargaining agreement or other
material labor contract covering employees of any Loan Party, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) to the knowledge of any Loan Party, no
union or other labor organization is seeking to organize, or to be recognized
as, a collective bargaining unit of employees of any Loan Party or for any
similar purpose, and (d) there is no pending or, to the knowledge of any Loan
Party, threatened, strike, work stoppage, material unfair labor practice claim,
or other material labor dispute against or affecting any Loan Party or its
employees which could be reasonably expected to have a Material Adverse Effect.
     6.16 Environmental Laws.
          Except as otherwise disclosed on Schedule 6.16 or as could not
reasonably be expected to have a Material Adverse Effect:
          (a) The Loan Parties have complied in all respects with all
Environmental Laws except as could not reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any of its presently owned real property or
presently conducted operations or any property now or previously in its charge,
management or control (to the extent any Loan Party was the non-complying party
in connection with any property previously in its charge, management or
control), nor, to the knowledge of a Loan Party, its previously owned real
property or prior operations, is subject to any enforcement order from or
liability agreement with any Governmental Authority or private Person respecting
(i) compliance with any Environmental Law or (ii) any potential liabilities and
costs or remedial action arising from the Release or threatened Release of a
Contaminant.
          (b) Each Loan Party has obtained all permits necessary for its current
operations under Environmental Laws, and all such permits are in good standing
and each Loan Party is in compliance with all material terms and conditions of
such permits, except where the failure to obtain or comply with such permits
could not reasonably be expected to have a Material Adverse Effect.
          (c) No Loan Party, nor, to the knowledge of a Loan Party, any of its
predecessors in interest, has been or is in violation of any applicable law
relating to the storage, treatment or disposal of any hazardous waste.
          (d) No Loan Party has received any summons, complaint, order or
similar written notice indicating that it is not currently in compliance with,
or that any Governmental Authority is investigating its compliance with, any
Environmental Laws or that it is or may be liable to any other Person as a
result of a Release or threatened Release of a Contaminant.
          (e) To the knowledge of the Loan Party, none of the present or past
operations of the Loan Parties is the subject of any investigation by any
Governmental Authority evaluating whether any remedial action is needed to
respond to a Release or threatened Release of a Contaminant.
          (f) No Loan Party has filed, within the past five (5) years, any
notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment.

-32-



--------------------------------------------------------------------------------



 



          (g) No Loan Party has entered into any negotiations or settlement
agreements with any Person (including the prior owner of its property and any
Governmental Authority) imposing material obligations or liabilities on any Loan
Party with respect to any remedial action in response to the Release of a
Contaminant or environmentally related claim.
          (h) None of the products manufactured, distributed or sold by a Loan
Party during the period commencing on the date hereof and ending on the Stated
Termination Date contain asbestos containing material.
          (i) No Environmental Lien has attached to any of the Real Estate.
     6.17 No Violation of Law.
          No Loan Party is in violation of any law, statute, regulation,
ordinance, judgment, order, or decree applicable to it which violation could
reasonably be expected to have a Material Adverse Effect.
     6.18 No Default.
          No Loan Party is in default under any of the Additional Debt Documents
or under any other note, indenture, loan agreement, mortgage, lease, deed, or
other agreement to which a Loan Party is a party or by which it is bound which
default that could reasonably be expected to have a Material Adverse Effect.
     6.19 Plan Compliance.
          Except as specifically disclosed in Schedule 6.19:
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, the PBA and other federal, provincial,
territorial or state law, except where the lack of such compliance could not
reasonably be expected to have a Material Adverse Effect. Each Pension Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter or opinion letter from the IRS and to the
knowledge of the Loan Parties, nothing has occurred which would cause the loss
of such qualification except where the lack or absence of such qualification
could not reasonably be expected to have a Material Adverse Effect. The Loan
Parties and each ERISA Affiliate has made all required contributions to any Plan
when due other than any contributions that could not reasonably be expected to
have a Material Adverse Effect, and no application for a funding waiver or an
extension of any amortization period has been made with respect to any Pension
Plan.
          (b) There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
          (c) Except as could not reasonably be expected to have a Material
Adverse Effect: (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Loan Parties nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Loan Parties nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multi-employer
Plan; and (v) neither the Loan Parties nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

-33-



--------------------------------------------------------------------------------



 



     6.20 Taxes.
          Each Loan Party has filed all federal, provincial, state and other
material Tax returns and reports required to be filed, and has paid all federal,
provincial, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income,
franchises or assets otherwise due and payable unless such unpaid Taxes and
assessments would constitute a Permitted Lien or are being Properly Contested.
     6.21 Regulated Entities.
          No Loan Party nor any Person controlling a Loan Party is an
“Investment Company” within the meaning of the Investment Company Act of 1940.
No Loan Party is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.
     6.22 Margin Regulations.
          No Loan Party is engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock.
     6.23 Copyrights, Patents, Trademarks and Licenses, etc.
          Each Loan Party owns or is licensed or otherwise has the right to use
all of the material patents, trademarks, service marks, trade names, copyrights,
contractual franchises, licenses, authorizations and other intellectual property
rights that are reasonably necessary for the operation of its businesses,
without conflict with the rights of any other Person. To the knowledge of the
Loan Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed by the Loan Parties infringes
upon any rights held by any other Person which infringement could reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of any Borrower, threatened,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.
     6.24 Material Agreements.
          Schedule 6.24 hereto sets forth all Material Contracts to which any
Loan Party is a party or is bound as of the Closing Date.
     6.25 Bank Accounts.
          Schedule 6.25 contains as of the Closing Date a complete and accurate
list of all bank accounts maintained by each Loan Party with any bank or other
financial institution.
     6.26 Governmental Authorization.
          No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, a Loan Party of this Agreement or any other Loan
Document.

-34-



--------------------------------------------------------------------------------



 



     6.27 Capitalization.
          Schedule 6.27 sets forth, in each case as of the Closing Date (after
giving effect to all of the Transactions), the number of authorized shares of
Capital Stock of each of the Loan Parties and their first tier direct Foreign
Subsidiaries, the number of such shares or other interests that are outstanding
and the names of the record and beneficial owners of all such shares of Parent
and each such Subsidiary. All such issued and outstanding shares or other
interests are validly issued, fully paid and non-assessable.
     6.28 No Material Adverse Change.
          No Material Adverse Effect has occurred since June 30, 2007, except as
otherwise disclosed (a) in the Borrowers’ filings with the Securities and
Exchange Commission under the Exchange Act or (b) to Agent and Lenders in
writing prior to the Closing Date.
     6.29 Full Disclosure.
          None of the representations or warranties made by the Loan Party in
the Loan Documents as of the date such representations and warranties are made,
and none of the statements contained in any exhibit, report, statement or
certificate furnished by or on behalf of any Loan Party in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of the Loan Parties to the Lenders prior to the Closing Date),
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.
     6.30 Common Enterprise.
          The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of Loan Parties as a whole and the successful operation of each Loan Party is
dependent on the successful performance and operation of each of the other Loan
Parties. Each of the Loan Parties expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from successful operations
of each of the other Loan Parties. Each Loan Party expects to derive benefit
(and the boards of directors or other governing body of each such Loan Party
have determined that it may reasonably be expected to derive benefit), directly
and indirectly, from the credit extended by the Lenders to the Loan Parties
hereunder, both in their separate capacities and as members of a group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its corporate purpose, will be of direct and indirect
benefit to such Loan Party, and is in its best interest.
     6.31 Anti-Terrorism Laws.
          (a) General. No Loan Party or any Consolidated Member is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
          (b) Executive Order No. 13224.

-35-



--------------------------------------------------------------------------------



 



     (i) No Loan Party or any Consolidated Member is any of the following (each
a “Blocked Person”):
          (1) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
          (2) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
          (3) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;
          (4) a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;
          (5) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or
          (6) a Person or entity who is affiliated with a Person or entity
listed above.
          (c) No Loan Party or any Consolidated Member (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.
ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS
          Each Loan Party covenants to Agent and each Lender that so long as any
of the Obligations remain outstanding or this Agreement or any of the
Commitments are in effect:
     7.1 Taxes and Other Obligations.
          Each Loan Party shall (a) file when due (after taking into account any
applicable extensions) all federal, state, provincial and other material Tax
returns and other material reports which it is required to file; (b) pay, or
provide for the payment, when due, of all federal, state, provincial and other
material Taxes, fees, assessments and other material governmental charges
against it or upon its properties, income franchises or assets, make all
required Tax withholdings and other Tax remittances and deposits, and provide to
Agent and the Lenders, upon request, satisfactory evidence of its timely
compliance with the foregoing; and (c) pay when due all Debt owed by it and all
valid claims of materialmen, mechanics, carriers, warehousemen, landlords,
contractors, subcontractors, processors and other like Persons, and all other
indebtedness owed by it and perform and discharge in a timely manner all other
obligations undertaken by it; provided, however, so long as a Loan Party has
notified Agent in writing, no Loan Party need pay any Tax, fee, assessment, or
governmental charge that is being Properly Contested.

-36-



--------------------------------------------------------------------------------



 



     7.2 Legal Existence and Good Standing.
          Each Loan Party shall maintain its legal existence and its
qualification and good standing in all jurisdictions in which the failure to
maintain such existence and qualification or good standing could reasonably be
expected to have a Material Adverse Effect.
     7.3 Compliance with Law and Agreements; Maintenance of Licenses.
          Each Loan Party shall comply in all respects with all Requirements of
Law of any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act and all Environmental Laws)
except where the failure to comply could not reasonably be expected to have a
Material Adverse Effect. Each Loan Party shall obtain and maintain all licenses,
permits, franchises, and governmental authorizations necessary to own its
property and to conduct its business as conducted on the Closing Date. No Loan
Party shall modify, amend or alter its certificate or articles of incorporation,
or its limited liability company operating agreement or limited partnership
agreement, as applicable, other than in a manner which does not adversely affect
the rights of the Lenders or the Agent.
     7.4 Maintenance of Property; Inspection of Property.
          (a) Each Loan Party shall maintain all of its property necessary and
useful in the conduct of its business, in good operating condition and repair in
accordance with the standard of the Borrowers’ industry and consistent with such
Loan Party’s past conduct, ordinary wear and tear excepted.
          (b) Each Loan Party shall permit representatives and independent
contractors of the Agent or a Lender (in the case of the Agent, at the expense
of the Borrowers not to exceed three (3) times per calendar year for field exams
and appraisals of the Collateral within the United States and Canada unless an
Event of Default has occurred and is continuing, and in the case of any Lender,
at such Lender’s expense) to visit and inspect any of its properties, to
appraise the Collateral, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
soon as may be reasonably desired, upon reasonable advance notice to such Loan
Party and such visits and inspections shall not interfere materially with the
business of any such Loan Party; provided, that if the Borrowers shall have
maintained Availability of more than $10,000,000 for any period of at least
thirty (30) consecutive days, for so long thereafter that Borrowers maintain
such level of Availability, the Borrowers shall not be responsible for the
Agent’s costs of more than two (2) such appraisals of the Collateral during any
calendar year; provided, further, that at any time an Event of Default exists,
the Agent or any Lender may do any of the foregoing at the expense of the Loan
Parties at any time during normal business hours and without advance notice.
     7.5 Insurance.
          (a) Each Loan Party shall maintain with financially sound and
reputable insurers, and in the manner customarily insured by similar businesses
owning such properties, insurance against loss or damage by fire with extended
coverage; theft, burglary, pilferage and loss in transit; public liability and
third party property damage; larceny, embezzlement or other criminal liability;
business interruption; public liability and third party property damage; and
such other hazards or of such other types as is customary for Persons engaged in
the same or similar business, as Agent, in its discretion, or acting at the
direction of the Required Lenders, shall reasonably specify, in amounts, and
under policies

-37-



--------------------------------------------------------------------------------



 



reasonably acceptable to Agent and the Required Lenders. Without limiting the
foregoing, in the event that any Inventory is located within an area that has
been identified by the Director of the Federal Emergency Management Agency as a
Special Flood Hazard Area or similar designation by another Governmental
Authority (“SFHA”), the Loan Parties shall purchase and maintain flood insurance
on any such Inventory located in a SFHA.
          (b) Each of the Loan Parties shall cause Agent, for the benefit of
Agent and the Lenders, to be named as secured party and loss payee or additional
insured on all insurance policies covering Collateral, in a manner reasonably
acceptable to Agent. Each policy of insurance shall contain a clause or
endorsement requiring the insurer to give not less than thirty (30) days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever and a clause or endorsement in respect of the insured property
stating that the interest of Agent with respect to the Collateral shall not be
impaired or invalidated by any act or neglect of the insured Person or the owner
of any premises for purposes more hazardous than are permitted by such policy.
All premiums for such insurance shall be paid by the Borrowers when due, and
certificates of insurance and, if requested by Agent or any Lender, photocopies
of the policies, shall be delivered to Agent, in each case in sufficient
quantity for distribution by the Agent to each of the Lenders. If any Loan Party
fails to procure such insurance or to pay the premiums therefor when due, the
Agent may, and at the direction of the Required Lenders shall, do so from the
proceeds of Revolving Loans.
     7.6 Insurance and Condemnation Proceeds.
          Each Loan Party shall promptly upon becoming aware, notify the Agent
and the Lenders of any material loss, damage, or destruction to the Collateral,
whether or not covered by insurance. Subject to the terms of the Additional Debt
Intercreditor Agreement, Agent is hereby authorized to collect all insurance and
condemnation proceeds in respect of Collateral directly and, after deducting
from such proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, the Agent shall apply such proceeds, ratably, to
the reduction of the Obligations in the order provided for in Section 3.9. With
respect to any such proceeds payable to Applica Canada, the Borrowers shall
transfer an amount equal to such proceeds to the Agent for application to the
Obligations in accordance with Section 3.9.
     7.7 Environmental Laws.
          Each Loan Party shall conduct, and shall cause each Loan Party to
conduct, its business in compliance with all Environmental Laws applicable to
it, including those relating to the generation, handling, use, storage, and
disposal of any Contaminant, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect. Each Loan Party shall
take, and shall cause each Loan Party to take, prompt and appropriate action to
respond to any non-compliance with Environmental Laws and shall regularly report
to the Agent on such response.

-38-



--------------------------------------------------------------------------------



 



     7.8 Compliance with ERISA.
          Except as could not reasonably be expected to have a Material Adverse
Effect, each Loan Party shall, and shall cause each of its ERISA Affiliates to:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code, the PBA and other federal, provincial
or state law; (b) cause each Pension Plan which is qualified under Section
401(a) of the Code to maintain such qualification; (c) make all required
contributions to any Pension Plan subject to Section 412 of the Code; (d) not
engage in a prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan; and (e) not engage in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA.
     7.9 Asset Dispositions, Mergers, Dissolutions.
          (a) No Loan Party shall transfer, sell, assign, lease as lessor, or
otherwise dispose of all or any part of its property (including any Collateral),
except, when no Default or Event of Default exists and would not result
therefrom, for (i) sales of Inventory in the ordinary course of its business;
(ii) a transfer of property (including Proprietary Rights) to a Loan Party by
another Loan Party, provided that, if the property so transferred constitutes
Proprietary Rights, then the Loan Parties shall provide written notice of such
transfer to Agent and agree to cooperate with Agent in connection with the
execution, delivery and recordation of any and all documentation necessary to
reflect such transfer of record and to ensure the reflection of record of
Agent’s Lien in such Proprietary Rights, all at the Loan Parties’ sole cost and
expense; (iii) a termination, transfer or other disposition of a lease of Real
Estate or personal property that is not necessary to the conduct of such Loan
Party’s business in the ordinary course, could not reasonably be expected to
have a Material Adverse Effect and does not result from such Loan Party’s
default or failure to perform under such lease; (iv) a disposition of property
that does not constitute Collateral; (v) a sale of Inventory (and Proprietary
Rights related thereto) of a division or line of business of a Loan Party other
than in the ordinary course of business in connection with and as part of the
sale by such Loan Party of such division or line of business, provided that (A)
the Loan Parties shall provide to Agent, not less than 5 Business Days prior to
the closing of such sale, written notice of such sale (which notice shall
describe in detail the division or line of business to be sold, the Inventory
(and Proprietary Rights related thereto) to be sold in connection therewith and
as part thereof and the economic and other material terms of such sale), (B) the
Net Proceeds from such sale are not less than the Availability attributable to
the Inventory to be sold in connection with and as part of such sale, (C) all
Net Proceeds from such sale received by a Loan Party (other than Applica Canada,
in which event the Borrowers shall transfer an amount equal to such Net Proceeds
to Agent for application to the Obligations and after the date on which Applica
Canada is required hereunder or by the Applica Canada Security Agreement or
otherwise following the occurrence and during the continuance of an Event of
Default, Applica Canada shall remit proceeds of its Collateral to Agent) are
promptly remitted to Agent for application to the Obligations to the extent
required hereunder, (D) Borrowers deliver to Agent an updated Borrowing Base
Certificate as of the date of, and which gives effect to, such sale and (E) no
Default or Event of Default exists at the time of or after giving effect to such
sale; (vi) sales to Persons that do not constitute Loan Parties of Proprietary
Rights that, at the time of any such sale are not utilized in connection with
Inventory of the Loan Parties, having an aggregate book value of not greater
than $5,000,000; (vii) the conversion of Cash Equivalents to cash and the use of
such cash to pay any of the Obligations or in the ordinary course of business of
a Loan Party; (viii) a sale (including a sale of Proprietary Rights) that has
been consented to in writing by the Required Lenders, provided that, to the
extent not otherwise provided hereinabove, in each of the cases described above
in this Section 7.9 all Net Proceeds (to the extent constituting proceeds of
Collateral) received by a Loan Party (other than Applica Canada, in which event
the Borrowers shall transfer an amount equal to such Net Proceeds to Agent for
application to the Obligations to the extent required hereunder and after the
date on which Applica Canada is required hereunder or by the Applica Canada
Security Agreement or otherwise following the occurrence and

-39-



--------------------------------------------------------------------------------



 



during the continuance of an Event of Default, Applica Canada shall remit
proceeds of its Collateral to the Agent) are promptly remitted to the Agent for
application to the Obligations; or (ix) dispositions of assets of the
Consolidated Salton Parties (including Proprietary Rights related thereto)
having an aggregate book value of not greater than $10,000,000 and to which
Consolidated EBITDA attributable thereto for the trailing twelve-month period is
not greater than $1,000,000. The Loan Parties shall deliver a certificate
executed by a Responsible Officer to Agent in connection with any Asset
Disposition permitted pursuant to clauses (vi) or (ix) in this Section 7.9(a)
setting forth the amount of Net Proceeds received from such disposition to be
applied to the Revolver Loan pursuant to Section 3.5.
          (b) No Loan Party shall enter into a transaction of merger,
reorganization, consolidation or amalgamation except: (i) on or about the
Closing Date, (A) SFP may merge with and into APN, with APN as the survivor of
such merger, and (B) Applica may merge with and into ACP, with ACP as the
survivor of such merger; and (ii) at any time after the Closing Date, when no
Default or Event of Default exists and would not result therefrom, that (W)(1)
Applica Mexico may merge with and into HP, with HP as the survivor of such
merger, and (2) each of One Coffee, Sonex, HCD, SHI, Icebox, STL, Toastmaster,
Family Products and APN may be merged with and into ACP, with ACP as the
survivor of such merger, (X) any Domestic Subsidiary may merge or amalgamate
into a Borrower, with such Borrower as the survivor of such merger; (Y) any
Domestic Subsidiary may merge into any other Domestic Subsidiary, provided that
if a Borrower is a party to such merger it shall be the survivor of such merger;
and (Z) any Loan Party that is not a Borrower may merge or amalgamate into
another Person that is not a Subsidiary if the Loan Party is the surviving party
to such merger or amalgamation, provided that the requirements of the Security
Agreement and all other Loan Documents are at all times satisfied and such
merger or amalgamation does not violate any other provision of this Agreement.
          (c) As long as no Default or Event of Default exists or would result
therefrom and provided the Borrowers give the Agent and the Lenders at least
five (5) Business Days prior written notice, a Loan Party, other than a
Borrower, may wind-up, dissolve, or liquidate if none of the Collateral (except
Collateral having a fair value of $1,000,000 or less, in aggregate) is sold or
otherwise disposed of except on terms acceptable to the Agent (acting at the
direction or with the consent of the Required Lenders or pursuant to this
Section 7.9) or if such Collateral is sold or otherwise disposed of to another
Loan Party, any Net Proceeds of Collateral received by a Loan Party (other than
Applica Canada, in which event the Borrowers shall transfer an amount equal to
such Net Proceeds to Agent for application to the Obligations and after the date
on which Applica Canada is required hereunder or by the Applica Canada Security
Agreement or otherwise following the occurrence and during the continuance of an
Event of Default, Applica Canada shall remit proceeds of its Collateral to the
Agent) in connection with any such winding-up, dissolution or liquidation are,
to the extent required hereunder, promptly remitted to the Agent for application
to the Obligations, and any remaining property not sold or otherwise disposed of
is transferred to the Borrowers or another Loan Party subject to the Agent’s
Liens.
     7.10 Distributions; Capital Change; Restricted Investments.
          No Loan Party shall (i) directly or indirectly declare or make, or
incur any liability to make, any Distribution, except for Permitted
Distributions, (ii) make any change in its capital structure which could have a
Material Adverse Effect or (iii) make or have any Restricted Investment.
     7.11 Acquisitions.
          No Loan Party shall make any Acquisition other than a Permitted
Acquisition.

-40-



--------------------------------------------------------------------------------



 



     7.12 Third Party Guaranties.
     No Loan Party shall make, issue, or become liable on any Guaranty, except
(a) Guaranties of the Obligations in favor of the Agent, (b) Guaranties in favor
of the holders of the Additional Debt, or (c) unsecured Guaranties of Debt
incurred by a Foreign Subsidiary in an aggregate principal amount at any time
outstanding not to exceed $5,000,000.
     7.13 Debt.
          No Loan Party shall incur or maintain any Debt, other than: (a) the
Obligations; (b) Debt described on Schedule 6.9; (c) Capital Leases of Equipment
and purchase money secured Debt incurred to purchase Equipment provided that
(i) Liens securing the same attach only to the Equipment acquired by the
incurrence of such Debt, and (ii) the aggregate amount of such Debt (including
Capital Leases) outstanding does not exceed $10,000,000 at any time; (d) Debt
consisting of Permitted Intercompany Advances to the extent consistent with
Section 7.28; (e) Debt evidencing a refinancing, refunding, renewal or extension
of the Debt described on Schedule 6.9; provided that (i) the principal amount
thereof is not increased, (ii) the Liens, if any, securing such refunded,
renewed or extended Debt do not attach to any assets in addition to those
assets, if any, securing the Debt to be refunded, renewed or extended, (iii) no
Person that is not an obligor or guarantor of such Debt as of the Closing Date
shall become an obligor or guarantor thereof, and (iv) the terms of such
refinancing, refunding, renewal or extension are not materially less favorable
to such Loan Party, the Agent or the Lenders than the original Debt; (f) Debt in
respect of Hedge Agreements entered into for non-speculative purposes related to
hedging interest rates, currency values and commodities in connection with the
Core Business; (g) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; (h) Debt
arising by reason of Guaranties by a Loan Party permitted under Section 7.12(b);
(i) the Additional Debt in an amount not to exceed $110,000,000 minus the
aggregate amount of principal payments made from time to time after the Closing
Date on such Additional Debt; and (j) other unsecured Debt in an aggregate
principal amount at any time outstanding not to exceed $1,000,000.
     7.14 Payments; Prepayments.
          No Loan Party shall prepay voluntarily any Additional Debt or
Subordinated Debt, except as permitted by the terms of this Agreement or any
other Loan Document. The Loan Parties may make a voluntary prepayment of the
Additional Debt if, at the time of and after giving pro forma effect to any such
voluntary prepayment of the Additional Debt, (a) Availability is not less than
$25,000,000 and (b) no Default or Event of Default exists.
     7.15 Transactions with Affiliates.
          Except as permitted under Section 7.9, Section 7.10, Section 7.12,
Section 7.13(d), Section 7.13(h) and, for so long as an Affiliated Term Loan
Party holds the Additional Debt, Section 7.13(i), Section 7.28 and except as set
forth below, no Loan Party shall sell, transfer, distribute, or pay any money or
property, including, but not limited to, any fees or expenses of any nature
(including, but not limited to, any fees or expenses for management services) to
any Affiliate that is not a Loan Party or lend or advance money or property to
any Affiliate that is not a Loan Party, or invest in (by capital contribution or
otherwise) or purchase or repurchase any Capital Stock or indebtedness, or any
property, of any Affiliate that is not a Loan Party, or become liable on any
Guaranty of the indebtedness, dividends, or other obligations of any Affiliate
that is not a Loan Party. Notwithstanding the foregoing, if no Default or Event
of Default is in existence or would result therefrom, any Loan Party may engage
in transactions with an Affiliate in the ordinary course of such Loan Party’s
business consistent with past practices and upon terms no less favorable to such
Loan Party than would be obtained in a comparable arm’s-length transaction with
a third party who is not an Affiliate.

-41-



--------------------------------------------------------------------------------



 



     7.16 Borrowing Base Certificates.
          In addition to the requirements set forth in Section 5.2(n), the
Borrowers shall deliver to the Agent (and the Agent shall on request from a
Lender, promptly deliver to such Lender) a Borrowing Base Certificate on the
second Business Day of each week (or as more frequently requested by Agent
during a Springing Period or if an Event of Default exists), prepared as of the
close of business of the last Business Day of the previous week (it being
understood that such Borrowing Base Certificates (a) shall reflect
(i) Availability attributable to Accounts as of the last day of the previous
week and (ii) Reserves as of the last day of the month most recently ended and
(b) shall reflect Availability attributable to Inventory as of the last Business
Day of the previous week.
     7.17 Reserved.
     7.18 Reserved.
     7.19 Reserved.
     7.20 Investment Banking and Finder’s Fees.
          With the exception of the fees due to the Lead Arranger, no Loan Party
shall pay or agree to pay, or reimburse any other party with respect to, any
investment banking or similar or related fee, underwriter’s fee, finder’s fee,
or broker’s fee to any Person in connection with this Agreement. The Loan
Parties shall defend and indemnify the Agent and the Lenders and their
Affiliates against and hold them harmless from all claims of any Person that a
Loan Party is obligated to pay for any such fees, and all costs and expenses
(including attorneys’ fees) incurred by the Agent and/or any Lender and their
Affiliates in connection therewith.
     7.21 Business Conducted.
          The Loan Parties shall not and shall not permit any of their
Subsidiaries to, engage directly or indirectly, in any line of business other
than the Core Business or those businesses that reasonably and rationally
develop from such Core Business from time to time.
     7.22 Liens.
          No Loan Party shall create, incur, assume, or permit to exist any Lien
on any property now owned or hereafter acquired by any of them, except
(a) Permitted Liens, and (b) Liens securing Capital Leases and purchase money
Debt permitted in Section 7.13.
     7.23 Reserved.
     7.24 New Subsidiaries.
          The Loan Parties shall not, directly or indirectly, organize, create,
acquire, or permit to exist any Subsidiary except for non-first tier level
Foreign Subsidiaries and as otherwise permitted by this Section 7.24. The Loan
Parties shall (a) in the event of the acquisition or creation of any Subsidiary
(a “New Subsidiary”) cause to be delivered to Agent, for the benefit of itself
and the Lenders; (b) in the event of the acquisition or creation of any Domestic
Subsidiary, cause to be delivered to the Agent, for the

-42-



--------------------------------------------------------------------------------



 



benefit of itself and the Lenders, each of the following, in each case to be
duly executed and delivered by such Subsidiary within thirty (30) Business Days
of the acquisition or creation of such Subsidiary (i) a Guaranty with respect to
all of the Obligations, (ii) a security agreement in substantially the form of
the Security Agreement, and (iii) if such Subsidiary has any material leased
locations where Inventory is located, a Collateral Access Agreement with respect
thereto; and (c) in the event of the acquisition or creation of any Subsidiary
subject to the provisions of clauses (a) or (b) above, cause to be delivered to
Agent for the benefit of the Lenders each of the following within the time
periods indicated therein: (i) an opinion of counsel to such Subsidiary dated as
of the date of the delivery of the other documents required to be delivered
pursuant to this Section 7.24 and addressed to the Agent and Lenders, in form
and substance identical to the opinion of counsel delivered pursuant to
Section 8.1(a)(xviii) hereof on the Closing Date with respect to any Guarantor;
and (ii) current certified copies of the Organizational Documents and Operating
Documents of such Subsidiary, minutes of duly called and conducted meetings (or
duly effected consent actions) of the Board of Directors, or appropriate
committees thereof (and, if required by such Organizational Documents or
Operating Documents or by applicable law, of the shareholders), of such
Subsidiary authorizing it to enter into the agreements required under this
Section 7.24 and evidence satisfactory to Agent (confirmation of the receipt of
which will be provided by Agent to the Lenders) that such Subsidiary is Solvent
as of such date after giving effect to such Guaranty and Security Agreement.
     7.25 Fiscal Year.
          Except as set forth on Schedule 7.25, the Borrowers shall not change,
and shall not permit any other Loan Party to change, their Fiscal Year.
     7.26 Reserved.
     7.27 Financial Covenants.
          (a) Minimum Fixed Charge Coverage Ratio. On each Fixed Charge
Measurement Date that occurs during a Springing Period, the Reporting Loan
Parties shall maintain a Fixed Charge Coverage Ratio of not less than 1.0 to
1.0, calculated as of such Fixed Charge Measurement Date.
          (b) Minimum Consolidated EBITDA. On each Minimum EBITDA Measurement
Date, the Reporting Loan Parties shall achieve minimum Consolidated EBITDA of
not less than the amount set forth below for the period corresponding thereto:

          Period   Amount  
The month ending
    ($3,800,000 )
January 31, 2008
         
The 2-month period ending
    ($8,500,000 )
February 28, 2008
         
The 3-month period ending
    ($12,300,000 )
March 31, 2008
         
The 4-month period ending
    ($14,300,000 )
April 30, 2008
         
The 5-month period ending
    ($15,200,000 )
May 31, 2008
       

-43-



--------------------------------------------------------------------------------



 



          Period   Amount  
The 6-month period ending
    ($15,800,000 )
June 30, 2008
         
The 7-month period ending
    ($12,100,000 )
July 31, 2008
         
The 8-month period ending
    ($6,800,000 )
August 31, 2008
         
The 9-month period ending
  $ 1,400,000  
September 30, 2008
         
The 10-month period ending
  $ 13,400,000  
October 31, 2008
         
The 11-month period ending
  $ 21,300,000  
November 30, 2008
         
The 12-month period ending
  $ 25,000,000  
December 31, 2008
       

The use of parentheses for the required amount of Consolidated EBITDA for any
period above indicates that the amount is negative. If the minimum Consolidated
EBITDA for any period is expressed as a negative amount, then Consolidated
EBITDA for such period shall not be less than the negative amount required for
such period.
          (c) Cure Right. To the extent that the Reporting Loan Parties fail to
satisfy the Fixed Charge Coverage Ratio or minimum Consolidated EBITDA
requirement of this Section 7.27 as of any Financial Covenant Measurement Date,
such failure shall not constitute an Event of Default if, within five
(5) Business Days after the reporting date for the Fixed Charge Coverage Ratio
or minimum Consolidated EBITDA, as applicable, as of such Financial Covenant
Measurement Date, Equity Investors make an equity contribution (or provide
subordinated Debt pursuant to a debt subordination agreement reasonably
acceptable to Agent) to the Reporting Loan Parties, in an amount sufficient,
when added to Consolidated EBITDA, to satisfy the Fixed Charge Coverage Ratio or
minimum Consolidated EBITDA requirement, and provide Agent with evidence thereof
in form and substance satisfactory to Agent.
          (d) General. The Fixed Charge Coverage Ratio or Consolidated EBITDA,
as applicable, shall be calculated as of each Financial Covenant Measurement
Date and reported to the Agent in connection with the delivery of the
certificate required pursuant to Section 5.2(f), regardless of whether a
Springing Period is in effect.

-44-



--------------------------------------------------------------------------------



 



     7.28 Use of Proceeds.
          The Loan proceeds shall be used by the Borrowers solely for one or
more of the following purposes: (i) to pay any of the Obligations, (ii) to
satisfy reimbursement Debt in respect of Letters of Credit, (iii) to refinance
existing Debt of the Borrowers (the “Refinancing”) and to finance part of the
Merger, (iv) to pay fees and expenses related to the Transaction, and (v) to
finance the ongoing working capital and other general corporate purposes of
(a) the Loan Parties, and (b) other Subsidiaries of the Loan Parties that do not
constitute Loan Parties to the extent of Permitted Intercompany Advances at any
date. In no event shall any portion of the Loan proceeds be used by a Loan Party
or any Subsidiary, directly or indirectly, to purchase or carry Margin Stock, to
repay or otherwise refinance indebtedness of a Loan Party or others incurred to
purchase or carry Margin Stock, to extend credit for the purpose of purchasing
or carrying any Margin Stock, or to acquire any security in any transaction that
is subject to Section 13 or 14 of the Exchange Act or any other applicable laws,
other than a Permitted Acquisition.
     7.29 Reserved.
     7.30 Anti-Terrorism Laws.
          No Loan Party shall conduct any business or engage in any transaction
or dealing with any Blocked Person (as defined in Section 6.31(b)), including
the making or receiving any contribution of funds, goods or services to or for
the benefit of any Blocked Person; deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or engage in or conspire to engage in any
transaction with the intent to evade, avoid or violate, any of the prohibitions
set forth in Executive Order No. 13224 or the USA PATRIOT Act. Loan Parties
shall deliver to Agent and Lenders any certification or other evidence
reasonably requested from time to time by Agent or any Lender confirming Loan
Parties’ compliance with this Section 7.30.
     7.31 Reserved.
     7.32 Blocked Accounts.
          (a) The Borrowers and Applica Canada shall promptly establish and
maintain Blocked Accounts, pursuant to lockbox or other arrangements acceptable
to the Agent, with such Blocked Accounts to be maintained with Bank or such
other banks as may be selected by the Borrowers and be reasonably acceptable to
Agent. The Borrowers and Applica Canada shall issue to such banks irrevocable
letters of instruction directing such banks to deposit all payments or other
remittances received in the lockboxes to the Blocked Accounts.
          (b) The Borrowers and Applica Canada shall enter into agreements, in
form satisfactory to the Agent, with the banks at which the Blocked Accounts are
maintained. Pursuant to such agreements, (a) prior to any such bank’s receipt of
a Springing Dominion Notice from the Agent, such bank shall remit all funds
deposited into the Blocked Accounts pursuant to the instructions of the
Borrowers or Applica Canada, as applicable, and (b) after such bank’s receipt of
a Springing Dominion Notice, such bank shall immediately, and without further
consent of or notice to Borrowers or any other Loan Party, transfer to the Agent
all monies deposited to such Borrower Blocked Accounts solely pursuant to the
instructions of the Agent until delivery of further notice by the Agent;
provided, that the Agent agrees not to deliver a Springing Dominion Notice until
the commencement of a Springing Period. If a Springing Period subsequently ends,
then the Agent will withdraw the Springing Dominion Notice until the
commencement of a subsequent Springing Period.

-45-



--------------------------------------------------------------------------------



 



          (c) All funds deposited in the Blocked Accounts shall be subject to
Liens of the Agent. The Borrowers and Applica Canada shall obtain the agreements
(in favor of and in form and content satisfactory to the Agent) by the banks at
which the Blocked Accounts are maintained to waive any offset rights against the
funds deposited into the Blocked Accounts, except offset rights for customary
administrative charges. No Agent or Lender assumes any responsibility to
Borrowers or any other Loan Party for any such lockbox arrangements or Blocked
Accounts, including any claim of accord and satisfaction or release with respect
to deposits accepted by any bank thereunder.
          (d) The Borrowers and Applica Canada shall request in writing that all
payments on Accounts or otherwise relating to Collateral of Borrowers or Applica
Canada are made directly to the Blocked Accounts (or a lockbox relating to the
Blocked Accounts). If Borrowers receive, or Applica Canada receives, cash or
payment items with respect to any Collateral, they shall hold the same in trust
for the Agent and promptly (not later than the second Business Day after
receipt) deposit the same into a Blocked Account.
          (e) At any time other than during a Springing Period, the Borrowers
and Applica Canada may retain all cash balances contained in the Blocked
Accounts. During a Springing Period, the Borrowers and Applica Canada shall not
retain any such balances, and the Agent shall have the sole and exclusive right
to withdraw funds from time to time in the Blocked Accounts and all amounts so
collected by the Agent shall be remitted to the Payment Account in accordance
with Section 3.7.
          (f) At any time other than during a Springing Period, Applica Americas
may retain all cash balances in the Applica Americas Blocked Account. At any
time during a Springing Period, Applica Americas shall not retain any such
balances (other than any portion thereof attributable to Argentine operations of
Applica Americas), and the Agent shall have the sole and exclusive right to
withdraw funds (other than any portion thereof attributable to Argentine
operations of Applica Americas), from time to time in the Applica Americas
Blocked Account and all amounts so collected by the Agent shall be remitted to
the Payment Account in accordance with Section 3.7.
     7.33 Additional Debt Documents.
          The Borrowers will not: (a) agree or consent to amend or modify any of
the Additional Debt Documents if as a result thereof the holders of the
Additional Debt would be in breach of their covenants in the Additional Debt
Intercreditor Agreement; (b) agree to shorten the maturity date for the payment
of any of the Additional Debt; (c) fail to provide prompt written notice to
Agent of any amendment to or modification of any of the Additional Debt
Documents, including any amendment or modification that would have the effect of
extending the maturity date for payment of the Additional Debt; or (d) make any
voluntary prepayments of the Additional Debt, except as expressly permitted
under the Additional Debt Intercreditor Agreement. The Borrowers covenant and
agree that they will furnish to the Agent prompt written notice of the
occurrence of any Default or Event of Default as defined in and occurring under
the Additional Debt Documents.
     7.34 Applica Asia Covenants.
          (a) Applica Asia may from time to time be requested by Applica
Consumer Products and Applica Canada to collect, or otherwise be in possession
of, payments in respect of Accounts of Applica Consumer Products or Applica
Canada owing by certain customers of Applica Consumer Products or Applica Canada
to which goods are sold and delivered from locations outside of the United
States and Canada to a customer in the United States or Canada (each such
Account of Applica Consumer Products or Applica Canada being referred to as an
“Applica Asia Serviced Account”). The Borrowers shall promptly notify the Agent
in writing of each Account of Applica Consumer Products or Applica

-46-



--------------------------------------------------------------------------------



 



Canada that is an Applica Asia Serviced Account, to the extent that any such
Account is to be included in the Borrowing Base, at the time that any such
Account is included in the Borrowing Base. Applica Asia shall promptly cause all
payments received by it with respect to any Applica Asia Serviced Accounts to be
deposited into one or more depository accounts (with each such depository
account to be subject to the Applica Asia Blocked Account Agreements) and shall
cause each depository bank in which it may deposit any such payments or proceeds
to be automatically wire transferred to the Payment Account or such other bank
account as may be designated by the Agent in writing from time to time. Pending
any such remittance to the Agent, Applica Asia shall hold all such payments (and
any other proceeds of Collateral in its possession from time to time) as the
bailee and agent, for Lien perfection purposes, of the Agent and Lenders and in
trust for the benefit of the Agent and Lenders. Applica Asia shall not commingle
any other monies with any payments received in respect of the Applica Asia
Serviced Accounts, except other proceeds of Collateral, and shall promptly remit
all such payments and other Collateral proceeds to the Agent for application to
the Obligations in accordance with the terms of this Agreement. Each such
remittance by Applica Asia shall be without setoff, deduction or recoupment. In
no event shall Applica Asia permit any Lien or other encumbrance to exist with
respect to any depository account into which it may deposit such payments or
Collateral proceeds. If payments are received by Applica Asia from any customer
of Applica Consumer Products or Applica Canada in a currency other than Dollars,
Applica Asia shall promptly remit to the Agent, in accordance with the foregoing
terms of this Section, the Dollar Equivalent of the currency received by Applica
Asia.
          (b) Applica Asia, Applica Consumer Products and Applica Canada
acknowledge, represent, stipulate and agree that (i) all goods sold and
delivered by Applica Consumer Products to any Person, irrespective of the name
under which any invoice is rendered for such sale or the identity of the Loan
Party that may collect any amount owing in connection with any such sale, shall
be and constitute Accounts owned solely by Applica Consumer Products and all
such invoices shall in any event indicate on their face that amounts due and
payable in connection with such sale shall be due and owing to Applica Consumer
Products or Applica Asia on behalf of Applica Consumer Products, whether or not
amounts owing in connection therewith are to be remitted to or are collected by
Applica Asia; (ii) all goods sold and delivered by Applica Canada to any Person,
irrespective of the name under which any invoice is rendered for such sale or
the identity of the Loan Party that may collect any amount owing in connection
with any such sale, shall be and constitute Accounts owned solely by Applica
Canada and all such invoices shall in any event indicate on their face that
amounts due and payable in connection with such sale shall be due and owing to
Applica Canada or to Applica Asia on behalf of Applica Canada, whether or not
amounts owing in connection therewith are to be remitted to or are collected by
Applica Asia; and (iii) all invoices with respect to any Applica Asia Serviced
Account shall show the seller and payee on the face of the invoice as Applica
Canada or Applica Consumer Products, as appropriate, or Applica Asia “as agent”
for either of them.
          (c) Applica Asia hereby subordinates any and all liabilities, claims
or Debts at any time or times owing by Applica Consumer Products or Applica
Canada to Applica Asia, whether now owed or hereafter incurred or arising,
whether evidenced by any note, instrument or other agreement and whether arising
under the applicable Agency Agreement or otherwise, to the full and final
payment of the Obligations, provided that, prior to the occurrence of any Event
of Default, Applica Consumer Products and Applica Canada are authorized to make
payments to Applica Asia pursuant to the terms of the applicable Agency
Agreement as in effect on the date hereof or as hereafter amended with the
consent of the Agent.

-47-



--------------------------------------------------------------------------------



 



     7.35 Post-Closing Covenants.
          After the Closing Date, the Loan Parties shall cooperate with the
Agent and Lenders, diligently and in good faith, to cause to be executed,
delivered or otherwise procured for the benefit of itself and Lenders, the
following documents and agreements:
          (a) Not later than January 31, 2008, execute and deliver to Agent, in
form and substance reasonably acceptable to Agent, a deed of trust with respect
to Real Estate owned by the Loan Parties located at (i) 1801 N. Stadium
Boulevard, Columbia, Missouri 65202, (ii) 1401 Morgan Street, Boonville,
Missouri, (iii) 708 S. Missouri Street, Macon, Missouri, and (iv) 17160 Plant
Road, Laurinburg, North Carolina 28352.
          (b) From and after the Closing Date, no Loan Parties shall pay to SHK
a commission on goods purchased by such Loan Party from SHK.
          (c) Not later than September 1, 2008, the Loan Parties shall cause the
proceeds of and payments on all Applica Asia Serviced Accounts to be deposited
directly into a Borrower Blocked Account maintained with Bank or such other
banks located in the United States or Canada as may be selected by the Borrowers
and reasonably acceptable to the Agent, as and when such direct deposit is
required pursuant to Section 7.32.
          (d) Not later than July 31, 2008, Agent shall have received evidence
satisfactory to it that the financing arrangement between SHK and HSBC in Hong
Kong shall have terminated.
          (e) Deliver to Agent the true, correct and complete copies of the
certified articles of merger (or equivalent documents) filed in connection with
the mergers and other business combinations permitted pursuant to Section 7.9(b)
promptly after the filing thereof.
          (f) Not later than March 31, 2008, cause to be executed and delivered
to Agent, in form and substance reasonably acceptable to Agent, a Collateral
Access Agreement with respect to (i) premises leased by certain Loan Parties and
located in Redlands, California, and (ii) a warehouse arrangement among certain
Loan Parties and Logistic Distribution Inc. concerning Inventory from time to
time located at a warehouse or warehouses in Ontario, Canada.
     7.36 Further Assurances.
          The Loan Parties shall execute and deliver, or cause to be executed
and delivered, to the Agent such documents and agreements, and shall take or
cause to be taken such actions as the Agent may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents.
     7.37 Proceeds from Surplus Cash Deposits.
          If at any time during a Springing Period, Applica Canada has on
deposit in any bank accounts for a period in excess of five (5) Business Days
unapplied cash exceeding the Dollar Equivalent of $6,000,000, Applica Canada
shall transfer such unapplied cash to a Borrower by loan, Distribution or other
intercompany transfer.
     7.38 Excess Collections, Investments, Etc.
          At any time during a Springing Period, Applica Canada shall not have a
sum exceeding the Dollar Equivalent of $6,000,000 in the form of (i) a deposit
of cash in any bank account, or (ii) securities for a period in excess of five
(5) Business Days.

-48-



--------------------------------------------------------------------------------



 



ARTICLE 8
CONDITIONS OF LENDING
     8.1 Conditions Precedent to Making of Initial Loans.
          The obligation of the Lenders to make the initial Loans hereunder, and
the obligation of the Agent to cause the Letter of Credit Issuer to issue the
initial Letter of Credit or Credit Support hereunder, are subject to the
following conditions precedent having been satisfied in a manner satisfactory to
the Agent and each Lender:
     (a) The Agent shall have received each of the following documents, all of
which shall be satisfactory in form and substance to the Agent and the Lenders:
     (i) copies of the certificate of incorporation and organizational document
of each of the Loan Parties, with all amendments, if any, certified by the
appropriate Governmental Authority (provided that upon request by any Loan Party
and with the consent of the Agent, any such certificate, to the extent not
provided on the Closing Date, may be provided within thirty (30) days of the
Closing Date, so long as an uncertified copy thereof has been delivered to the
Agent together with a written statement by a Responsible Officer confirming that
such copy is true, correct, and complete), and the bylaws, regulations,
operating agreement, or similar governing document of each Loan Party, in each
case certified by the corporate secretary, general partner, or comparable
authorized representative of such Loan Party, as being true and correct and in
effect on the Closing Date;
     (ii) certificates of incumbency and specimen signatures with respect to
each Person authorized to execute and deliver this Agreement and the other Loan
Documents on behalf of each Loan Party and each other Person executing any
document, certificate, or instrument to be delivered in connection with this
Agreement and the other Loan Documents and, in the case of the Borrowers, to
request Borrowings and the issuance of Letters of Credit or Credit Support;
     (iii) a certificate evidencing the existence of each Loan Party, and
certificates evidencing the good standing of each Loan Party in the jurisdiction
of its organization and in each other jurisdiction in which it is required to be
qualified as a foreign business entity to transact its business as presently
conducted, provided that upon request by any Loan Party and with the consent of
the Agent, certificates of good standing for any Loan Party from a Governmental
Authority other than the jurisdiction of its organization, legal domicile and
chief executive office, to the extent not provided on the Closing Date, may be
provided within thirty (30) days of the Closing Date;
     (iv) this Agreement and the other Loan Documents duly executed and
delivered by each Loan Party and each other Person that is a party thereto;
     (v) certified copies of all action taken by each Loan Party to authorize
the execution, delivery, and performance of this Agreement, the other Loan
Documents, and with respect to the Borrowers, the Borrowings and the issuance of
Letters of Credit and/or Credit Support;
     (vi) a certificate of each Loan Party signed by a Responsible Officer:

-49-



--------------------------------------------------------------------------------



 



     (A) stating that all of the representations and warranties made or deemed
to be made under this Agreement are true and correct as of the Closing Date,
after giving effect to the Loans to be made at such time and the application of
the proceeds thereof and the issuance of any Letter(s) of Credit and/or Credit
Support at such time,
     (B) stating that no Default or Event of Default exists,
     (C) specifying the account of the Borrowers which is a Designated Account,
and
     (D) certifying as to such other factual matters as may be reasonably
requested by the Agent;
     (vii) with respect to any Letter of Credit or Credit Support to be issued,
all documentation required by Section 1.3, duly executed and delivered by each
Loan Party, complying with the requirements of such Section;
     (viii) (A) UCC or PPSA financing statements and/or amendments to existing
UCC or PPSA financing statements with respect to all Collateral as may be
requested by the Agent (and in all events in each state of incorporation of an
Loan Party), duly executed by the respective Loan Parties, to the extent any
such Liens may be perfected under the UCC or PPSA, and (B) with respect to any
Loan Party located in, or organized under the laws of, Canada, all filings and
recordations required by Requirements of Law of Canada (including under the
PPSA), as the case may be, in all jurisdictions that the Agent may deem
necessary or desirable in order to perfect the Agent’s Lien in all the
Collateral, including Accounts and Deposit Accounts of such Loan Party;
     (ix) (A) duly executed UCC-3 termination statements or assignments with
respect to the UCC and such other releases or instruments, in each case in form
and substance satisfactory to the Agent, as in each case shall be necessary to
terminate and satisfy all Liens, except Permitted Liens, on the property of the
Loan Parties, to the extent the Agent’s Liens therein may be perfected under the
UCC and (B) releases, terminations or other instruments under the Requirements
of Law of Canada (including under the PPSA and other applicable law), and such
other releases or instruments, in each case in form and substance satisfactory
to the Agent, in each case as shall be necessary to terminate and satisfy all
Liens, except Permitted Liens, on all the Collateral, including the Accounts and
Deposit Accounts of any Loan Party;
     (x) the ratification and reaffirmation or amendment and restatement of each
Guaranty, including the Applica Canada Guaranty duly executed and delivered by
each Person required pursuant to Section 7.18;
     (xi) a Borrowing Base Certificate effective as of the Business Day
preceding the day initial Loans are to be funded or any Letter of Credit or
Credit Support is to be issued;
     (xii) as requested by the Agent in its discretion, a Collateral Access
Agreement, in form and substance reasonably acceptable to the Agent, duly
executed on behalf of each landlord or mortgagee, as the case may be, of Real
Estate on which any Collateral is located provided, that the Agent may, in its
discretion, establish a reserve in an amount equal to three (3) months rent with
respect to the Collateral located on any Real Estate for which the Agent has not
received an acceptable waiver and consent agreement);

-50-



--------------------------------------------------------------------------------



 



     (xiii) Each Blocked Account Agreement (including each Applica Canada
Blocked Account Agreement) duly executed as required by the Security Agreement;
     (xiv) the ratification and reaffirmation or amendment and restatement of
the Applica Canada Security Agreement duly executed and delivered by Applica
Canada;
     (xv) (A) the Agent shall have received satisfactory evidence that the Agent
has a valid, exclusive (other than Permitted Liens), perfected, and, subject to
the terms of the Additional Debt Intercreditor Agreement, first priority
security interest, lien, collateral assignment, and pledge as of such date in
all Collateral as security for all Obligations, to the extent any such Liens may
be perfected under the UCC, and (B) with respect to any Collateral located in
Canada, the Agent shall have received satisfactory evidence that the Agent has a
valid, exclusive (other than Permitted Liens), perfected, and, subject to the
terms of the Additional Debt Intercreditor Agreement, first priority Lien in all
such Collateral, to the extent any such Liens may be perfected under the
Requirements of Law of Canada, including under the PPSA and other applicable
law, as the case may be, in each case in form and substance satisfactory to the
Agent; provided further, that upon the Agent’s request, the Loan Parties shall
provide any additional agreement, document, instrument, certificate, or other
item relating to any Collateral as may be required for perfection under any
Requirement of Law;
     (xvi) opinions of counsel for the Loan Parties, each such opinion to be in
a form, scope, and substance reasonably satisfactory to the Agent and its
counsel;
     (xvii) the Additional Debt Intercreditor Agreement duly executed and
delivered by the holders of the Additional Debt;
     (xix) a certificate, signed by the chief financial officer of the
Borrowers, that, after giving pro forma effect to the Transaction, each Borrower
and other Loan Party is Solvent,; and
     (xviii) such other documents and instruments as the Agent or any Lender may
reasonably request.
     (b) After (i) taking into account all outstanding Loans on the Closing
Date, the initial Loans to be made hereunder (including those to finance payment
or reimbursement for fees, costs, and expenses then payable under or pursuant to
this Agreement), all outstanding Letters of Credit and Credit Support on the
Closing Date and any Letter of Credit to be issued at the time of the initial
Loans hereunder, and (ii) giving effect to the Transaction, Availability shall
be not less than $35,000,000 and Global Availability shall be not less than
$60,000,000.
     (c) No Event of Default shall exist or would exist after giving effect to
the Transaction, including the Loans to be made and the Letters of Credit and
Credit Support to be issued.

-51-



--------------------------------------------------------------------------------



 



          (d) Subject to Section 14.7 hereof, the Loan Parties shall have paid
all accrued fees and reasonable expenses of Agent and Lead Arranger and the
Attorney Costs incurred in connection with any of the Loan Documents and the
Transaction to the extent invoiced.
          (e) Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage as required by
this Agreement.
          (f) All proceedings taken in connection with the execution of this
Agreement, the other Loan Documents, and all documents and papers relating
thereto shall be reasonably satisfactory in form, scope, and substance to the
Agent and the Lenders.
          (g) Agent shall have received, in form, scope and substance
satisfactory to it, a legal opinion from counsel to each Loan Party, favorably
opining upon, among other things, the due organization of each Loan Party, the
authorization of each Loan Party to execute and deliver and perform all of its
obligations under the Loan Documents to which it is a party, the due execution
and delivery of each of the Loan Documents by such Loan Party, the validity and
legality of each of the Loan Documents, and the enforceability of each of the
Loan Documents against such Loan Party in accordance with its terms (with
standard exceptions).
          (h) Without limiting the generality of the items described above, the
Loan Parties and each Person guaranteeing or securing payment of the Obligations
shall have delivered or caused to be delivered to the Agent (in form and
substance reasonably satisfactory to the Agent), the financial statements,
instruments, resolutions, documents, agreements, certificates, opinions and
other items required by the Agent hereunder.
          (i) Agent shall have received such pro forma financial statements and
annual forecasts (to include forecasted consolidated balance sheets, income
statements and cash flow statements) as it may reasonably request, including,
without limitation, annual forecasts for the period commencing on July 1, 2008
and ending on June 30, 2012, for the Consolidated Members and Loan Parties, with
the 12-month period commencing on January 1, 2008 and ending on December 31,
2008 to be provided on a month-by-month basis.
          (j) Agent shall have received satisfactory evidence that the
Additional Debt facility has been consummated on terms reasonably acceptable to
Agent, and Agent shall have received true, correct and complete copies of the
Additional Debt Documents certified by a Responsible Officer.
          (k) Agent shall have received satisfactory evidence that the Merger
has been consummated in accordance with the Merger Agreement and all applicable
law and regulatory approvals and otherwise on terms reasonably acceptable to
Agent, and Agent shall have received true, correct and complete copies of the
Merger Agreement (including all schedules and exhibits thereto) certified by a
Responsible Officer.
          (l) The final material terms and conditions of each aspect of the
Transaction, including all tax aspects thereof, shall be consistent with the
description thereof received in writing from Borrowers prior to the Closing Date
and otherwise reasonably satisfactory to Agent and Lenders (including a
determination of exposure, if any, of taxes owing by the Consolidated Salton
Parties to CRA or any other Governmental Authority in connection with the
Consolidated Salton Parties’ Canadian operations prior to the Closing Date), and
Agent shall have received all agreements, instruments and documents relating to
the Transaction certified by a Responsible Officer.

-52-



--------------------------------------------------------------------------------



 



          (m) Agent shall have received satisfactory evidence that the Borrowers
shall have received (i) the Equity Contribution, and (ii) gross cash proceeds of
up to $110,000,000 from the issuance and sale by the Borrowers of the Additional
Debt.
          (n) Agent shall have received satisfactory evidence that at least 92%
of the ownership interest in the Parent shall be owned, directly or indirectly,
by Equity Investors, that 100% of the ownership interest in ACP shall be owned
indirectly by Parent, that all Capital Stock of the Loan Parties shall be owned
directly or indirectly by Parent.
          (o) All notices to, or consents, authorizations or approvals of, all
Governmental Authorities and all other Persons (including, without limitation,
Hart-Scott-Rodino clearance) necessary in connection with the Transaction have
been provided and received, and all applicable waiting periods have expired
without any action being taken by any Governmental Authority that could
restrain, prevent or impose any material adverse conditions on the Loan Parties
or such transactions or that could threaten any of the foregoing, and no
applicable law or regulation shall be applicable which in the reasonable
judgment of Agent could have such effect.
          (p) There shall be no pending or threatened action, suit, or
proceeding, by any Person, or any pending or threatened investigation by a
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect.
          (q) Agent and Lenders shall be reasonably satisfied with the amount,
terms, conditions and holders of all intercompany Debt between the Loan Parties
and all Subsidiaries that are not Loan Parties and all other Debt and material
liabilities owing by Loan Parties to other Persons outstanding on and after the
Closing Date.
          (r) Agent and Lenders shall be reasonably satisfied that (i) the Loan
Parties will be able to meet their obligations under all Pension Plans,
(ii) except for the employee benefit plans of Toastmaster, the Pension Plans of
the other Loan Parties and their ERISA Affiliates are, in all material respects,
funded in accordance with the minimum statutory requirements, and (iii) no ERISA
Event has occurred or is contemplated as to any such Pension Plan. Agent and
Lenders shall also be reasonably satisfied with the shortfall with respect to
the employee benefit plan of Parent and the impact of any required catch-up
payments on the Borrowers.
          (s) Agent and Lenders shall have satisfactory evidence that all
Canadian assets and operations of the Consolidated Salton Parties shall have
been assigned, transferred or otherwise conveyed to Applica Canada, including
receipt by Agent and Lenders of (i) a true and correct copy of a bill of sale
and/or other agreement evidencing the conveyance of such assets and operations
by the Consolidated Salton Parties to Applica Canada, and (ii) a true and
correct copy of the assignment of the lease of Real Estate located in Canada
under which one or more of the Consolidated Salton Parties is the tenant and
other material agreements relating to the Consolidated Salton Parties’ Canadian
operations and any requisite consent to such assignment.
The acceptance by the Borrowers of any Loans made or Letters of Credit or Credit
Support issued on the Closing Date shall be deemed to be a representation and
warranty made by the Loan Parties to the effect that all of the conditions
precedent to the making of such Loans or issuance of such Letters of Credit or
Credit Support have been satisfied, with the same effect as delivery to the
Agent and the Lenders of a certificate signed by a Responsible Officer of the
Loan Parties, dated the Closing Date, to such effect. Execution and delivery to
the Agent by a Lender of a counterpart of this Agreement shall be deemed
confirmation by such Lender that (i) the decision of such Lender to execute and
deliver to the Agent an executed counterpart of this Agreement was made by such
Lender independently and without reliance on the Agent or any other Lender as to
the satisfaction of any condition precedent set forth in this Section 8.1, and
(ii) all documents sent to such Lender for approval, consent, or satisfaction
were acceptable to such Lender.

-53-



--------------------------------------------------------------------------------



 



     8.2 Conditions Precedent to Each Loan.
          The obligation of the Lenders to make each Loan, including the initial
Loans on the Closing Date, and the obligation of the Agent to cause the Letter
of Credit Issuer to issue any Letter of Credit or Credit Support shall be
subject not only to the satisfaction of the conditions set forth in Section 8.1
(to the extent not otherwise satisfied on the Closing Date), but also to the
further conditions precedent that on and as of the date of any such extension of
credit the following statements shall be true, and the acceptance by the
Borrowers of any extension of credit shall be deemed to be a statement to the
effect set forth in clause (a), clause (b), and clause (c) following with the
same effect as the delivery to the Agent and the Lenders of a certificate signed
by a Responsible Officer of the Loan Parties, dated the date of such extension
of credit, stating that:
          (a) the representations and warranties contained in this Agreement and
the other Loan Documents are correct in all material respects on and as of the
date of such extension of credit as though made on and as of such date, other
than any such representation or warranty which relates to a specified prior date
and except to the extent the Agent and the Lenders have been notified in writing
by the Loan Parties that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty;
          (b) no Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing;
          (c) the proposed Borrowing will not cause the aggregate principal
amount of all outstanding Revolving Loans plus the aggregate amount available
for drawing under all outstanding Letters of Credit and in respect of any Credit
Support, to exceed the Borrowing Base or the Maximum Revolver Amount; and
          (d) no event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect.
Except as provided by Section 11.1(a), no Borrowing or issuance of any Letter of
Credit or Credit Support shall exceed the Availability, provided, however, that
the foregoing conditions precedent are not conditions to the requirement for
each Lender participating in or reimbursing the Bank or the Agent for such
Lenders’ Pro Rata Share of any Non-Ratable Loan or Agent Advance made in
accordance with the provisions of Section 1.2(h) and Section 1.2(i).
     8.3 Limited Waiver of Conditions Precedent
          If Lenders shall make any Loan or otherwise extend credit to Borrowers
at any time when any of the conditions precedent set forth in Section 8.1 or
Section 8.2 are not satisfied (regardless of whether the failure of satisfaction
of any such conditions precedent was known or unknown to the Agent or any
Lender), the funding of such Loan or other extension of credit shall not operate
as a waiver of the right of the Agent and Lenders to insist upon the
satisfaction of all conditions precedent with respect to each subsequent
Borrowing requested by the Borrowers or a waiver of any Default or Event of
Default as a consequence of the failure of any such conditions to be satisfied,
unless the Agent, with the prior written consent or at the direction of the
Required Lenders, in writing waives the satisfaction of any conditions
precedent, in which event such waiver shall only be applicable for the specific
instance given and only to the extent and for the period of time expressly
stated in such waiver.

-54-



--------------------------------------------------------------------------------



 



ARTICLE 9
DEFAULT; REMEDIES
     9.1 Events of Default.
          It shall constitute an event of default (“Event of Default”) if any
one or more of the following shall occur for any reason:
          (a) any failure by the Borrowers to pay the principal of or interest
or premium on any of the Obligations or any fee or other amount owing hereunder
when due, whether upon demand or otherwise;
          (b) any representation or warranty made or deemed made by a Loan Party
in this Agreement or by a Loan Party in any of the other Loan Documents, any
Financial Statement, or any certificate furnished by any Loan Party at any time
to the Agent or any Lender shall prove to be untrue in any material respect as
of the date on which made, deemed made, or furnished;
          (c) (i) any default shall occur in the observance or performance of
any of the covenants and agreements contained in Sections 5.2(m), 7.2, 7.5,
7.9-7.32 of this Agreement or Section 11 of the Security Agreement, or any Loan
Party shall fail to remit proceeds of Accounts or Inventory of a Borrower to the
Agent as required by this Agreement or any of the other Loan Documents, (ii) any
default shall occur in the observance or performance of any of the covenants and
agreements contained in Sections 5.2 (a)-(g), 5.3 (a)-(j), or 7.34 (other than a
default of a kind described in clause (i) of this Section 9.1(c)) or any Loan
Party shall fail to remit proceeds of Collateral (other than proceeds of
Accounts or Inventory of a Borrower) to the Agent as required by any of the Loan
Documents; and such default shall continue for five (5) days or more; or
(iii) any default shall occur in the observance or performance of any of the
other covenants or agreements contained in any other Section of this Agreement
or any other Loan Document, any other Loan Documents, or any other agreement
entered into at any time to which any Loan Party and the Agent or any Lender are
a party (including in respect of any Bank Products) and such default shall
continue for twenty (20) days or more;
          (d) any default which has not been waived shall occur with respect to
(i) Debt of the Borrowers evidenced by or arising under the Additional Debt
Documents, (ii) Debt of the Borrowers’ Affiliates under the UK Credit Facility,
or (iii) any Debt (other than the Obligations and Debt contemplated by clauses
(i) or (ii) hereof) of any Loan Party in an outstanding principal amount which
exceeds $2,500,000, or under any agreement or instrument under or pursuant to
which any such Debt may have been issued, created, assumed, or guaranteed by any
Loan Party, and such default shall continue for more than the period of grace,
if any, therein specified, if the effect thereof (with or without the giving of
notice or further lapse of time or both) is to accelerate, or to permit the
holders of any such Debt to accelerate, the maturity of any such Debt; or any
such Debt shall be declared due and payable or be required to be prepaid (other
than by a regularly scheduled required prepayment) prior to the stated maturity
thereof;
          (e) any Loan Party shall (i) file a voluntary petition in bankruptcy
or file a voluntary petition or an answer or file any proposal or notice of
intent to file a proposal or otherwise commence any action or proceeding seeking
reorganization, arrangement, consolidation or readjustment of its debts or which
seeks to stay or has the effect of staying any creditor or for any other relief
under the Bankruptcy Code, as amended, or

-55-



--------------------------------------------------------------------------------



 



under any other bankruptcy, insolvency, liquidation, winding up, corporate or
similar act or law, provincial, territorial state, federal or foreign (including
the BIA or the CCAA), now or hereafter existing, or consent to, approve of, or
acquiesce in, any such petition, proposal, action or proceeding; (ii) apply for
or acquiesce in the appointment of a receiver, interim receiver, assignee,
liquidator, sequestrator, custodian, monitor, administrator, trustee or similar
officer for it or for all or any part of its property; (iii) make an assignment
for the benefit of creditors; or (iv) be unable generally to pay its debts as
they become due;
          (f) an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of any Loan Party or for any other relief under the
Bankruptcy Code, as amended, or under any other bankruptcy, insolvency,
liquidation, winding up, corporate or similar act or law (including the BIA or
the CCAA), provincial, territorial state, federal or foreign, now or hereafter
existing and either such petition, proposal or proceeding shall not be dismissed
within forty-five (45) days after the filing or commencement thereof or an order
of relief shall be entered with respect thereto;
          (g) a receiver, interim receiver, assignee, liquidator, sequestrator,
custodian, monitor, administrator, trustee or similar officer for any Loan Party
or for all or any part of its property shall be appointed or a warrant of
attachment, execution, writ of seizure or seizure and sale or similar process
shall be issued against any part of the property of any Loan Party or any
distress or analogous process is levied upon all or any part of any Loan Party;
          (h) any Loan Party shall file a certificate of dissolution or like
process under applicable law or shall be liquidated, dissolved or wound-up or
shall commence or have commenced against it any action or proceeding for
dissolution, winding-up or liquidation, or shall take any corporate action in
furtherance thereof, except as permitted under Section 7.9(c);
          (i) all or any material part of the Collateral shall be taken or
impaired through condemnation and Availability on the date of condemnation is
less than $30,000,000; or all or any material part of the property of any Loan
Party shall be nationalized, expropriated or otherwise appropriated, or custody
or control of such property or of such Loan Party shall be assumed by any
Governmental Authority or any court of competent jurisdiction at the instance of
any Governmental Authority or any other Person, except where contested in good
faith by proper proceedings diligently pursued where a stay of enforcement is in
effect;
          (j) any Loan Document (including the Applica Canada Guaranty, the
Applica Asia Guaranty or any other Guaranty from a Loan Party) shall be
terminated, rescinded, revoked or declared void or invalid or unenforceable (or
any Loan Party shall attempt or purport to terminate, rescind, revoke or declare
void, invalid or unenforceable any Loan Document) or any material Loan Document
is challenged by any Loan Party or any Affiliate;
          (k) one or more judgments, orders, decrees or arbitration awards is
entered against any one or more Loan Parties for $2,500,000 or more in excess of
the amount of insurance coverage provided by independent third party insurers
which do not dispute coverage and (whether or not covered by insurance), any
such judgment, order, decree or arbitration award shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of thirty (30) days after the
entry thereof;
          (l) payment by a Loan Party under an agreement of Guaranty issued by
such Loan Party with respect to any Debt of a Foreign Subsidiary, or entry of a
judgment, order, decree or arbitration award against a Loan Party with respect
to any such agreement of Guaranty, in either case in an aggregate amount in
excess of $10,000,000 during the term of this Agreement;

-56-



--------------------------------------------------------------------------------



 



          (m) any loss, theft, damage or destruction of any item or items of
Collateral or other property of any Loan Party occurs which could reasonably be
expected to cause a Material Adverse Effect and is not adequately covered by
insurance;
          (n) there is filed against any Loan Party any action, suit or
proceeding under any federal, state or foreign racketeering, money, laundering
or proceeds of crime statute (including the Racketeer Influenced and Corrupt
Organization Act of 1970), which action, suit or proceeding (i) is not dismissed
within one hundred twenty (120) days, and (ii) could reasonably be expected to
result in the confiscation or forfeiture of any material portion of the
Collateral;
          (o) for any reason other than the failure of the Agent after the
Closing Date to take any action available to it to maintain perfection of the
Agent’s Liens, pursuant to the Loan Documents, any material Loan Document ceases
to be in full force and effect or any Lien with respect to any material portion
of the Collateral intended to be secured thereby ceases to be, or is not, valid,
perfected and prior to all other Liens (other than Permitted Liens) or is
terminated, revoked or declared void;
          (p) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Loan Parties or any ERISA Affiliate under applicable laws in
an aggregate amount in excess of $2,500,000; (ii) the aggregate amount of
Unfunded Pension Liability among all Pension Plans (excluding the Salton Europe
Pension and Life Assurance Scheme) at any time exceeds $5,000,000; (iii) the
Loan Parties or any ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multi-employer
Plan or any other required amounts, in an aggregate amount in excess of
$2,500,000; or (iv) any Lien (save for contribution amounts not yet due) arises
in connection with any Plan;
          (q) (i) a Change of Control shall occur or (ii) Applica Canada or
Applica Asia ceases to be a Wholly-Owned Subsidiary of Applica (whether directly
or indirectly through one or more other Wholly-Owned Subsidiaries); or
          (r) the Black & Decker License Agreement shall be terminated, revoked
or declared void or invalid or unenforceable for any reason.
     9.2 Remedies.
          (a) If a Default or an Event of Default has occurred and is
continuing, the Agent may, in its discretion, and shall, at the direction of the
Required Lenders, do one or more of the following at any time or times and in
any order, without notice to or demand on the Borrowers: (i) reduce the advance
rates against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support. If an Event of Default has occurred and is continuing, the Agent may,
in its discretion, and shall, at the direction of the Required Lenders, do one
or more of the following, in addition to the actions described in the preceding
sentence, at any time or times and in any order, without notice to or demand on
the Borrowers: (A) reduce the Maximum Revolver Amount; (B) terminate the
Commitments and this Agreement; (C) declare any or all Obligations to be
immediately due and payable; provided, however, that upon the occurrence of any
Event of Default described in Sections 9.1(e), 9.1(f), 9.1(g), or 9.1(h), the
Commitments shall automatically and immediately expire and all Obligations shall
automatically become immediately due and payable without notice or demand of any
kind; (D) require the Loan Parties to Cash Collateralize all outstanding LC
Obligations and, if the Loan Parties fail to make such deposit promptly, the
Lenders may (and shall upon the direction of the Required Lenders) advance such
amount as a Revolving Loan (whether or not such Loan would be in excess of the
Borrowing Base). Any such deposit or advance shall be held by the Agent as a
reserve to fund future payments on any LC Obligations; and (E) pursue its other
rights and remedies under the Loan Documents and applicable law.

-57-



--------------------------------------------------------------------------------



 



          (b) If an Event of Default has occurred and is continuing: the Agent
shall have for the benefit of the Lenders, in addition to all other rights of
the Agent and the Lenders, the rights and remedies of a secured party under the
Loan Documents, the UCC, the PPSA, and other applicable law.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term.
          The term of this Agreement (and the Commitments hereunder) shall end
on the Stated Termination Date unless sooner terminated by the Borrowers
pursuant to Section 3.2 or by the Agent pursuant to Section 10.2.
     10.2 Termination by Agent.
          The Agent may (and, upon direction from the Required Lenders, shall)
terminate this Agreement, without notice, upon or after the occurrence and
during the continuance of an Event of Default. Upon the effective date of any
such termination of this Agreement for any reason whatsoever, all Obligations
(including all unpaid principal, and accrued and unpaid interest) shall become
immediately due and payable and shall be paid forthwith by the Borrowers and the
Loan Parties shall immediately arrange for the cancellation and return of all
Letters of Credit then outstanding (and, pending such cancellation or return,
the Borrowers shall Cash Collateralize all Letters of Credit and any other
contingent Obligations). As used herein, the term “Cash Collateralize” shall
mean, with respect to any LC Obligations or other contingent Obligations on such
date, the deposit of immediately available funds in an amount equal to 103% of
the sum of the aggregate undrawn amount of such Letters of Credit and other LC
Obligations, and all contingent Obligations then outstanding, in an account
maintained at Bank under the sole and exclusive control of the Agent.
     10.3 Effect of Termination.
          Notwithstanding the termination of this Agreement (and the Commitments
hereunder), until all Obligations are indefeasibly paid and performed in full in
cash (or Borrowers shall Cash Collateralize such Obligations as described in
Section 10.2), the Loan Parties shall remain bound by the terms of this
Agreement and shall not be relieved of any of their Obligations hereunder or
under any other Loan Document, and the Agent and the Lenders shall retain all
their rights and remedies hereunder (including the Agent’s Liens in and all
rights and remedies with respect to all then existing and after-arising
Collateral). In no event shall any termination of this Agreement (or the
Commitments hereunder), whether such termination is made by the Borrowers or the
Agent, operate to terminate or otherwise affect any indemnification liability or
obligation of any Loan Party under this Agreement or any of the other Loan
Documents, all of which indemnification liabilities and obligations shall
survive any such termination and continue in full force and effect.

-58-



--------------------------------------------------------------------------------



 



ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
     11.1 Amendments and Waivers.
          (a) (i) Subject to clauses (ii) and (iii) of this Section 11.1(a), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Loan Parties
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent at the written request of the Required
Lenders) and the Loan Parties (except that no consent of the Loan Parties shall
be required in the case of amendments of Article 12 as long as such amendment
does not impose any additional, or change any, obligations on the Loan Parties)
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
     (ii) Notwithstanding the foregoing, no such waiver, amendment, or consent
shall, (A) increase any of the percentages set forth in the definition of
“Borrowing Base” or in Section 1.2(i), (B) amend the definition of (1)
“Borrowing Base” (other than to reduce the advance rates set forth therein) or
any of the definitions used therein that otherwise have the effect of increasing
Availability or (2) “In-Transit Inventory” or (C) increase the Letter of Credit
Subfacility or the maximum permitted amount of Non-Ratable Loans, unless in each
case it is consented to in writing by the Supermajority Lenders.
     (iii) Notwithstanding the foregoing, no such waiver, amendment, or consent
shall, unless consented to in writing by all Lenders (or the Agent with the
consent of all Lenders), do any of the following:
     (A) increase or extend the Commitment of any Lender (other than as
contemplated in Section 1.5);
     (B) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;
     (C) reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;
     (D) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;
     (E) amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders;
     (F) release any Loan Parties from their obligations under this Agreement or
any of the other Loan Documents, release any Guaranties of the Obligations,
contractually subordinate the priority of Agent’s Liens or release Collateral
other than as permitted by Section 12.11;
     (G) amend the definition of “Required Lenders” or “Pro Rata Share”; or

-59-



--------------------------------------------------------------------------------



 



     (H) increase the Maximum Revolver Amount (other than as contemplated in
Section 1.5),
provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained above in this Section 11.1 and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Annex B hereto
(Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.
          (b) If the Agent requests the consent of the Lenders to any proposed
amendment, waiver or consent (a “Proposed Change”) that requires the consent of
the Required Lenders, the Supermajority Lenders or all Lenders and Lenders
holding forty percent (40%) or more of the Commitments provide their consent to
such Proposed Change, but the consent of one or more other Lenders is not
obtained (each such Lender whose consent is not obtained as described in this
clause (b) being referred to as a “Non-Consenting Lender”) within a period of
five (5) Business Days after the date of request for such consent by the Agent,
then, so long as the Agent is not a Non-Consenting Lender, at the Loan Parties’
request, the Agent or an Eligible Assignee (but no Non-Consenting Lender or
group of Non-Consenting Lenders) shall have the right (but not the obligation),
with the Agent’s approval, to purchase from any Non-Consenting Lender, and each
Non-Consenting Lender agrees that it shall sell, such Non-Consenting Lender’s
Commitment for an amount equal to the principal balance thereof and all accrued
interest and fees (except any fees arising in connection with such purchase that
would otherwise arise under Section 4.4, for which the Loan Parties shall not be
liable) with respect thereto through the date of sale pursuant to an Assignment
and Acceptance Agreement, without premium or discount.
     11.2 Assignments; Participations.
          (a) Any Lender may, with the written consent of the Agent (which
consent shall not be unreasonably delayed or withheld) and, if no Event of
Default exists, the Borrower Agent (which consent shall not be unreasonably
delayed or withheld), assign and delegate to one or more Eligible Assignees
(provided that no consent of the Agent or the Borrower Agent shall be required
in connection with any assignment and delegation by a Lender to another Lender
or an Affiliate of, or a fund managed by, such Lender) (each an “Assignee”) all,
or any ratable part of all, of the Loans, the Commitments and the other rights
and obligations of such Lender hereunder, in a minimum amount of $5,000,000
(provided that, unless an assignor Lender has assigned and delegated all of its
Loans and Commitments, no such assignment and/or delegation shall be permitted
unless, after giving effect thereto, such assignor Lender retains a Commitment
in a minimum amount of $5,000,000; provided, however, that the Loan Parties and
the Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Loan
Parties and the Agent by such Lender and the Assignee; (ii) such Lender and its
Assignee shall have delivered to the Loan Parties and the Agent an Assignment
and Acceptance in the form of Exhibit D (“Assignment and Acceptance”) together
with any note or notes subject to such assignment, (iii) except for an
assignment to an Affiliate, the Assignee has paid to the Agent a processing and
recordation fee in the amount of $5,000 and (iv) Agent shall have received any
forms required by Section 12.10.
          (b) From and after the date that the Agent notifies the assignor
Lender that it has received an executed Assignment and Acceptance and payment of
the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of

-60-



--------------------------------------------------------------------------------



 



a Lender under the Loan Documents, and (ii) the assignor Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (other than its rights to be indemnified for Indemnified Taxes under
Section 5.4.1(c)) and be released from its obligations under this Agreement (and
in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto or the attachment, perfection, or priority of any Lien granted
by the Loan Parties to the Agent or any Lender in the Collateral; (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Loan Parties or
any of them or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto; (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such Assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent by the terms hereof,
together with such powers, including the discretionary rights and incidental
power, as are reasonably incidental thereto; and (vi) such Assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.
          (d) Immediately upon satisfaction of the requirements of
Section 11.2(a), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of a Loan Party (a
“Participant”) participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Loan Parties and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 11.1(a) (i), (ii) and (iii), and all
amounts payable by the Loan Parties hereunder shall be determined as if such
Lender had not sold such participation; except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent and subject to the same limitation
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.
          (f) Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31
CFR §203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

-61-



--------------------------------------------------------------------------------



 



ARTICLE 12
THE AGENT
     12.1 Appointment and Authorization.
          Each Lender hereby designates and appoints Bank as its Agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes the Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Each Lender authorizes the Agent to enter into
each of the Loan Documents described herein to which the Agent is to be a party
on or after the Closing Date (including the Additional Debt Intercreditor
Agreement and any and all amendments or restatements contemplated thereby), and
each Lender acknowledges that prior to the Closing Date Agent entered into
certain Loan Documents as described herein or otherwise made available to
Lenders, and, to the extent that any Lender is not otherwise a party to any such
Loan Documents, acknowledges and agrees that Agent may bind each Lender to the
terms thereof and to take or refrain from taking all actions authorized or
permitted under all such Loan Documents (including the Additional Debt
Intercreditor Agreement and any and all amendments or restatements contemplated
thereby). The Agent agrees to act as such on the express conditions contained in
this Article 12. The provisions of this Article 12 are solely for the benefit of
the Agent and the Lenders and the Loan Parties shall have no rights as a third
party beneficiary of any of the provisions contained herein, nor shall anything
contained in this Article 12 limit any rights the Loan Parties have or may have
as against Agent, Bank, any Lender, any Letter of Credit Issuer or any other
Agent-Related Person. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, the Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall the Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and,
with respect to any such action so taken, if exercised in good faith, Agent
shall have no liability to the Lenders for any errors in judgment.
     12.2 Delegation of Duties.
          The Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects as long as such selection was made
without gross negligence or willful misconduct.

-62-



--------------------------------------------------------------------------------



 



     12.3 Liability of Agent.
          None of the Agent-Related Persons shall (i) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by any Loan Party or any other Consolidated
Member, or any officer thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other Consolidated Member
or any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any other Consolidated Member.
     12.4 Reliance by Agent.
          The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Loan Parties), independent
accountants and other experts selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 11.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
     12.5 Notice of Default.
          The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, unless the Agent shall have
received written notice from a Lender or any of the Loan Parties referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall promptly take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, however, that unless and until
the Agent has received any such request, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.
     12.6 Credit Decision.
          Each Lender acknowledges that none of the Agent-Related Persons has
made any representation or warranty to it, and that no act by the Agent
hereinafter taken, including any review of the affairs of the Loan Parties and
their Affiliates, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender. Each Lender represents to the Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business,

-63-



--------------------------------------------------------------------------------



 



prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties or the other Consolidated Members, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Loan Parties. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any other Consolidated Member which may come into the possession of any of the
Agent-Related Persons.
     12.7 Indemnification.
          Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand the Agent-Related Persons (to the extent
not reimbursed by or on behalf of the Loan Parties and without limiting the
obligation of the Loan Parties to do so), in accordance with their Pro Rata
Shares, from and against any and all Indemnified Liabilities as such term is
defined in Section 14.11; provided, however, that no Lender shall be liable for
the payment to the Agent-Related Persons of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from such Person’s gross negligence or
willful misconduct or from the breach of any representation, warranty or
covenant contained herein or in another Loan Document by such Indemnified
Person. Without limitation of the foregoing, each Lender shall reimburse the
Agent upon demand for its Pro Rata Share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Loan Parties. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of the Agent.
     12.8 Agent in Individual Capacity.
          The Bank and its branches and Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Loan Parties and other
Consolidated Members and their Affiliates as though the Bank were not the Agent
hereunder and without notice to or consent of the Lenders. The Bank or its
branches and Affiliates may receive information regarding the Loan Parties and
other Consolidated Members, their Affiliates and Account Debtors (including
information that may be subject to confidentiality obligations in favor of the
Loan Parties and other Consolidated Members) and acknowledge that except as
required by the Loan Documents and applicable law, the Agent and the Bank shall
be under no obligation to provide such information to them. With respect to its
Loans, the Bank shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Agent, and
the terms “Lender” and “Lenders” include the Bank in its individual capacity.

-64-



--------------------------------------------------------------------------------



 



     12.9 Successor Agent.
          The Agent may resign as Agent upon at least thirty (30) days prior
notice to the Lenders and the Borrowers, such resignation to be effective upon
the acceptance of a successor agent to its appointment as Agent. In the event
the Bank sells all of its Commitment and Revolving Loans as part of a sale,
transfer or other disposition by the Bank of substantially all of its loan
portfolio, the Bank shall resign as Agent and such purchaser or transferee shall
become the successor Agent hereunder. Subject to the foregoing, if the Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Lenders and the Loan Parties, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Article 12 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement. Notwithstanding anything herein to the contrary, the Borrowers shall
have the right to consult with the Agent and the Lenders in the choice of any
such successor Agent so long as no Event of Default exists.
     12.10 Withholding Tax.
          (a) If any Lender is a “foreign corporation, partnership or trust”
within the meaning of the Code and such Lender claims exemption from, or a
reduction of, U.S. withholding tax under Sections 1441 or 1442 of the Code, such
Lender agrees with and in favor of the Agent, to deliver to the Agent:
     (i) if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States of America tax treaty, properly completed IRS Forms
W-8BEN and W-8ECI before the payment of any interest in the first calendar year
and before the payment of any interest in each third succeeding calendar year
during which interest may be paid under this Agreement;
     (ii) if such Lender claims that interest paid under this Agreement is
exempt from United States of America withholding tax because it is effectively
connected with a United States of America trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9; and
     (iii) such other form or forms as may be required under the Code or other
laws of the United States of America as a condition to exemption from, or
reduction of, United States of America withholding tax.
     Such Lender agrees to promptly notify the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
          (b) If any Lender claims exemption from, or reduction of, withholding
tax under a United States of America tax treaty by providing IRS Form FW-8BEN
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations owing to such Lender, such Lender
agrees to notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Loan Parties to such Lender. To the
extent of such percentage amount, the Agent will treat such Lender’s IRS Form
W-8BEN as no longer valid.

-65-



--------------------------------------------------------------------------------



 



          (c) If any Lender claiming exemption from United States of America
withholding tax by filing IRS Form W-8ECI with the Agent sells, assigns, grants
a participation in, or otherwise transfers all or part of the Obligations owing
to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.
          (d) If any Lender is entitled to a reduction in the applicable
withholding tax, the Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection (a)
of this Section are not delivered to the Agent, then the Agent may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.
          (e) If the IRS or any other Governmental Authority of the United
States of America or other jurisdiction asserts a claim that the Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, together
with all costs and expenses (including Attorney Costs). The obligation of the
Lenders under this subsection shall survive the payment of all Obligations and
the resignation or replacement of the Agent. For any period with respect to
which a Lender has failed to provide a Loan Parties and Agent with the
appropriate form pursuant to this Section 12.10 hereof (unless such failure is
due to a change in treaty, law, or regulation occurring subsequent to the date
on which a form originally was required to be provided), such Lender shall not
be entitled to indemnification under Section 4.1(a), 4.1(b) or 4.1(c) hereof
with respect to Taxes imposed by the United States; provided, however, that
should a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Loan Parties shall take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes at such
Lender’s expense.
     12.11 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize the Agent, at its option
and in its sole discretion, to release any Agent’s Liens upon any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
of all Loans and reimbursement obligations in respect of Letters of Credit and
Credit Support, and the termination of all outstanding Letters of Credit
(whether or not any of such obligations are due) and all other Obligations; (ii)
constituting property being sold or disposed of if the Loan Party certifies to
the Agent that the sale or disposition is made in compliance with Section 7.9
and Section 3.5 (and the Agent may rely conclusively on any such certificate,
without further inquiry); (iii) constituting property in which no Loan Party
owned an interest at the time the Lien was granted or at any time thereafter; or
(iv) constituting property leased to an Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement.
Except as provided above, the Agent will not release any of the Agent’s Liens
without the prior written authorization of the Lenders; provided that the Agent
may, in its discretion, release the Agent’s Liens on Collateral valued in the
aggregate not in excess of $2,000,000 during each Fiscal Year without the prior
written authorization of the Lenders and the Agent may release the Agent’s Liens
on Collateral valued in the aggregate not in excess of $4,000,000 during each
Fiscal Year with the prior written authorization of Required Lenders. Upon
request by the Agent or the Loan Parties at any time, the Lenders will confirm
in writing the Agent’s authority to release any Agent’s Liens upon particular
types or items of Collateral pursuant to this Section 12.11.

-66-



--------------------------------------------------------------------------------



 



          (b) Upon receipt by the Agent of any authorization required pursuant
to Section 12.11(a) from the Lenders of the Agent’s authority to release Agent’s
Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days prior written request by the Loan Parties, the Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Agent’s Liens upon such
Collateral; provided, however, that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any material obligation or entail any material
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by any
Loan Party, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
          (c) The Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by any Loan Party or is
cared for, protected or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion given the Agent’s own interest in the
Collateral in its capacity as one of the Lenders and that the Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.
     12.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
consent of all Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of all Lenders, set off against the Obligations, any
amounts owing by such Lender to an Loan Party or any accounts of an Loan Party
now or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so by the Agent, take or
cause to be taken any action to enforce its rights under this Agreement or
against any Loan Party, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
          (b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Loan Party to such Lender arising under,
or relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

-67-



--------------------------------------------------------------------------------



 



     12.13 Agency for Perfection.
          Each Lender hereby appoints each other Lender as agent for the purpose
of perfecting the Lenders’ security interest in assets which, in accordance with
Article 9 of the UCC or the applicable provisions of the PPSA or other
applicable law can be perfected only by possession. Should any Lender (other
than the Agent) obtain possession of any such Collateral, such Lender shall
notify the Agent thereof, and, promptly upon the Agent’s request therefor shall
deliver such Collateral to the Agent or in accordance with the Agent’s
instructions.
     12.14 Payments by Agent to Lenders.
          All payments to be made by the Agent to the Lenders shall be made by
bank wire transfer or internal transfer of immediately available funds to each
Lender pursuant to wire transfer instructions delivered in writing to the Agent
on or prior to the Closing Date (or if such Lender is an Assignee, on the
applicable Assignment and Acceptance), or pursuant to such other wire transfer
instructions as each party may designate for itself by written notice to the
Agent. Concurrently with each such payment, the Agent shall identify whether
such payment (or any portion thereof) represents principal, premium or interest
on the Revolving Loans or otherwise. Unless the Agent receives notice from the
Loan Parties prior to the date on which any payment is due to the Lenders that
the Loan Parties will not make such payment in full as and when required, the
Agent may assume that the Loan Parties has made such payment in full to the
Agent on such date in immediately available funds and the Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent the Loan Parties have not made such payment in full to the Agent,
each Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.
     12.15 Settlement.
          (a) (i) Each Lender’s funded portion of the Revolving Loans is
intended by the Lenders to be equal at all times to such Lender’s Pro Rata Share
of the outstanding Revolving Loans. Notwithstanding such agreement, the Agent,
the Bank, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by the Loan Parties or any other Consolidated Members)
that in order to facilitate the administration of this Agreement and the other
Loan Documents, settlement among them as to the Revolving Loans, the Non-Ratable
Loans and the Agent Advances shall take place on a periodic basis in accordance
with the following provisions:
     (ii) The Agent shall request settlement (“Settlement”) with the Lenders on
at least a weekly basis, or on a more frequent basis at Agent’s election, (A) on
behalf of the Bank, with respect to each outstanding Non-Ratable Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of transmission, of such requested
Settlement, no later than 1:00 p.m. (Atlanta, Georgia time) on the date of such
requested Settlement (the “Settlement Date”). Each Lender (other than the Bank,
in the case of Non-Ratable Loans and the Agent in the case of Agent Advances)
shall transfer the amount of such Lender’s Pro Rata Share of the

-68-



--------------------------------------------------------------------------------



 



outstanding principal amount of the Non-Ratable Loans and Agent Advances with
respect to each Settlement to the Agent, to Agent’s account, not later than 3:00
p.m. (Atlanta, Georgia time), on the Settlement Date applicable thereto.
Settlements may occur during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Article 8 have then been satisfied. Such amounts made available to the Agent
shall be applied against the amounts of the applicable Non-Ratable Loan or Agent
Advance and, together with the portion of such Non-Ratable Loan or Agent Advance
representing the Bank’s Pro Rata Share thereof, shall constitute Revolving Loans
of such Lenders. If any such amount is not transferred to the Agent by any
Lender on the Settlement Date applicable thereto, the Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Federal Funds Rate for the first three (3) days from and after the
Settlement Date and thereafter at the Interest Rate then applicable to the
Revolving Loans (A) on behalf of the Bank, with respect to each outstanding
Non-Ratable Loan, and (B) for itself, with respect to each Agent Advance.
     (iii) Notwithstanding the foregoing, not more than one (1) Business Day
after demand is made by the Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Agent has requested
a Settlement with respect to a Non-Ratable Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Non-Ratable Loan or Agent Advance and
(B) if Settlement has not previously occurred with respect to such Non-Ratable
Loans or Agent Advances, upon demand by Bank or Agent, as applicable, shall pay
to Bank or Agent, as applicable, as the purchase price of such participation an
amount equal to one-hundred percent (100%) of such Lender’s Pro Rata Share of
such Non-Ratable Loans or Agent Advances. If such amount is not in fact made
available to the Agent by any Lender, the Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Federal Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to Base Rate Loans.
     (iv) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to clause (iii) above, the Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Agent Advance.
     (v) Between Settlement Dates, the Agent, to the extent no Agent Advances
are outstanding, may pay over to the Bank any payments received by the Agent,
which in accordance with the terms of this Agreement would be applied to the
reduction of the Revolving Loans, for application to the Bank’s Revolving Loans
including Non-Ratable Loans. If, as of any Settlement Date, collections received
since the then immediately preceding Settlement Date have been applied to the
Bank’s Revolving Loans (other than to Non-Ratable Loans or Agent Advances in
which such Lender has not yet funded its purchase of a participation pursuant to
clause (iii) above), as provided for in the previous sentence, the Bank shall
pay to the Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
the Bank with respect to Non-Ratable Loans, the Agent with respect to Agent
Advances, and each Lender with respect to the Revolving Loans other than
Non-Ratable Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by the Bank, the Agent and the other Lenders.

-69-



--------------------------------------------------------------------------------



 



          (b) Lenders’ Failure to Perform. All Revolving Loans (other than
Non-Ratable Loans and Agent Advances) shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loans hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligation to make any Revolving Loans
hereunder, (ii) no failure by any Lender to perform its obligation to make any
Revolving Loans hereunder shall excuse any other Lender from its obligation to
make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.
          (c) Defaulting Lenders. Unless the Agent receives notice from a Lender
on or prior to the Closing Date or, with respect to any Borrowing after the
Closing Date, at least three Business Days prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to the
Agent that Lender’s Pro Rata Share of a Borrowing, the Agent may assume that
each Lender has made such amount available to the Agent in immediately available
funds on the Funding Date. Furthermore, the Agent may, in reliance upon such
assumption, make available to the Loan Parties on such date a corresponding
amount. If any Lender has not transferred its full Pro Rata Share to the Agent
in immediately available funds and the Agent has transferred corresponding
amount to the Loan Parties on the Business Day following such Funding Date that
Lender shall make such amount available to the Agent, together with interest at
the Federal Funds Rate for that day. A notice by the Agent submitted to any
Lender with respect to amounts owing shall be conclusive, absent manifest error.
If each Lender’s full Pro Rata Share is transferred to the Agent as required,
the amount transferred to the Agent shall constitute that Lender’s Revolving
Loan for all purposes of this Agreement. If that amount is not transferred to
the Agent on the Business Day following the Funding Date, the Agent will notify
the Loan Parties of such failure to fund and, upon demand by the Agent, the Loan
Parties shall pay such amount to the Agent for the Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the Interest Rate applicable at the time to the
Revolving Loans comprising that particular Borrowing. The failure of any Lender
to make any Revolving Loan on any Funding Date (any such Lender, prior to the
cure of such failure, being hereinafter referred to as a “Defaulting Lender”)
shall not relieve any other Lender of its obligation hereunder to make a
Revolving Loan on that Funding Date. No Lender shall be responsible for any
other Lender’s failure to advance such other Lenders’ Pro Rata Share of any
Borrowing.
          (d) Retention of Defaulting Lender’s Payments. The Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Loan Parties
to the Agent for the Defaulting Lender’s benefit; nor shall a Defaulting Lender
be entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by the Agent. In its
discretion, the Agent may loan the amount of all such payments received or
retained by it for the account of such Defaulting Lender. Any amounts so loaned
to the Loan Parties shall bear interest at the rate applicable to Base Rate
Loans and for all other purposes of this Agreement shall be treated as if they
were Revolving Loans, provided, however, that for purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a “Lender”. Until
a Defaulting Lender cures its failure to fund its Pro Rata Share of any
Borrowing (A) such Defaulting Lender shall not be entitled to any portion of the
Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the Lenders
which have funded their respective Pro

-70-



--------------------------------------------------------------------------------



 



Rata Shares of such requested Borrowing and shall be allocated among such
performing Lenders ratably based upon their relative Commitments. This Section
shall remain effective with respect to such Lender until such time as the
Defaulting Lender shall no longer be in default of any of its obligations under
this Agreement. The terms of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, or relieve or excuse the
performance by the Loan Parties of their duties and obligations hereunder.
          (e) Removal of Defaulting Lender. At the Borrowers’ request, the Agent
or an Eligible Assignee reasonably acceptable to the Agent and the Borrowers
shall have the right (but not the obligation) to purchase from any Defaulting
Lender, and each Defaulting Lender shall, upon such request, sell and assign to
the Agent or such Eligible Assignee, all of the Defaulting Lender’s outstanding
Commitments hereunder. Such sale shall be consummated promptly after Agent has
arranged for a purchase by Agent or an Eligible Assignee pursuant to an
Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender’s Loans, plus accrued interest and fees (except
any fees in connection with such sale that would otherwise arise under
Section 4.4 hereof, for which the Borrowers shall not be liable), without
premium or discount.
     12.16 Letters of Credit; Intra-Lender Issues.
          (a) Notice of Letter of Credit Balance. On each Settlement Date, the
Agent shall notify each Lender of the balance of all Letters of Credit
outstanding.
          (b) Participations in Letters of Credit.
          (i) Purchase of Participations. Immediately upon issuance of any
Letter of Credit in accordance with Section 1.3(d), each Lender shall be deemed
to have irrevocably and unconditionally purchased and received without recourse
or warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrowers with respect thereto, and any security therefor or guaranty
pertaining thereto).
          (ii) Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from the Loan Parties on account of reimbursement obligations
in respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender’s
Pro Rata Share of such payment from the Borrowers. Each such payment shall be
made by the Agent on the next Settlement Date.
          (iii) Documentation. Upon the request of any Lender, the Agent shall
furnish to such Lender copies of any Letter of Credit, Credit Support for any
Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.
          (iv) Obligations Irrevocable. The obligations of each Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Loan Parties for whose
account the Letter of Credit or Credit Support was issued to make payments to
the Agent, for the account of the Lenders, shall be irrevocable and shall not be
subject to any qualification or exception whatsoever, including any of the
following circumstances:

-71-



--------------------------------------------------------------------------------



 



     (1) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (2) the existence of any claim, setoff, defense or other right which any
Loan Party may have at any time against a beneficiary named in a Letter of
Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), any Lender, the Agent, the issuer of such Letter
of Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrowers or any
other Person and the beneficiary named in any Letter of Credit);
     (3) any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
     (4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
     (5) the occurrence of any Default or Event of Default; or
     (6) the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article 8.
          (c) Recovery or Avoidance of Payments; Refund of Payments In Error. In
the event any payment by or on behalf of any Loan Party received by the Agent
with respect to any Letter of Credit or Credit Support provided for any Letter
of Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation, bankruptcy or
other insolvency or debt adjustment proceeding, the Lenders shall, upon demand
by the Agent, pay to the Agent their respective Pro Rata Shares of such amount
set aside, avoided or recovered, together with interest at the rate required to
be paid by the Agent upon the amount required to be repaid by it. Unless the
Agent receives notice from the Borrowers prior to the date on which any payment
is due to the Lenders that the Borrowers will not make such payment in full as
and when required, the Agent may assume that the Borrowers have made such
payment in full to the Agent on such date in immediately available funds and the
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent the Borrowers have not made such payment
in full to the Agent, each Lender shall repay to the Agent on demand such amount
distributed to such Lender, together with interest thereon at the Federal Funds
Rate for each day from the date such amount is distributed to such Lender until
the date repaid. The foregoing provisions shall survive payment in full of the
Obligations and termination of this Agreement (including the Commitments
hereunder).
          (d) Indemnification by Lenders. To the extent not reimbursed by the
Loan Parties and without limiting the obligations of the Loan Parties hereunder
or under any other Loan Document, the Lenders agree to indemnify the Letter of
Credit Issuer ratably in accordance with their respective Pro Rata Shares, for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
of any kind and nature whatsoever that may

-72-



--------------------------------------------------------------------------------



 



be imposed on, incurred by or asserted against the Letter of Credit Issuer in
any way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by the Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the Letter of Credit Issuer promptly upon demand for its Pro
Rata Share of any costs or expenses payable by any Loan Party to the Letter of
Credit Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the Loan Parties. The agreement
contained in this Section shall survive payment in full of the Obligations and
termination of this Agreement (including the Commitments hereunder).
     12.17 Concerning the Collateral and the Related Loan Documents.
          Each Lender authorizes and directs the Agent to enter into the other
Loan Documents, for the ratable benefit and obligation of the Agent and the
Lenders. Each Lender agrees that any action taken by the Agent or Required
Lenders in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agent or the Required Lenders, as applicable,
of their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, Agent Advances,
Non-Ratable Loans, Hedge Agreements, Bank Products and all interest, fees and
expenses hereunder constitute one Debt, secured pari passu by all of the
Collateral.
     12.18 Field Audit and Examination Reports; Disclaimer by Lenders.
          By signing this Agreement, each Lender:
          (a) is deemed to have requested that the Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Agent;
          (b) expressly agrees and acknowledges that neither the Bank nor the
Agent (i) makes any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
          (d) agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner; and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend and
hold the Agent and any such other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses and other
amounts (including Attorney Costs) incurred by the Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

-73-



--------------------------------------------------------------------------------



 



     12.19 Notice of Bank Products.
          Each Lender or its Affiliates (other than the Bank) providing Bank
Products to a Loan Party shall deliver to the Agent promptly following the end
of each calendar month, notice setting forth the aggregate amount of obligations
of any Loan Party on account of such Bank Products (whether matured or
unmatured, absolute or contingent) as of the end of such month. The obligations
due with respect to Bank Products provided by any such Person who fails to
timely furnish the Agent with such notice, at the option of the Agent shall not
be included in the Bank Product Reserve.
     12.20 Relation Among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.
     12.21 The Register. The Agent shall maintain a register (the “Register”),
which shall include a master account and a subsidiary account for each Lender
and in which accounts (taken together) shall be recorded (i) the date and amount
of each Borrowing made hereunder, the type of each Loan comprising such
Borrowing and any Interest Period applicable thereto, (ii) the effective date
and amount of each Assignment and Acceptance delivered to and accepted by it and
the parties thereto, (iii) the amount of any principal or interest due and
payable or to become due and payable from Borrowers to each Lender hereunder or
under the notes payable by the Borrowers to such Lender, and (iv) the amount of
any sum received by the Agent from Borrowers or any other Loan Party and each
Lender’s Pro Rata Share thereof. The Register shall be available for inspection
by Borrowers or any Lender at the offices of Agent at any reasonable time and
from time to time upon reasonable prior notice. Any failure of the Agent to
record in the Register, or any error in doing so, shall not limit or otherwise
affect the obligation of Borrowers hereunder (or under any note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent. The Obligations and Letters of Credit are registered obligations
and the right, title and interest of any Lender and their assignees in and to
such Obligations and Letters of Credit as the case may be, shall be transferable
only upon notation of such transfer in the Register. Solely for purposes of this
Section 12.21 and for tax purposes only, the Agent shall be Borrowers’ agent for
purposes of maintaining the Register (but the Agent shall have no liability
whatsoever to any Borrower or any other Person on account of any inaccuracies
contained in the Register). This Section 12.21 shall be construed so that the
Obligations and Letters of Credit are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Internal Revenue Code and any related regulations (and any other relevant or
successor provisions of the Internal Revenue Code or such regulations).
ARTICLE 13
JUDGMENT CURRENCY; SERVICE OF PROCESS
     13.1 Judgment Currency.
          If for the purpose of obtaining judgment in any court it is necessary
to convert an amount due hereunder in the currency in which it is due (the
“Original Currency”) into another currency (the “Second Currency”), the rate of
exchange applied shall be that at which, in accordance with normal banking
procedures, the Agent or any Lender could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date on
which judgment is given, or the preceding

-74-



--------------------------------------------------------------------------------



 



Business Day if such date is not a Business Day. Each Loan Party agrees that its
obligation in respect of any Original Currency due from it hereunder shall,
notwithstanding any judgment or payment in such other currency, be discharged
only to the extent that, on the Business Day following the date the Agent
receives payment of any sum so adjudged to be due hereunder in the Second
Currency, the Agent may, in accordance with normal banking procedures, purchase,
in the New York foreign exchange market, the Original Currency with the amount
of the Second Currency so paid; and if the amount of the Original Currency so
purchased or could have been so purchased is less than the amount originally due
in the Original Currency, each Loan Party agrees, as a separate obligation and
notwithstanding any such payment or judgment, to indemnify the Agent or any
Lender against such loss. The term “rate of exchange” in this Section 13.1 means
the spot rate at which Agent or any Lender, in accordance with normal practices,
is able on the relevant date to purchase the Original Currency with the Second
Currency, and includes any premium and costs of exchange payable in connection
with such purchase.
     13.2 Agent for Service of Process.
          Applica Canada and Applica Asia each hereby irrevocably designates and
appoints the Borrower Agent, at the address for Borrower Agent shown herein, as
the Agent of Applica Canada and Applica Asia to receive service of process in
legal actions arising out of or related to this Agreement or any of the other
Loan Documents and expressly agrees that service upon Borrower Agent shall
constitute service upon Applica Canada and Applica Asia.
ARTICLE 14
MISCELLANEOUS
     14.1 No Waivers; Cumulative Remedies.
          No failure by the Agent or any Lender to exercise any right, remedy,
or option under this Agreement or any present or future supplement thereto, or
in any other agreement between or among the Loan Parties and the Agent and/or
any Lender, or delay by the Agent or any Lender in exercising the same, will
operate as a waiver thereof. No waiver by the Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by the Agent or the Lenders on any occasion shall affect or
diminish the Agent’s and each Lender’s rights thereafter to require strict
performance by the Loan Parties of any provision of this Agreement. The Agent
and the Lenders may proceed directly to collect the Obligations without any
prior recourse to the Collateral. The Agent’s and each Lender’s rights under
this Agreement will be cumulative and not exclusive of any other right or remedy
which the Agent or any Lender may have.
     14.2 Severability.
          The illegality or unenforceability of any provision of this Agreement
or any Loan Document or any instrument or agreement required hereunder shall not
in any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
     14.3 Governing Law; Choice of Forum; Service of Process.
          (a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS
OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH
RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT
OF LAW RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF NEW YORK;
PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

-75-



--------------------------------------------------------------------------------



 



          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS STATE OR FEDERAL COURTS
LOCATED IN THE STATES OF NEW YORK, FLORIDA OR GEORGIA, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE LOAN PARTIES, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE LOAN PARTIES, THE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE
FOREGOING: (1) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE LOAN PARTIES OR THEIR PROPERTIES IN THE COURTS
OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND
(2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.
          (c) EACH OF THE LOAN PARTIES HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE ADDRESS SET FORTH IN
SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED SEVEN (7) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
     14.4 WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES, EACH OF THE LENDERS
AND THE AGENT IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE LOAN PARTIES, THE LENDERS AND THE AGENT EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

-76-



--------------------------------------------------------------------------------



 



     14.5 Survival of Representations and Warranties.
          All of the Loan Parties’ representations and warranties contained in
this Agreement shall survive the execution, delivery, and acceptance thereof by
the parties, notwithstanding any investigation by the Agent or the Lenders or
their respective agents.
     14.6 Other Security and Guaranties.
          The Agent, may, without notice or demand and without affecting any
Loan Party’s obligations hereunder or under any other Loan Document, from time
to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or any part of the Obligations and exchange,
enforce or release such collateral or any part thereof; and (b) accept and hold
any endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.
     14.7 Fees and Expenses.
          Each Loan Party agrees to pay to the Agent, for its benefit, and Lead
Arranger, on demand, all costs and expenses that Agent or Lead Arranger pays or
incurs in connection with the negotiation, preparation, syndication,
consummation, administration, enforcement, and termination of this Agreement or
any of the other Loan Documents, including: (a) Attorney Costs incurred by the
Agent or Lead Arranger in connection with the negotiation, preparation,
syndication and consummation of this Agreement or any of the other Loan
Documents; (b) costs and expenses (including attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with the Loan Documents and the transactions contemplated
thereby; (c) costs and expenses of lien and title searches; (d) taxes, fees and
other charges for filing financing statements and continuations, and other
actions to perfect, protect, and continue the Agent’s Liens (including costs and
expenses paid or incurred by the Agent in connection with the consummation of
Agreement); (e) sums paid or incurred to pay any amount or take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; (f) costs of appraisals, inspections, and verifications of the
Collateral, including reasonable travel, lodging, and meals for inspections of
the Collateral and the Loan Parties’ operations by the Agent plus the Agent’s
then customary charge for field examinations and audits and the preparation of
reports thereof (such charge is currently $850 per day (or portion thereof) for
each Person retained or employed by the Agent with respect to each field
examination or audit), provided, that unless otherwise agreed by the Borrowers
and the Agent, the Borrowers shall not be obligated to the Agent for any
expenses set forth in this clause (f) for travel and visits to Loan Parties’
facilities located outside of the United States or Canada; and (g) without
duplication, costs and expenses of forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining Payment Accounts
and lock boxes, and costs and expenses of preserving and protecting the
Collateral. In addition, each Loan Party agrees to pay costs and expenses
incurred by the Agent (including Attorneys’ Costs) to the Agent, for its
benefit, on demand, and to the other Lenders for their benefit, on demand, and
all reasonable fees, expenses and disbursements incurred by such other Lenders,
including reasonable attorneys’ fees and disbursements, in each case, paid or
incurred to obtain payment of the Obligations, enforce the Agent’s Liens, sell
or otherwise realize upon the Collateral, and otherwise enforce the provisions
of the Loan Documents, or to defend any claims made or threatened against the
Agent or any Lender arising out of the transactions contemplated hereby
(including preparations for and consultations concerning any such matters). If,
for any reason (including inaccurate reporting by the

-77-



--------------------------------------------------------------------------------



 



Borrowers on financial statements or otherwise), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and the Borrowers shall
pay to Agent, on written demand, for the Pro Rata benefit of Lenders, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid. The foregoing
shall not be construed to limit any other provisions of the Loan Documents
regarding costs, expenses or other amounts to be paid by the Loan Parties. All
of the foregoing costs, expenses and other amounts shall be charged to the Loan
Account as Revolving Loans as described in Section 3.8.
     14.8 Notices.
          (a) Except as otherwise expressly provided herein, all notices,
demands and requests that any party is required or elects to give to any other
shall be in writing, or by a telecommunications device capable of creating a
written record, and any such notice shall become effective (a) upon personal
delivery thereof, including delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registe red, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:"
          If to the Agent or to the Bank:
Bank of America, N.A.
300 Galleria Parkway, N.W.
Suite 800
Atlanta, Georgia 30339
Attention: Applica Client Manager
Telecopy No.: (770) 857-2947
          If to a Loan Party:
Applica Consumer Products, Inc.
3633 Flamingo Road
Miramar, Florida 33027
Attention: Chief Executive Officer
Telecopy No.: (954) 883-1714
Email: terry.polistina@applicamail.com
          with a copy to:
Applica Consumer Products, Inc.
3633 Flamingo Road
Miramar, Florida 33027
Attention: General Counsel
Telecopy No.: (954) 883-1714
Email: lisa.carstarphen@applicamail.com
or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

-78-



--------------------------------------------------------------------------------



 



          (b) E-mail and internet or intranet websites may be used only for
routine communications, such as financial statements, Notices of Borrowing,
Notices of Continuation/Conversion, Borrowing Base Certificates and other
information required by Section 5.2, administrative matters, distribution of
Loan Documents for execution, and matters permitted under Section 1.2(k). Agent
and Lenders make no assurances as to the privacy and security of electronic
communications. E-mail and voicemail may not be used as effective notice under
the Loan Documents except as expressly provided in Section 1.2(k) or hereinabove
in this Section 14.8(b).
          (c) Agent and Lenders may rely upon any notices purportedly given by
or on behalf of any Loan Party even if such notices were not made in a manner
specified herein, were incomplete or were not confirmed, or if the terms
thereof, as understood by the recipient, varied from a later confirmation. Each
Loan Party shall indemnify and hold harmless each Indemnified Person from any
liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of a Loan Party.
     14.9 Waiver of Notices.
          Unless otherwise expressly provided herein, the Loan Parties waive
presentment, and notice of demand or dishonor and protest as to any instrument,
notice of intent to accelerate the Obligations and notice of acceleration of the
Obligations, as well as any and all other notices to which they might otherwise
be entitled. No notice to or demand on a Loan Party which the Agent or any
Lender may elect to give shall entitle the Loan Parties to any or further notice
or demand in the same, similar or other circumstances.
     14.10 Binding Effect.
          The provisions of this Agreement shall be binding upon and inure to
the benefit of the respective representatives, successors, and assigns of the
parties hereto; provided, however, that no interest herein may be assigned by
any Loan Party without prior written consent of the Agent and each Lender. The
rights and benefits of the Agent and the Lenders hereunder shall, if such
Persons so agree, inure to any party acquiring any interest in the Obligations
or any part thereof.
     14.11 Indemnity of the Agent and the Lenders by the Borrowers.
          (a) Each Loan Party agrees to defend, indemnify and hold the
Agent-Related Persons, and each Lender, its Affiliates, and each of their
respective officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Loans and the termination, resignation or
replacement of the Agent or replacement of any Lender) be imposed on, incurred
by or asserted against any such Person in any way relating to or arising out of
this Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement,
any other Loan Document, or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that the Loan Parties
shall have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities determined in a final, non-appealable judgment by a
court of competent jurisdiction to result solely from the gross negligence or
willful misconduct of such Indemnified Person. The agreements in this Section
shall survive termination of the Commitments and payment of all other
Obligations.

-79-



--------------------------------------------------------------------------------



 



          (b) Each Loan Party agrees to indemnify, defend and hold harmless the
Agent and the Lenders and their Affiliates from any loss or liability directly
or indirectly arising out of the use, generation, manufacture, production,
storage, release, threatened release, discharge, disposal or presence of a
hazardous substance relating to a Loan Party’s or other Consolidated Member’s
operations, business or property. This indemnity will apply whether the
hazardous substance is on, under or about the Loan Party’s or other Consolidated
Members’ property or operations or property leased to a Loan Party or other
Consolidated Member. The indemnity includes but is not limited to Attorneys
Costs. The indemnity extends to the Agent and the Lenders, their Affiliates, and
all of their directors, officers, employees, agents, successors, attorneys and
assigns. “Hazardous substances” means any substance, material or waste that is
or becomes designated or regulated as “toxic,” “hazardous,” “pollutant,” or
“contaminant” or a similar designation or regulation under any federal, state or
local law (whether under common law, statute, regulation or otherwise) or
judicial or administrative interpretation of such, including petroleum or
natural gas. This indemnity will survive repayment of all other Obligations.
     14.12 Amendment and Restatement of Second Amended Credit Agreement;
Release.
          (a) This Agreement amends and restates, but does not discharge or
satisfy any obligation of any party under, the Second Amended Credit Agreement
and nothing herein shall constitute a novation or accord and satisfaction with
respect to the Second Amended Credit Agreement or any of the Obligations. All
“Obligations” under the Second Amended Credit Agreement (to the extent not paid
on or prior to the date hereof), and all security interests, Liens, and
collateral assignments granted to the Agent under the Second Amended Credit
Agreement or any of the other “Loan Documents” defined therein (other than the
Pledge Agreements and Intellectual Property Notices), hereby are renewed and
continued in full force and effect, and hereafter shall be governed by this
Agreement or, to the extent appropriate, such other Loan Documents as further
amended, restated or modified from time to time. All existing “Loan Documents”
previously executed in connection with the Second Amended Credit Agreement
(other than the Pledge Agreements and Intellectual Property Notices), shall
continue in full force and effect, except to the extent such agreement is
amended, restated or replaced in connection with this Agreement. Each of the
parties hereto ratifies and reaffirms the Second Amended Credit Agreement, as
amended and restated hereby, and agrees that this Agreement embodies the entire
understanding of the parties with respect to the subject matter hereof.
          (b) Each Loan Party hereby releases, acquits and forever discharges
Agent and each Lender, and their respective officers, directors, agents,
consultants, legal counsel, successors and assigns, from all claims, demands,
suits, actions, causes of action, reckonings, and liabilities of any nature,
whether known or unknown, due or to become due, absolute or contingent, legal or
equitable or disputed or undisputed, that any Loan Party has or may claim to
have against Agent or any Lender and that arises out of or relates to any act,
failure to act, transaction or occurrence under, in connection with or related
to the Original Credit Agreement, the First Amended Credit Agreement, the Second
Amended Credit Agreement or any of the other Loan Documents, provided that
nothing therein shall operate to release Agent or any Lender from performing any
of their agreements under this Agreement.
     14.13 Final Agreement.
          This Agreement, together with the other Loan Documents, is intended by
the Loan Parties, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement among them. This Agreement and the other
Loan Documents supersede any and all prior oral or written agreements relating
to the subject matter hereof, except for the Fee Letter. Nothing contained
herein shall be deemed to be or operate as a novation or an accord and
satisfaction of any of the Obligations. No modification, rescission, waiver,
release, or amendment of any provision of this Agreement or any other Loan
Document shall be made, except by a written agreement signed by the Loan Parties
and a duly authorized officer of each of the Agent and the requisite Lenders.

-80-



--------------------------------------------------------------------------------



 



     14.14 Counterparts.
          This Agreement may be executed in any number of counterparts,
including facsimile copies thereof, and by the Agent, each Lender and the Loan
Parties in separate counterparts, each of which shall be an original, but all of
which shall together constitute one and the same agreement; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
     14.15 Captions.
          The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.
     14.16 Right of Setoff.
          In addition to any rights and remedies of the Lenders provided by law,
if an Event of Default exists or the Loans have been accelerated, each Lender is
authorized (subject to the terms of Section 12.12(b)) at any time and from time
to time, without prior notice to the Loan Parties, any such notice being waived
by the Loan Parties to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender or
any Affiliate of such Lender to or for the credit or the account of the Loan
Parties against any and all Obligations owing to such Lender or its Affiliates,
now or hereafter existing, irrespective of whether or not the Agent or such
Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Loan Parties and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF A LOAN
PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN UNANIMOUS
CONSENT OF THE LENDERS.
     14.17 Confidentiality.
          The Agent and each Lender (each, a “Lending Party”) agrees to keep
Confidential any information furnished or made available to it by any Loan Party
(each, a “Disclosing Party”) that is marked as confidential or, with respect to
verbal information, explicitly identified as confidential when furnished
(“Confidential Information”).
     (a) For purposes of this Agreement, the term “Confidential Information”
shall not include information that (i) is in the Lending Party’s possession
prior to it being provided by or on behalf of the Disclosing Party, provided
that such information is not known by the Lending Party to be subject to another
confidentiality agreement with, or other legal or contractual obligation of
confidentiality to, a Disclosing Party (ii) is or becomes publicly available
(other than through a breach of this Agreement by any Lending Party), or (iii)
becomes available to the Lending Party on a non-confidential basis, provided
that the source of such information was not known by the Lending Party to be
bound by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.

-81-



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, a Lending Party may disclose
Confidential Information to: (i) any governmental agency or regulatory body
having or reasonably claiming to have authority to regulate or oversee any
aspect of the Lending Party’s business in connection with the exercise of such
authority or claimed authority; (ii) the extent necessary or appropriate to
effect or preserve the Lending Party’s security (if any) hereunder or to enforce
any right or remedy provided pursuant to this Agreement or in connection with
any claims asserted by or against the Lending Party or any Borrower or any other
person or entity involved herewith; (iii) its directors, officers, employees,
attorneys, accountants, and auditors (collectively, the “Representatives”) whom
it reasonably determines need to know such information; and the Lending Party
agrees inform the Representatives to whom it discloses Confidential Information
of the confidential nature of the Confidential Information; (iv) pursuant to
subpoena or other court process; (v) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (vi) to the extent
reasonably required in connection with any litigation or proceeding (including,
but not limited to, any bankruptcy proceeding) to which any Lending Party or
their respective Affiliates may be party; and (vii) any bank or financial
institution or other entity to which the Lending Party has sold or desires to
sell an interest or participation in the Commitment and the Loan Documents,
provided that any such recipient of such Confidential Information agrees in
writing to keep such Confidential Information confidential as specified in this
Section 14.17; provided, however, in the event a Lending Party is requested or
required (by interrogatory, court order, subpoena, administrative proceeding,
civil investigatory demand, or any similar legal process) to disclose any of the
Confidential Information, the Lending Party, in the absence of a protective
order, may disclose such information without liability. The Lending Party,
however, shall, to the extent permitted by law and as promptly as practicable,
make reasonable efforts to notify the Disclosing Party and the Borrowers prior
to such disclosure by the Lending Party so that the Disclosing Party may seek at
its sole expense a protective order or other appropriate remedy.
     (c) Each Lending Party acknowledges that, under certain circumstances, the
United States securities laws may prohibit a person who has received material,
non-public information from an issuer from purchasing or selling securities of
such issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such other person is
likely to purchase or sell such securities. Each Lending Party further
acknowledges that certain Confidential Information could be considered material
non-public information and agrees that it will not, and it will use reasonable
efforts to ensure that its Representatives will not, trade in the securities of
the Parent on the basis of such information or communicate such information to
any other person under circumstances in which it is reasonably foreseeable that
such other person is likely to purchase or sell such securities.
     (d) This Section 14.17 shall survive the termination of this Agreement.
     14.18 Conflicts with Other Loan Documents.
          Unless otherwise expressly provided in this Agreement (or in another
Loan Document by specific reference to the applicable provision contained in
this Agreement), if any provision contained in this Agreement conflicts with any
provision of any other Loan Document, the provision contained in this Agreement
shall govern and control.

-82-



--------------------------------------------------------------------------------



 



     14.19 Agency of the Borrowers for Each Other Loan Party.
          Each of the Loan Parties irrevocably appoints the Borrower Agent as
its agent for all purposes relevant to this Agreement, including the giving and
receipt of notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Agent of Borrowing Base Certificates, Notices of Borrowing, and
Notices of Continuation/Conversion) and all modifications hereto. Any agreement,
acknowledgment, consent, direction, certification, or other action which might
otherwise be valid or effective only if given or taken by all or any of the Loan
Parties or acting singly, shall be valid and effective if given or taken only by
the Borrower Agent, whether or not any of the other Loan Parties joins therein,
and the Agent and the Lenders shall have no duty or obligation to make further
inquiry with respect to the authority of the Borrower Agent under this
Section 14.19, provided that nothing in this Section 14.19 shall limit the
effectiveness of, or the right of the Agent and the Lenders to rely upon, any
notice (including a Notice of Borrowing or a Notice of Continuation/Conversion),
document, instrument, certificate, acknowledgment, consent, direction,
certification, or other action delivered by a Borrower or other Loan Party
pursuant to this Agreement.
     14.20 Express Waivers By Loan Parties In Respect of Cross Guaranties and
Cross Collateralization.
          Each Loan Party agrees as follows:
          (a) Each Loan Party hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Loans, the issuance of any Letter of
Credit or Credit Support, or any other financial accommodations made or extended
under the Loan Documents or the creation or existence of any Obligations;
(iii) notice of the amount of the Obligations, subject, however, to such Loan
Party’s right to make inquiry of the Agent to ascertain the amount of the
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any other Loan Party or of any other fact that might
increase such Loan Party’s risk with respect to such other Loan Party under the
Loan Documents; (v) notice of presentment for payment, demand, protest, and
notice thereof as to any promissory notes or other instruments among the Loan
Documents; and (vii) all other notices (except if such notice is specifically
required to be given to such Loan Party hereunder or under any of the other Loan
Documents to which such Loan Party is a party) and demands to which such Loan
Party might otherwise be entitled;
          (b) Each Loan Party hereby waives the right by statute or otherwise to
require the Agent or any Lender to institute suit against any other Loan Party
or to exhaust any rights and remedies which the Agent or any Lender has or may
have against any other Loan Party. Each Loan Party further waives any defense
arising by reason of any disability or other defense of any other Loan Party
(other than the defense that the Obligations shall have been fully and finally
performed and indefeasibly paid) or by reason of the cessation from any cause
whatsoever of the liability of any such Loan Party in respect thereof.
          (c) Each Loan Party hereby waives and agrees not to assert against the
Agent, any Lender, or the Letter of Credit Issuer: (i) any defense (legal or
equitable), setoff, counterclaim, or claim which such Loan Party may now or at
any time hereafter have against any other Loan Party; (ii) any defense, setoff,
counterclaim, or claim of any kind or nature available to any other Loan Party
against the Agent, any Lender, the Bank, or the Letter of Credit Issuer, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (iii) any right or defense arising by reason of any claim or defense
based upon an election of remedies by the Agent, any Lender, the Bank, or the
Letter of Credit Issuer under any applicable law; (iv) the benefit of any
statute of limitations affecting any other Loan Party’s liability hereunder;

-83-



--------------------------------------------------------------------------------



 



          (d) Each Loan Party consents and agrees that, without notice to or by
such Loan Party and without affecting or impairing the obligations of such Loan
Party hereunder, the Agent may (subject to any requirement for consent of any of
the Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the Loan
Documents; (ii) release all or any one or more parties to any one or more of the
Loan Documents or grant other indulgences to any other Loan Party in respect
thereof, (iii) amend or modify in any manner and at any time (or from time to
time) any of the Loan Documents; or (iv) release or substitute any Person liable
for payment of the Obligations, or enforce, exchange, release, or waive any
security for the Obligations or any Guaranty of the Obligations;
          Each Loan Party represents and warrants to the Agent and the Lenders
that such Loan Party is currently informed of the financial condition of all
other Loan Parties and all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each Loan
Party further represents and warrants that such Loan Party has read and
understands the terms and conditions of the Loan Documents. Each Loan Party
agrees that neither the Agent, any Lender, the Bank, nor the Letter of Credit
Issuer has any responsibility to inform any Loan Party of the financial
condition of any other Loan Party or of any other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.
     14.21 USA PATRIOT Act Notice.
          The Agent and Lenders each hereby notifies each Loan Party that,
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow the Agent and each Lender to identify such Loan Party in accordance with
the USA PATRIOT Act.
     14.22 Intercreditor Agreement.
          Loan Parties, Agent and Lenders acknowledge that the exercise of
certain of the Agent’s rights and remedies hereunder may be subject to the
provisions of the Additional Debt Intercreditor Agreement. Each Lender and each
other Person party hereto from time to time (other than the Loan Parties) hereby
(A) acknowledges that it has received a copy of the Additional Debt
Intercreditor Agreement, (B) consents to the provisions of the Additional Debt
Intercreditor Agreement, (C) agrees that it will be bound by and comply with the
provisions of the Additional Debt Intercreditor Agreement, including the
purchase option provisions contained therein, and (D) authorizes and instructs
the Agent on its behalf to enter into the Additional Debt Intercreditor
Agreement as “Revolver Agent” thereunder.
[Signatures commence on following page]

-84-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement on the
date first above written.

            “BORROWERS”



SALTON, INC., a Delaware corporation
      By:   /s/ Terry Polistina        Name:   Terry Polistina        Title:  
CEO and President        APPLICA INCORPORATED, a Florida corporation
      By:   /s/ Terry Polistina        Name:   Terry Polistina        Title:  
CEO and President        APPLICA CONSUMER PRODUCTS, INC., a
Florida corporation
      By:   /s/ Terry Polistina        Name:   Terry Polistina        Title:  
CEO and President        APN HOLDING COMPANY, INC. (successor-by-merger to SFP
Merger Sub, Inc.), a Delaware corporation
      By:   /s/ Terry Polistina        Name:   Terry Polistina        Title:  
CEO and President        APPLICA AMERICAS, INC., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        HP DELAWARE, INC., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary   

-85-



--------------------------------------------------------------------------------



 



            HPG LLC, a Delaware limited liability company
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        APPLICA MEXICO HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        SONEX INTERNATIONAL CORPORATION , a Delaware
corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        HOME CREATIONS DIRECT LTD., a Delaware
corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        SALTON HOLDINGS INC., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        ICEBOX LLC, an Illinois limited liability
company
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary   

-86-



--------------------------------------------------------------------------------



 



            TOASTMASTER INC., a Missouri corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        FAMILY PRODUCTS INC., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        ONE:ONE COFFEE LLC, a Delaware limited
liability
company
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        SALTON TOASTMASTER LOGISTICS LLC, a Delaware
limited liability company
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        “GUARANTORS”


APPLICA CANADA CORPORATION, a Nova Scotia company
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Corporate Secretary        APPLICA ASIA LIMITED, a Hong Kong company
      By:   /s/ Lisa R. Carstarphen         Name:   Lisa R. Carstarphen       
Title:   Director   

-87-



--------------------------------------------------------------------------------



 



            “AGENT”


BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent
      By:   /s/ Robert Walker        Name:   Robert Walker        Title:   SVP 
 

-88-



--------------------------------------------------------------------------------



 



            “LENDERS”


BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Robert Walker        Name:   Robert Walker        Title:   SVP 
   

-89-



--------------------------------------------------------------------------------



 



ANNEX A
to
Credit Agreement
     1. Definitions. Capitalized terms used in the Loan Documents shall have the
following meanings (unless otherwise defined therein), and all section
references in the following definitions shall refer to sections of the
Agreement:
     “Account” has the meaning given to the term “account” in the UCC or PPSA,
as applicable, and includes any rights to payment for the sale or lease of goods
or rendition of services, whether or not they have been earned by performance.
     “Account Debtor” means each Person obligated in any way on or in connection
with an Account, Chattel Paper or General Intangibles (including a payment
intangible).
     “ACH Transactions” means any cash management or related services, including
the automated clearing house transfer of funds by the Bank or any Lender for the
account of any Loan Party.
     “Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute any material part of the assets of such Person or of a line or lines
of business conducted by such Person.
     “Additional Debt” means the Debt owing under the Additional Debt Documents.
     “Additional Debt Documents” means: (i) the Term Loan Agreement dated
December 28, 2007, among certain Loan Parties and certain of their Affiliates
and the holders of the Additional Debt and the agent for such holders; (ii) the
Security Agreement dated December 28, 2007, among certain Loan Parties and
certain of their Affiliates and the holders of the Additional Debt and the agent
for such holders; and (iii) all other agreements, instruments or documents
executed or delivered by any Loan Parties or Affiliates thereof in connection
with the foregoing.
     “Additional Debt Intercreditor Agreement” means the Intercreditor Agreement
dated on or about the Closing Date among the holders of the Additional Debt, or
the agent for such holders, and the Agent.
     “Additional Debt Prepayments” means prepayments of the Additional Debt made
by the Loan Parties to holders of the Additional Debt, including voluntary
prepayments, prepayments arising under excess cash flow recapture provisions of
the Additional Debt Documents and prepayments demanded by holders of the
Additional Debt (other than scheduled payments described in the Additional Debt
Documents, as in effect on the Closing Date).
     “Adjusted Net Earnings from Operations” means, with respect to any fiscal
period of the Reporting Loan Parties, the Reporting Loan Parties’ net income
after provision for income taxes, as determined in accordance with GAAP and
reported on the Financial Statements for such period, excluding any and all of
the following included in such net income: (a) gain or loss arising from the
sale of any capital assets; (b) gain arising from any write-up in the book value
of any asset; (c) earnings of any Person (other than the Consolidated Salton
Parties), substantially all the assets of which have been acquired by a
Reporting Loan Party in any manner, to the extent realized by such other Person
prior to the

A-1



--------------------------------------------------------------------------------



 



date of acquisition; (d) earnings of any Person in which a Loan Party has an
ownership interest (including each Foreign Subsidiary) unless (and only to the
extent) such earnings shall actually have been received by such Reporting Loan
Party in the form of cash Distributions; (e) gains arising from any foreign
currency translations or in connection with Hedge Agreements to the extent not
included as a component of the Reporting Loan Parties’ consolidated net income
or interest expense in the Financial Statements; (f) gain arising from the
acquisition of debt or equity securities of any other Reporting Loan Party or
from cancellation or forgiveness of Debt; and (h) gain arising from
extraordinary items, as determined in accordance with GAAP.
     “Affiliate” means, as to any Person, including any Consolidated Member (the
“subject Person”), any other Person which, directly or indirectly, is in control
of, is controlled by, or is under common control with, the subject Person or
which owns, directly or indirectly, ten percent (10%) or more of the outstanding
equity interest of the subject Person. A Person shall be deemed to control
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
other Person, whether through the ownership of voting securities, by contract,
or otherwise.
     “Affiliated Term Loan Party” has the meaning specified in the Additional
Debt Intercreditor Agreement, as in effect on the Closing Date.
     “Agency Agreement” means, when used with reference to Applica Consumer
Products, the Agency Agreement in effect between Applica Consumer Products and
Applica Asia, pursuant to which Applica Asia shall furnish to Applica Consumer
Products various purchasing and handling services with respect to the
importation of various types of products from various countries as more fully
set forth therein; and, when used with reference to Applica Canada, the Agency
Agreement in effect between Applica Canada and Applica Asia, pursuant to which
Applica Asia shall furnish to Applica Canada various purchasing and handling
services with respect to the importation of various types of products from
various countries as more fully set forth therein.
     “Agent” means the Bank, solely in its capacity as administrative and
collateral agent for the Lenders, and any successor administrative and
collateral agent.
     “Agent Advances” has the meaning specified in Section 1.2(j).
     “Agent-Related Persons” means Agent, the Lead Arranger, together with their
respective Affiliates, and the officers, directors, employees, counsel,
representatives, agents and attorneys-in-fact of Agent and such Affiliates.
     “Agent’s Liens” means the Liens in the Collateral granted to the Agent, for
the benefit of the Lenders and the Agent, pursuant to the Agreement and the
other Loan Documents.
     “Aggregate Revolver Outstandings” means, at any time, the sum of (a) the
unpaid balance of the Revolving Loans, (b) 100% of the undrawn face amount of
Letters of Credit and Credit Support, and (c) the aggregate amount of unpaid
reimbursement obligations in respect of Letters of Credit and Credit Support.
     “Agreement” means the Agreement to which this Annex A is attached, as from
time to time amended, modified or restated.
     “Allocable Amount” has the meaning specified in Section 1.6.

A-2



--------------------------------------------------------------------------------



 



     “Anasazi Add-Back” means Net Proceeds in an amount not to exceed $2,000,000
that are actually received in cash by a Loan Party from the escrow arrangement
established in connection with the sale by Anasazi Partners, L.P., a
Massachusetts limited partnership, of its interest in ZonePerfect Nutrition
Company, upon satisfaction of the terms of such escrow
     “Anniversary Date” means each anniversary of the Closing Date.
     “Anti-Terrorism Laws” mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA PATRIOT Act and the
Proceeds of Crime Act.
     “Applica Americas” means Applica Americas, Inc., formerly known as HP
Americas, Inc., a Delaware corporation.
     “Applica Americas Blocked Account” means each blocked account established
and regulated pursuant to the Applica Americas Blocked Account Agreement.
     “Applica Americas Blocked Account Agreement” means each Blocked Account
Agreement to be entered into between Applica Americas and its depository banks.
     “Applica Asia Blocked Account” means each blocked account established and
regulated pursuant to the Applica Asia Blocked Account Agreements.
     “Applica Asia Blocked Account Agreements” means the Blocked Account
Agreements to be entered into between Applica Asia and Bank as its depository
bank.
     “Applica Asia Documents” means the Applica Asia Guaranty, Applica Asia
Blocked Account Agreements, a favorable opinion letter from Applica Asia’s legal
counsel in form and scope acceptable to the Agent, and such other instruments,
agreements and other documents that may be requested by the Agent to give effect
to any of the foregoing documents or to perfect the Liens granted pursuant to
the terms thereof.
     “Applica Asia Guaranty” means the Debenture dated March 22, 2006, as
amended and restated by that certain Supplemental Deed dated on or about the
Closing Date, among Applica Asia, ACP, Applica Canada and Agent, pursuant to
which Applica Asia guarantees payment of the Obligations.
     “Applica Asia Serviced Account” shall have the meaning given to it in
Section 7.34(a).
     “Applica Asia Serviced Account Sublimit” means, as of any date of
determination, the sum of $35,000,000.
     “Applica Canada Blocked Account” means the blocked account established and
regulated pursuant to the Applica Canada Blocked Account Agreement.
     “Applica Canada Blocked Account Agreement” means the Blocked Account
Agreements entered into between Applica Canada and HSBC Bank of Canada .
     “Applica Canada Guaranty” means the Second Amended and Restated Guarantee
executed by Applica Canada on the Closing Date pursuant to which Applica Canada
guarantees the payment of the Obligations.

A-3



--------------------------------------------------------------------------------



 



     “Applica Canada Security Agreement” means the Second Amended and Restated
General Security Agreement, dated as of the Closing Date, executed and delivered
by Applica Canada in favor of Agent for the benefit of itself and the Lenders.
     “Applicable Margin” means, as of the Closing Date,
     (i) with respect to Base Rate Loans, 0.25%; and
     (ii) with respect to LIBOR Revolving Loans, 2.00%.
     The Applicable Margin shall be adjusted (up or down) each Fiscal Quarter,
based upon Average Quarterly Availability for each Fiscal Quarter, commencing
with the Fiscal Quarter ending June 30, 2008. Adjustments in Applicable Margin
shall be determined by reference to the following grid:

          If Average Quarterly   Level of   Availability is:   Applicable Margin
is:  
Greater than $75,000,000
  Level I
 
       
Greater than $50,000,000, but less
  Level II
than or equal to $75,000,000
       
 
       
Greater than $25,000,000, but less
  Level III
than or equal to $50,000,000
       
 
       
Less than or equal to $25,000,000
  Level IV

                                      Applicable Margin       Level I     Level
II     Level III     Level IV  
Base Rate Loans
    0.00 %     0.00 %     0.25 %     0.50 %
LIBOR Revolving Loans
    1.50 %     1.75 %     2.00 %     2.25 %

     Adjustments to the Applicable Margin based upon Average Quarterly
Availability for the Fiscal Quarter ending June 30, 2008, and for each Fiscal
Quarter ending thereafter, shall be effective for the ensuing Fiscal Quarter and
shall be implemented five (5) Business Days after the immediately preceding
Fiscal Quarter. If a Default or Event of Default has occurred and is continuing
at the time any reduction in the Applicable Margin is to be implemented, no
reduction may occur until the first day of the first calendar month following
the date on which such Default or Event of Default is waived in writing by the
Agent (with the consent of the Required Lenders) or cured.
     “Asset Disposition” means, with respect to any Person, the sale, lease or
other disposition of any asset of such Person other than the sale of Inventory
or the use of cash in the ordinary course of business.
     “Assignee” has the meaning specified in Section 11.2(a).
     “Assignment and Acceptance” has the meaning specified in Section 11.2(a).

A-4



--------------------------------------------------------------------------------



 



     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent or Lead
Arranger.
     “Availability” means, at any time, the lesser of (i) the Maximum Revolver
Amount, or (ii) the Borrowing Base minus the Aggregate Revolver Outstandings at
such time.
     “Average Credit Facility Outstandings” means the average daily Aggregate
Revolver Outstandings for each month or shorter period if the foregoing is
calculated for the first month after the Closing Date or as of the Termination
Date.
     “Average Monthly Excess Availability” means, for any calendar month, an
amount obtained by adding the actual amount of Availability on each day during
such month (as determined by Agent in accordance with the terms of the
Agreement) and by dividing such sum by the number of days in such month.
     “Average Quarterly Availability” means, for any Fiscal Quarter, an amount
obtained by adding the actual amount of Availability on each day during such
Fiscal Quarter (as determined by Agent in accordance with the terms of the
Agreement) and by dividing such sum by the number of days in such Fiscal
Quarter.
     “Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.
     “Bank Product Reserves” means all reserves which the Agent from time to
time establishes in its reasonable discretion for the Bank Products then
provided by or outstanding from the Bank or any Affiliate or branch of the Bank
and, in the case of Bank Products provided by Lenders or their Affiliates other
than the Bank or any Affiliate or branch of the Bank, of which the Agent shall
have received timely notice pursuant to Section 12.19.
     “Bank Products” means any one or more of the following types of services or
facilities extended to a Loan Party by the Bank, any Lender, any Affiliate or
branch of the Bank or a Lender, and, solely in the case of an Affiliate or
branch of the Bank or a Lender, in reliance on the Bank’s or such Lender’s
agreement to indemnify such Affiliate or branch in connection with: (i)
commercial credit card and merchant card services; (ii) ACH Transactions;
(iii) Cash Management Services; (iv) Hedge Agreements; and (v) leases and other
banking products or services as may be provided to any Borrower or Subsidiary,
other than Letters of Credit.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101
et seq.).
     “Base Rate” means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Bank in Charlotte, North Carolina
as its “prime rate” (the “prime rate” being a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate). Any change
in the prime rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
Interest Rate based upon the Base Rate shall be adjusted simultaneously with any
change in the Base Rate.
     “Base Rate Loan” means a Revolving Loan during any period in which it bears
interest based on the Base Rate.

A-5



--------------------------------------------------------------------------------



 



     “BIA” means the Bankruptcy and Insolvency Act (Canada) and all regulations
thereunder.
     “Black & Decker License Agreement” means the Trademark License Agreement,
dated as of June 26, 1998, between The Black & Decker Corporation and Parent, as
assignee of Applica.
     “Blocked Account Agreement” means an agreement, including, inter alia, a
collection account agreement, among one or more of the Loan Parties, the Agent
and a Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.
     “Blocked Accounts” means, collectively, the Applica Americas Blocked
Account, the Applica Asia Blocked Account, the Applica Canada Blocked Account
and the Borrower Blocked Accounts.
     “Borrower Agent” has the meaning specified in Section 1.6.
     “Borrower Blocked Account” means each blocked account and lockbox
established and regulated pursuant to a Borrower Blocked Account Agreement, and
over which Agent shall have exclusive control and dominion during a Springing
Period.
     “Borrower Blocked Account Agreement” means each agreement specified in
Section 7.32(c).
     “Borrowing” means a borrowing hereunder consisting of Revolving Loans made
on the same day by the Lenders to the Borrowers or by Bank (in the case of a
Borrowing funded by Non-Ratable Loans) or by the Agent in the case of a
Borrowing consisting of an Agent Advance, or the issuance of Letters of Credit
or Credit Support hereunder.
     “Borrowing Base” means, at any time, an amount equal to:

  (a)   the sum of:

  (i)   85% of the Net Amount of Eligible Accounts of each Borrowing Base Party;

  plus    

  (ii)   (A) at any time during a Seasonal Period, for so long as the Loan
Parties maintain a Fixed Charge Coverage Ratio of 1.0 to 1.0 or greater, 100% of
the Net Orderly Liquidation Value of Eligible Inventory of each Borrowing Base
Party, or, if the Loan Parties maintain a Fixed Charge Coverage Ratio of less
than 1.0 to 1.0, the lesser of (a) 85% of the Net Orderly Liquidation Value of
Eligible Inventory of each Borrowing Base Party, or (b) 70% of the Cost Value of
Eligible Inventory of each Borrowing Base Party; or

  (B)   at any time other than during a Seasonal Period, an amount equal to the
lesser of:

  (I)   70% of the Cost Value of Eligible Inventory of each Borrowing Base
Party, or

A-6



--------------------------------------------------------------------------------



 



  (II)   85% of the Net Orderly Liquidation Value of Eligible Inventory of each
Borrowing Base Party;

          minus
     (b) without duplication, Reserves.
     Notwithstanding the foregoing, in no event shall the amount of the
Borrowing Base on any date (a) attributable to Eligible In-Transit Inventory
exceed (i) $50,000,000 with respect to Eligible In-Transit Inventory destined
for a United States port of entry or (ii) $15,000,000 with respect to Eligible
In-Transit Inventory destined for a Canadian port of entry; (b) attributable to
Eligible Accounts that are Applica Asia Serviced Accounts exceed the Applica
Asia Serviced Account Sublimit; or (c) attributable to Eligible Accounts of
Account Debtors having their principal assets, chief executive office or
principal place of business in Puerto Rico and Eligible Inventory of Applica
Americas that is located in Puerto Rico exceed, in aggregate, $5,000,000.
     For purposes of the calculation of the Borrowing Base, (a) the value of
Eligible Accounts and Eligible Inventory shall be calculated based on Dollar
Equivalents as of the date of determination, and (b) the value of Eligible
In-Transit Inventory shall be net of all duty, freight, taxes, costs, insurance
and other charges and expenses which customarily pertain to such In-Transit
Inventory.
     “Borrowing Base Certificate” means a certificate by a Responsible Officer
of the Borrowers, substantially in the form of Exhibit A (or in another form
acceptable to the Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the Agent. All calculations of the Borrowing Base
in connection with the preparation of any Borrowing Base Certificate shall
originally be made by the Borrowers and certified to the Agent; provided that
the Agent shall have the right to review and adjust, in the exercise of its
reasonable credit judgment, any such calculation (1) to reflect its reasonable
estimate of declines in value of any of the Accounts or Inventory described
therein and (2) to the extent that such calculation is not in accordance with
the Agreement. Each Borrowing Base Certificate shall separately calculate that
portion of the Borrowing Base attributable to Eligible Accounts and Eligible
Inventory of Applica Canada in both Canadian dollars and Dollars, provided that
in expressing such amount in Dollars, the Dollar amount with reference to
Canadian dollars shall be equal to the amount of Dollars that could be purchased
on such date, at the applicable Exchange Rate on the date immediately preceding
the date of the Borrowing Base Certificate, with Canadian dollars.
     “Borrowing Base Party” means each Borrower and Applica Canada, or any of
them.
     “Business Day” means (a) any day that is not a Saturday, Sunday, or a day
on which banks in Atlanta, Georgia are required or permitted to be closed, and
(b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR Loans, any day that is a Business Day
pursuant to clause (a) above and that is also a day on which trading in Dollars
is carried on by and between banks in the London interbank market.
     “Capital Adequacy Regulation” means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.
     “Capital Expenditures” means all obligations incurred or expenditures made
in respect of any fixed asset or improvement, or replacement, substitution, or
addition thereto, which has a useful life of more than one year, including costs
arising in connection with the acquisition of such asset by way of increased
product or service charges or in connection with a Capital Lease, and other
items presented in accordance with GAAP.

A-7



--------------------------------------------------------------------------------



 



     “Capital Lease” means any lease of property by a Loan Party which, in
accordance with GAAP, should be reflected as a capital lease on the consolidated
balance sheet of the Borrowers.
     “Capital Stock” means, for any Person, any and all corporate stock, units,
shares, partnership interests, membership interests, equity interests, rights,
securities, or other equivalent evidences of ownership (however designated)
issued to such Person.
     “Carrier” means, with respect to any In-Transit Inventory, the Person
engaged to transport such Inventory from a location outside the United States to
a location within the United States (other than a Person acting in its capacity
as an NVOCC).
     “Cash Collateralize” has the meaning specified in Section 10.2.
     “Cash Collateralization” means the act of Cash Collateralizing Letters of
Credit or other LC Obligations.
     “Cash Management Services” means any services provided from time to time by
the Bank, any Lender or any Affiliates of the Bank or any Lender to any
Consolidated Member in connection with operating, collections, payroll, trust,
or other depository or disbursement accounts, including automated clearinghouse,
controlled disbursement, depository, electronic funds transfer, information
reporting, lockbox, stop payment, overdraft and/or wire transfer services.
     “CCAA” means the Companies’ Creditors Arrangement Act (Canada) and the
regulations promulgated thereunder.
     “Change of Control” means (a) if any Person or group of Persons acting in
concert, other than Equity Investors and their Subsidiaries, shall own or
control, directly or indirectly, more than 51% of the outstanding securities of
the Parent having voting rights in the election of directors, determined on a
fully diluted basis and taking into account any outstanding securities or
contract rights exercisable, exchangeable or convertible into equity interests,
or (b) if Parent ceases to own and control, directly or indirectly, all of the
outstanding securities of APN having voting rights in the election of directors,
determined on a fully diluted basis and taking into account any outstanding
securities or contract rights exercisable, exchangeable or convertible into
equity interests, (c) if APN ceases to own and control, directly or indirectly,
all of the outstanding securities of Applica having voting rights in the
election of directors, determined on a fully diluted basis and taking into
account any outstanding securities or contract rights exercisable, exchangeable
or convertible into equity interests, or (d) if Parent or Applica ceases to own
and control, directly or indirectly, all of the outstanding securities of any
other Loan Party having voting rights in the election of directors, determined
on a fully diluted basis and taking into account any outstanding securities or
contract rights exercisable, exchangeable or convertible into equity interests
except as otherwise permitted by the Agreement.
     “Chattel Paper” shall have the meaning specified in the Security Agreement.
     “Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.
     “Closing Date” means December 28, 2007.

A-8



--------------------------------------------------------------------------------



 



     “Co-Borrower Payment” has the meaning specified in Section 1.6.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” has the meaning specified in the Security Agreement.
     “Collateral Access Agreement” shall mean a Warehousemen’s Agreement or a
Landlord Agreement, among Agent, a Loan Party and/or a Loan Party’s Affiliate
and certain third parties named therein, as of the Closing Date and from time to
time thereafter, in each case substantially in the form attached hereto as
Exhibit E.
     “Commitment” means, at any time with respect to a Lender, the principal
amount set forth beside such Lender’s name under the heading “Commitment” on
Annex B attached to the Agreement, or on the signature page of the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 11.2, as such Commitment may be
adjusted from time to time in accordance with the provisions of Sections 1.5,
3.3, and 11.2, and “Commitments” means, collectively, the aggregate amount of
the Commitments of all of the Lenders.
     “Commitment Increase” has the meaning specified in Section 1.5(a).
     “Commitment Increase Effective Date” has the meaning specified in Section
1.5(a).
     “Confidential Information” has the meaning specified in Section 14.17.
     “Consolidated Applica Parties” means Applica and its Subsidiaries prior to
the Closing Date.
     “Consolidated EBITDA” means, with respect to any fiscal period of the
Reporting Loan Parties, the sum of (a) the Adjusted Net Earnings from Operations
of the Reporting Loan Parties, plus, (b) to the extent deducted in the
determination of Adjusted Net Earnings from Operations for that fiscal period,
interest expenses, federal, state, local and foreign income taxes, depreciation,
and amortization, plus (c) the Anasazi Add-Back, to the extent such cash is
received in such fiscal period, in all cases as determined in accordance with
GAAP.
     “Consolidated Members” means the Parent and its Subsidiaries and
“Consolidated Member” means any of the foregoing.
     “Consolidated Salton Parties” means Salton and its Subsidiaries prior to
the Closing Date.
     “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos in any form or condition, polychlorinated biphenyls
(“PCBs”), or any constituent of any such substance or waste.
     “Continuation/Conversion Date” means the date on which a Loan is converted
into or continued as a LIBOR Loan.
     “Core Business” means, with respect to the Loan Parties, the business of
manufacturing, distributing and marketing household and outdoor appliances and
small non-electric products, personal care products, lighting products, table
top products, pest products, pet products, water filtration products and related
items consistent with past practices.

A-9



--------------------------------------------------------------------------------



 



     “Cost of Acquisition” means, with respect to any Acquisition, as at the
date of consummation of any such Acquisition, the sum of the following (without
duplication): (i) the value of the capital stock, warrants or options to acquire
capital stock of a Loan Party to be transferred to a seller in connection
therewith, (ii) any cash or other property and the unpaid principal amount of
any debt instrument given as consideration, (iii) any Debt assumed by a Loan
Party in connection with such Acquisition, and (iv) out of pocket transaction
costs for the services and expenses of attorneys, accountants and consultants
incurred in effecting such a transaction, and other similar transaction costs so
incurred. For purposes of determining the Cost of Acquisition for any
transaction, (A) the capital stock of a Loan Party shall be valued (I) at its
market value as reported on the New York Stock Exchange with respect to shares
that are freely tradable, and (II) with respect to shares that are not freely
tradable, as determined by the Board of Directors of the Borrowers party to such
Acquisition and, if requested by Agent, determined to be a reasonable valuation
by the independent public accountants referred to in Section 5.2 hereof, (B) the
capital stock of any Subsidiary shall be valued as determined by the Board of
Directors of the Borrowers party to such Acquisition or such Subsidiary and, if
requested by Agent, determined to be a reasonable valuation by the independent
public accountants referred to in Section 5.2 hereof, and (C) with respect to
any Acquisition accomplished pursuant to the exercise of options or warrants or
the conversion of securities, the Cost of Acquisition shall include both the
cost of acquiring such option, warrant or convertible security as well as the
cost of exercise or conversion.
     “Cost Value” means, with reference to Eligible Inventory, the applicable
Borrowing Base Party’s cost of such Eligible Inventory calculated on a first-in,
first-out basis determined in accordance with GAAP.
     “CRA” means the Canada Revenue Agency.
     “Credit Support” has the meaning specified in Section 1.3(a).
     “Current Maturities of Long Term Debt” shall mean all payments in respect
of Long Term Debt (other than Obligations in respect of Revolving Loans) that
are required to be made within one year from the date of determination, whether
or not the obligation to make such payments would constitute a current liability
of the obligor under GAAP.
     “Debt” means, without duplication, with respect any Person (the “subject
Person”), all liabilities, obligations and indebtedness of the subject Person to
any other Person, of any kind or nature, now or hereafter owing, arising, due or
payable, howsoever evidenced, created, incurred, acquired or owing, whether
primary, secondary, direct, contingent, fixed or otherwise, consisting of
indebtedness for borrowed money or the deferred purchase price of property,
excluding purchases of property, product, merchandise and services in the
ordinary course of business, but including (a) in the case of the Loan Parties,
all Obligations; (b) all obligations and liabilities of any Person secured by
any Lien on the subject Person’s property, even though the subject Person shall
not have assumed or become liable for the payment thereof; (except unperfected
Liens incurred in the ordinary course of business and not in connection with the
borrowing of money); provided, however, that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the subject Person prepared in accordance with GAAP; (c) all
obligations or liabilities created or arising under any Capital Lease or
conditional sale or other title retention agreement with respect to property
used or acquired by the subject Person, even if the rights and remedies of the
lessor, seller or lender thereunder are limited to repossession of such
property, provided that all such obligations and liabilities which are limited
in recourse to such property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of the subject
Person prepared in accordance with GAAP; (d) all obligations and liabilities
under Guaranties; (e) the present value (discounted at the Base Rate) of lease
payments due under

A-10



--------------------------------------------------------------------------------



 



synthetic leases; and (f) all obligations and liabilities under any asset
securitization or sale/leaseback transaction; provided, further, however, that
in no event shall the term Debt include the capital stock surplus, retained
earnings, minority interests in the common stock of Subsidiaries, lease
obligations (other than pursuant to (c) or (e) above), reserves for deferred
income taxes and investment credits, other deferred credits or reserves.
     “Default” means any event or circumstance which, with the giving of notice,
the lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.
     “Default Rate” means a fluctuating per annum interest rate at all times
equal to the sum of (a) the otherwise applicable Interest Rate plus (b) two
percent (2%) per annum. Each Default Rate shall be adjusted simultaneously with
any change in the applicable Interest Rate. In addition, the imposition of the
Default Rate shall result in an increase in the Letter of Credit Fee by two
percent (2%) per annum.
     “Defaulting Lender” has the meaning specified in Section 12.15(c).
     “Deposit Accounts” shall have the meaning specified in the Security
Agreement.
     “Designated Account” has the meaning specified in Section 1.2(c).
     “Direct Foreign Subsidiary” means any Foreign Subsidiary whose outstanding
voting Capital Stock is owned by a Loan Party or a Domestic Subsidiary.
     “Disclosing Party” has the meaning specified in Section 14.17.
     “Distribution” means, in respect of any Person (other than a natural
Person): (a) the payment or making of any dividend or other distribution of
property in respect of such Person’s Capital Stock (excluding any options or
warrants for, or other rights with respect to, such stock), other than
distributions in such Person’s Capital Stock of the same class; or (b) the
redemption or other acquisition of any Capital Stock (or any options or warrants
for such Capital Stock) of such Person.
     “Documents” shall have the meaning specified in the Security Agreement, and
include bills of lading, warehouse receipts and other documents of title.
     “DOL” means the United States Department of Labor or any successor
department or agency.
     “Dollars” and “$” means dollars in the lawful currency of the United
States. Unless otherwise specified, all payments under the Agreements shall be
made in Dollars.
     “Dollar(Cdn)” and “$(Cdn)” means dollars in the lawful currency of Canada.
     “Dollar Equivalent” means, on any date, with respect to any amount
denominated in Dollars, such amount in Dollars, and with respect to any stated
amount in a currency other than Dollars, the amount of Dollars that the Agent
determines (which determination shall be conclusive and binding absent manifest
error) would be necessary to be sold on such date at the applicable Exchange
Rate to obtain the stated amount of the other currency.

A-11



--------------------------------------------------------------------------------



 



     “Domestic Subsidiaries” means the Subsidiaries of the Borrowers organized
or incorporated under the laws of a state in the United States and denominated
as a “Domestic Subsidiary” in Schedule 6.5.
     “Eligible Accounts” means, with respect to each Borrowing Base Party, the
Accounts of such Borrowing Base Party which the Agent, in the exercise of its
reasonable commercial discretion, determines to be Eligible Accounts. Without
limiting the discretion of the Agent to establish additional criteria of
ineligibility, Eligible Accounts shall not include any Account:
     (a) with respect to which more than 120 days have elapsed since the date of
the original invoice therefor or which is more than 60 days past due, whichever
is sooner;
     (b) with respect to which any of the representations, warranties,
covenants, and agreements contained in the Security Agreement are incorrect or
have been breached;
     (c) with respect to which, in whole or in part, a check, promissory note,
draft, trade acceptance or other instrument for the payment of money has been
received, presented for payment and returned uncollected by reason of
insufficient funds;
     (d) which represents a progress billing (as hereinafter defined) or as to
which such Borrowing Base Party has materially extended the time for payment
without the consent of the Agent; for the purposes hereof, “progress billing”
means any invoice for goods sold or leased or services rendered under a contract
or agreement pursuant to which the Account Debtor’s obligation to pay such
invoice is conditioned upon such Borrowing Base Party’s completion of any
further performance under the contract or agreement;
     (e) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: the filing by or against the
Account Debtor of a petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as a bankrupt, winding-up, or other relief
under the bankruptcy, insolvency, or similar laws of the United States or
Canada, any state, province or territory thereof, or any foreign jurisdiction,
now or hereafter in effect; the making of any general assignment by the Account
Debtor for the benefit of creditors; the appointment of a receiver, interim
receiver, assignee, liquidator, sequestor, custodian, monitor, administrator,
trustee or similar officer for the Account Debtor or for any of the assets of
the Account Debtor, including the appointment of or taking possession by a
“custodian,” as defined in the Bankruptcy Code, or a “trustee” or “receiver,” as
defined in the BIA: the institution by or against the Account Debtor of any
other type of insolvency proceeding (under the bankruptcy, insolvency or debt
adjustment laws of the United States, Canada (including the BIA and CCAA) or any
other Governmental Authority) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against, or winding up of
affairs of, the Account Debtor; the nonpayment generally by the Account Debtor
of its debts as they become due; or the cessation of the business of the Account
Debtor as a going concern; provided, however, that none of the foregoing
exclusions from Eligible Accounts shall include any Account to the extent there
is any post-petition receivable that has the status of an administrative claim
and is entitled to be paid in the ordinary course;
     (f) if 50% or more of the aggregate Dollar amount of outstanding Accounts
owed at such time to all Borrowing Base Parties by the Account Debtor thereon is
classified as ineligible under clause (a) above;

A-12



--------------------------------------------------------------------------------



 



     (g) owed by an Account Debtor which (i) does not maintain its chief
executive office, principal place of business and principal assets in the United
States of America, Canada or the Commonwealth of Puerto Rico; (ii) is not
organized under the laws of the United States of America, Canada, the
Commonwealth of Puerto Rico any state, province or territory thereof; or (iii)
is a Governmental Authority except to the extent that such Account is secured or
payable by an irrevocable letter of credit satisfactory to the Agent in its
discretion;
     (h) owed by an Account Debtor which is an Affiliate or employee of any Loan
Party;
     (i) except as provided in clause (k) below, with respect to which either
the perfection, enforceability, or validity of the Agent’s Liens in such
Account, or the Agent’s right or ability to obtain direct payment to the Agent
of the proceeds of such Account, is governed by any federal, state, or local
statutory requirements other than those of the UCC;
     (j) owed by an Account Debtor to which such Borrowing Base Party or any of
its Subsidiaries, is indebted in any way, or which is subject to any right of
setoff or recoupment by the Account Debtor, unless the Account Debtor has
entered into an agreement acceptable to the Agent to waive setoff rights; or if
the Account Debtor thereon has disputed liability or made any claim with respect
to any other Account due from such Account Debtor; but in each such case only to
the extent of such indebtedness, setoff, recoupment, dispute, or claim;
     (k) owed by the any Government Authority, unless in the case of the United
States of America, the Federal Assignment of Claims Act of 1940 (31 U.S.C. §
3727 et seq.) or in the case of Canada, the Financial Administration Act
(Canada) or any similar provincial or territorial law, and any other steps
necessary to perfect the Agent’s Liens therein, have been complied with to the
Agent’s satisfaction with respect to such Account;
     (l) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;
     (m) which is evidenced by a promissory note or other Instrument or by
Chattel Paper;
     (n) if the Agent believes, in the exercise of its reasonable judgment, that
the prospect of collection of such Account is impaired or that the Account may
not be paid by reason of the Account Debtor’s financial inability to pay;
     (o) with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Borrowing Base Party to seek judicial enforcement in
such jurisdiction of payment of such Account, unless such Borrowing Base Party
has qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year;
     (p) which arises out of a sale not made in the ordinary course of such
Borrowing Base Party’s business;
     (q) with respect to which the goods giving rise to such Account have not
been shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by such Borrowing Base
Party, and, if applicable, accepted by the Account Debtor, or the Account Debtor
revokes its acceptance of such goods or services;
     (r) which is not subject to a first priority and perfected Lien in favor of
the Agent for the benefit of itself and the Lenders;

A-13



--------------------------------------------------------------------------------



 



     (s) which is not payable in Dollars unless the Account is owned by Applica
Canada and is payable in Canadian dollars; or
     (t) which is an Applica Asia Serviced Account, unless Applica Asia and
Applica Consumer Products or Applica Asia and Applica Canada, as applicable, are
in compliance with the provisions of Section 7.34 and the Applica Asia Documents
have been duly executed and delivered to the Agent.
     There shall be deducted from the amount of Eligible Accounts owed (x) by an
Account Debtor (other than Wal-Mart or Target) and its Affiliates to any one or
more Borrowing Base Parties the amount (if any) by which the aggregate unpaid
balance of all Accounts of such Account Debtor and its Affiliates to the
Borrowing Base Parties on any date exceeds 20% of the aggregate unpaid balance
of all Accounts owed to such Borrowing Base Parties on such date; (y) by
Wal-Mart and its Affiliates to any one or more Borrowing Base Parties the amount
(if any) by which the aggregate unpaid balance of all Accounts of Wal-Mart and
its Affiliates to the Borrowing Base Parties on any date exceeds 30% of the
aggregate unpaid balance of all Accounts owed to such Borrowing Base Parties on
such date; and (z) by Target and its Affiliates to any one or more Borrowing
Base Parties the amount (if any) by which the aggregate unpaid balance of all
Accounts of Target and its Affiliates to the Borrowing Base Parties on any date
exceeds 30% of the aggregate unpaid balance of all Accounts owed to such
Borrowing Base Parties on such date.
     If any Account at any time ceases to be an Eligible Account, then such
Account shall promptly be excluded from the calculation of Eligible Accounts
until reinstated by the Agent as an Eligible Account in the exercise of its
reasonable credit judgment. Notwithstanding the foregoing, none of the Accounts
described in clauses (a) through (n) above shall be excluded from Eligible
Accounts if the payment of such Accounts is (i) fully covered and insured under
credit insurance policies issued by a credit insurance company reasonably
acceptable to Agent and in form reasonably acceptable to Agent naming the Agent
as loss payee or (ii) secured or payable by an irrevocable standby letter of
credit, in each case as is satisfactory to Agent in its sole discretion.
     “Eligible Assignee” means (a) a commercial bank, commercial finance
company, financial institution or other asset based lender, having total assets
in excess of $1,000,000,000; (b) any Lender listed on the signature page of the
Agreement; (c) any Affiliate of, or a fund managed by, any Lender; and (d) if an
Event of Default has occurred and is continuing, any Person reasonably
acceptable to the Agent. In no event shall the holders of the Additional Debt,
any affiliate of the holders of the Additional Debt, any Loan Party or any
Affiliate of an Loan Party be an Eligible Assignee except, in the case of the
holders of the Additional Debt, if the holders of the Additional Debt shall
exercise their option to acquire the Obligations pursuant to the Additional Debt
Intercreditor Agreement.
     “Eligible In-Transit Inventory” means In-Transit Inventory that constitutes
Eligible Inventory.
     “Eligible Inventory” means, with respect to each Borrowing Base Party,
Inventory of such Borrowing Base Party which the Agent, in its reasonable
discretion, determines to be Eligible Inventory. Without limiting the discretion
of the Agent to establish additional criteria of ineligibility, Eligible
Inventory shall not include any Inventory:
     (a) that is not owned by such Borrowing Base Party;

A-14



--------------------------------------------------------------------------------



 



     (b) that is not subject to the Agent’s Liens, which are perfected as to
such Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clause (d) of the definition of Permitted Liens provided that
such Permitted Liens (i) are junior in priority to the Agent’s Liens or subject
to Reserves and (ii) do not impair directly or indirectly the ability of the
Agent to realize on or obtain the full benefit of such Inventory);
     (c) that does not consist of finished goods;
     (d) that consists of work-in-process, chemicals, samples, prototypes,
supplies, or packing and shipping materials;
     (e) that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority having regulatory authority over
such goods, their use or sale;
     (f) that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of such Borrowing Base Party’s business, or
that is slow moving or stale;
     (g) that is obsolete or returned (to the extent the aggregate Cost Value of
returned Inventory exceeds $7,500,000 and such returned Inventory otherwise
satisfies the criteria necessary to constitute Eligible Inventory) or
repossessed or used goods taken in trade;
     (h) that is located outside the United States of America, the Commonwealth
of Puerto Rico or Canada or that is in-transit from vendors or suppliers except
to the extent such Inventory is In-Transit Inventory;
     (i) that is located in a public warehouse or in possession of a bailee or
in a facility leased by such Borrowing Base Party, if the warehouseman, or the
bailee, or the lessor has not delivered to the Agent a Collateral Access
Agreement in form and substance satisfactory to the Agent or if a Reserve for
rents or storage charges has not been established for Inventory at that
location;
     (j) that contains or bears any Proprietary Rights licensed to such
Borrowing Base Party by any Person (including Procter & Gamble or The Black &
Decker Corporation or any of their respective Affiliates, successors or
assigns), if the Agent is not satisfied that it may sell or otherwise dispose of
such Inventory in accordance with the terms of the Security Agreement and
Section 9.2 without infringing the rights of the licensor of such Proprietary
Rights or violating any contract with such licensor (and without payment of any
royalties other than any royalties due with respect to the sale or disposition
of such Inventory pursuant to the existing license agreement), and as to which
such Borrowing Base Party has not delivered to the Agent a consent or sublicense
agreement from such licensor in form and substance acceptable to the Agent if
requested;
     (k) that is not reflected in the details of a current perpetual inventory
report; or
     (l) that is Inventory placed on consignment.
     If any Inventory at any time ceases to be Eligible Inventory, such
Inventory shall promptly be excluded from the calculation of Eligible Inventory
until reinstated by Agent in the exercise of its reasonable credit judgment as
Eligible Inventory.
     “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for a Release or
injury to the environment.

A-15



--------------------------------------------------------------------------------



 



     “Environmental Laws” means all federal, state, provincial, territorial,
local or foreign laws, statutes, common law duties, rules, regulations,
ordinances, orders-in-council and codes, together with all administrative
orders, directed duties, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case relating to environmental,
health, safety and land use matters.
     “Environmental Lien” means a Lien in favor of any Governmental Authority or
any other Person for (a) any liability under Environmental Laws, or (b) damages
arising from, or costs incurred by such Governmental Authority in response to, a
Release or threatened Release of a Contaminant into the environment.
     “Equipment” shall have the meaning specified in the Security Agreement.
     “Equity Contribution” means a net capital contribution to the Borrowers of
at least $100,000,000 in common or preferred equity from Equity Investors and
certain other investors.
     “Equity Investors” shall have the meaning given to it in the Recitals
hereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code). Notwithstanding the foregoing,
the term “ERISA Affiliate” shall not include Salton Europe Limited.
     “ERISA Event” means (a) a Reportable Event and or Termination Event with
respect to a Pension Plan, (b) a withdrawal by a Loan Party or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or employer under the PBA
or a cessation of operations which is treated as such a withdrawal, (c) a
complete or partial withdrawal by a Loan Party or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan or plan regulated
or governed by the PBA is in reorganization, (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination or the
commencement of proceedings by the PBGC or other applicable Governmental
Authority to terminate a Pension Plan or Multi-employer Plan, (e) the occurrence
of an event or condition which might reasonably be expected to constitute
grounds for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multi-employer Plan, (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA or PBA or other applicable law of any jurisdiction,
upon a Loan Party or any ERISA Affiliate; or (g) failure to make or remit any
contribution when due in respect of any Plan.
     “Event of Default” has the meaning specified in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.
     “Exchange Rate” means on any date, (i) with respect to Canadian dollars or
any other foreign currency in relation to Dollars, the spot rate as quoted by
Bank at its noon spot rate at which Dollars are offered on such date for
Canadian dollars or such other foreign currency, as applicable, and (ii) with
respect to Dollars in relation to Canadian dollars or any other foreign
currency, the spot rate as quoted by Bank at its noon spot rate at which
Canadian dollars or such other foreign currency, as applicable, are offered on
such date for Dollars.

A-16



--------------------------------------------------------------------------------



 



     “Excluded Taxes” means taxes imposed on or measured by net income or net
profits and franchise taxes of each Lender and the Agent, imposed pursuant to
the laws of the jurisdiction under the laws of which the Lender or Agent is
organized, in which such person is resident for tax purposes or in which the
principal office or applicable lending office of such Lender or Agent is located
or in which it is otherwise deemed to be engaged in a trade or business for Tax
purposes or any subdivision thereof or therein, and any branch profits taxes
imposed by the United States of America or any similar tax imposed by any
jurisdiction on the Lender or Agent.
     “Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
     “FDIC” means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Fee Letter” means the letter from Agent and Lead Arranger to Applica and
APN, dated December 28, 2007, setting forth certain fees and other charges
payable by the Loan Parties in connection with the provision and syndication of
the credit facility contemplated under the Agreement.
     “Financial Covenant Measurement Date” means, as applicable, a Fixed Charge
Measurement Date or a Minimum EBITDA Measurement Date.
     “Financial Statements” means, according to the context in which it is used,
the financial statements referred to in Sections 5.2 and 6.6 or any other
financial statements required to be given to the Agent and the Lenders pursuant
to the Agreement.
     “First Amended Credit Agreement” shall have the meaning ascribed to it in
the Recitals hereto.
     “Fiscal Quarter” means, with respect to the Loan Parties, a period ending
on March 31, June 30, September 30, or December 31 of each calendar year.
     “Fiscal Year” means, with respect to the Loan Parties, their fiscal year
for financial accounting purposes.

A-17



--------------------------------------------------------------------------------



 



     “Fixed Charge Coverage Ratio” shall mean, on a Consolidated basis for the
Reporting Loan Parties, the ratio of (i) Consolidated EBITDA as of the last day
of any month for the twelve month period then ending, plus, the amount of equity
contributions actually made by Equity Investors pursuant to Section 7.27 in such
period, minus, Unfinanced Capital Expenditures incurred in such period, Taxes
actually paid in such period, Additional Debt Prepayments in such period, and
cash Distributions to a Person other than a Reporting Loan Party made in such
period, to (ii) the sum of Interest Expense and Current Maturities of Long Term
Debt paid or payable during such period, in each case on a Consolidated basis
for the Reporting Loan Parties.
     “Fixed Charge Measurement Date” means the last day of each month,
commencing on January 31, 2009.
     “Foreign Security Document” means a Guaranty, pledge, mortgage, personal
property mortgage, security agreement, assignment, security instrument,
hypothecation, charge or other agreement or document by which any Foreign
Subsidiary grants or otherwise conveys to the Agent or any Affiliate of the
Agent for the benefit of the Agent, or any agent or trustee for or on behalf of
the Agent or any such Affiliate, any Guaranty, pledge, lien, security interest,
hypothec, mortgage, charge, collateral assignment or similar interest in
property of such Foreign Subsidiary as security for the Obligations or any
portion thereof, and any and all renewals, extensions, modifications, amendments
or restatements thereof.
     “Foreign Subsidiary” means any direct or indirect Subsidiary of the
Borrowers other than the Domestic Subsidiaries, which shall include Applica
Canada, Applica Asia and such other Foreign Subsidiaries as are designated in
Schedule 6.5.
     “Freight/Customs Reserve” means, on any date, a reserve equal to four
percent (4.0%) of the Net Orderly Liquidation Value of Eligible In-Transit
Inventory on such date.
     “FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority (succeeding to the functions
thereof) and established or appointed by the Financial Services Commission of
Ontario Act, 1997.
     “Funded Debt” of a Loan Party shall mean at any date, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee under Capitalized
Leases, (v) all obligations of such Person to reimburse any bank or other Person
in respect of amounts payable under a banker’s acceptance, and (vi) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid or to be paid under a letter of credit or similar instrument.
     “Funding Date” means the date on which a Borrowing occurs.
     “GAAP” means generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of the report. When the term GAAP is used in the Agreement and the other
Loan Documents in respect of Financial Statements other than annual audited
Financial Statements of the Consolidated Members, such Financial Statements
shall be subject to year-end adjustments, shall not be required to include
footnotes, shall not include

A-18



--------------------------------------------------------------------------------



 



changes in stockholders’ equity and shall not include certain other information
required by GAAP. However, all adjustments to such Financial Statements
(consisting of normal recurring accruals) that, in the opinion of management of
the Loan Parties, are necessary for a fair presentation of the financial
statements shall be included. All such Financial Statements shall be consistent
with historical practices of the Consolidated Members or the Loan Parties, as
applicable, and shall present fairly the financial position of the Consolidated
Members or the Loan Parties, as applicable, subject to and in accordance with
the foregoing.
     “General Intangible” shall have the meaning specified in the Security
Agreement.
     “Global Availability” means, on any date, the sum of (i) Availability under
the Agreement on such date plus (ii) unused borrowing availability under the UK
Credit Facility on such date.
     “Goods” shall have the meaning specified in the Security Agreement.
     “Governmental Authority” means any nation or government; any state, county,
province, territory, municipality, region or other political subdivision
thereof; any central bank (or similar monetary or regulatory authority) thereof;
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or court; any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing and any department, agency,
board, commission, tribunal, committee or instrumentality of any of the
foregoing.
     “Guarantor” means Applica Canada, Applica Asia, and any other Subsidiary or
Affiliate of a Borrower or other Person that hereafter executes and delivers to
the Agent an agreement of Guaranty in respect of all or any part of the
Obligations.
     “Guaranty” means, with respect to any Person, all obligations of such
Person which in any manner directly or indirectly guarantee or assure, or in
effect guarantee or assure, the payment or performance of any indebtedness,
dividend or other obligations of any other Person (the “guaranteed
obligations”), or assure or in effect assure the holder of the guaranteed
obligations against loss in respect thereof, including any such obligations
incurred through an agreement, contingent or otherwise: (a) to purchase the
guaranteed obligations or any property constituting security therefor; (b) to
advance or supply funds for the purchase or payment of the guaranteed
obligations or to maintain a working capital or other balance sheet condition;
or (c) to lease property or to purchase any debt or equity securities or other
property or services.
     “Harbinger Merger” means the merger between APN Mergersub, Inc. and
Applica, with Applica being the surviving corporation, which occurred on
January 23, 2007.
     “Hedge Agreements” means any and all transactions, agreements or documents
now existing or hereafter entered into, which provides for an interest rate,
credit, commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging a Person’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.
     “HSBC” means The Hong Kong and Shanghai Banking Corporation Limited.
     “Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Loan Parties which

A-19



--------------------------------------------------------------------------------



 



(i) is of a “going concern” or similar nature, (ii) relates to the limited scope
of examination of matters relevant to such financial statements, or
(iii) relates to the treatment or classification of any item in such financial
statement in which, a condition to its removal, would require an adjustment to
such item the effect of which would be to cause the occurrence of an Event of
Default.
     “Imported Inventory Agreement” means an agreement among the Agent, one or
more Borrowing Base Parties, and either a customs broker also serving as an
NVOCC or a Carrier providing for, among other things, the handling and
disposition of imported goods to a Borrowing Base Party and all Documents
related to such goods and directing the disposition of such goods and related
Documents, all to be in form and substance satisfactory to the Agent.
     “Increasing Lender” has the meaning specified in Section 1.5(c).
     “Indemnified Liabilities” shall have the meaning given to it in Section
14.11(a) of the Agreement.
     “Indemnified Taxes” means all Taxes other than Excluded Taxes.
     “Instruments” shall have the meaning specified in the Security Agreement.
     “Intellectual Property Notices” means any Notice of Grant of Security
Interest in patents, trademarks or copyrights executed by a Loan Party in favor
of the Agent prior to the Closing Date.
     “Intercompany Accounts” has the meaning specified in Section 5.2(n).
     “Interest Expense” shall mean, for any period, interest expense (including
capitalized interest) in respect of Indebtedness of Borrowers and the other Loan
Parties as determined in accordance with GAAP.
     “Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date one,
two, three or six months thereafter as selected by the Borrowers in their Notice
of Borrowing, in the form attached hereto as Exhibit B, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit C, provided
that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
     (b) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
     (c) no Interest Period shall extend beyond the Stated Termination Date.
     “Interest Rate” means each or any of the interest rates, including the
Default Rate, set forth in Section 2.1.

A-20



--------------------------------------------------------------------------------



 



     “In-Transit Inventory” means Inventory of a Borrowing Base Party that is in
transit to a Borrowing Base Party, provided that: (i) such Inventory has been
identified to the contract between the Vendor and such Borrowing Base Party and,
under the terms of sale of such Inventory, title and risk of loss have passed
with respect to such Inventory from the Vendor to such Borrowing Base Party on
or before such date; (ii) such Inventory is fully insured by marine cargo or
other insurance on terms and in an amount and subject to deductibles
satisfactory to the Agent and with respect to which the Agent has been named
additional insured and loss payee pursuant to a policy endorsement reasonably
acceptable to it; (iii) such Borrowing Base Party is not in default of any of
its obligations to the Vendor of such Inventory, whether or not such default
relates to the Inventory in question; (iv) Agent has received from the Vendor of
such Inventory a duly executed letter agreement in substantially the form
attached hereto as Exhibit F-1 or Exhibit F-2, as applicable, that is in full
force and effect on such date, has not been revoked or terminated on such date,
and such Vendor and the Borrowing Base Parties are in compliance with the terms
and provisions of such letter agreement, as Agent may determine in its sole
discretion; (v) (a) for Inventory for which a NVOCC that also serves as a
customs broker has been engaged to assist in the importation of such Inventory,
(1) the NVOCC is a party to an Imported Inventory Agreement with Agent that is
in full force and effect on such date and has not been revoked or terminated on
such date, (2) such Inventory is in the possession of a Carrier, which is not
affiliated with the Vendor and which has issued a tangible negotiable bill of
lading to the order of such NVOCC (or, if otherwise required by Agent in its
discretion, to the order of Agent) that covers no goods other than In-Transit
Inventory, (3) the NVOCC has issued a tangible negotiable bill of lading to the
order of a Borrowing Base Party (or, if otherwise required by Agent in its
discretion, to the order of Agent) that covers no goods other than In-Transit
Inventory and, for each bill of lading issued to the order of a Borrowing Base
Party, Agent has been named as a notify party and such bill of lading bears a
notation on its face indicating Agent’s security interest therein, and (4) all
original counterparts of the bill of lading issued by the NVOCC with respect to
such Inventory are in the custody and control, in the United States, of Agent or
the NVOCC, and (b) for all other In-Transit Inventory, (1) such Inventory is in
the possession of a Carrier, which is not affiliated with the Vendor and which
has issued a tangible negotiable bill of lading to the order of a Borrowing Base
Party (or, if otherwise required by Agent in its discretion, to the order of
Agent) that covers no goods other than In-Transit Inventory and, for each bill
of lading issued to the order of a Borrowing Base Party, Agent has been named as
a notify party and such bill of lading bears a notation on its face indicating
Agent’s security interest therein, (2) the Carrier is a party to an Imported
Inventory Agreement with Agent that is in full force and effect on such date and
has not been revoked or terminated on such date, (3) the Vendor shall have
delivered all original counterparts of the bills of lading issued by the Carrier
to Agent at a location in the United States, and (4) all original counterparts
of such bills of lading with respect to such Inventory are in the custody and
control, in the United States, of Agent, unless Agent has released from its
custody and control an original counterpart of such bill of lading to a
Borrowing Base Party for such Borrowing Base Party to endorse and surrender to
the Carrier for the offloading of such Inventory.
     “In-Transit Perfection Documents” mean all filings, agreements or other
documents requested and deemed necessary by Agent to perfect (or continue the
perfection of) a first priority Lien in favor of Agent upon Inventory in transit
to a Borrowing Base Party (except for possessory liens upon such goods in the
possession of a freight carrier or shipping company securing only the freight
charges for the transportation of such goods to a Borrowing Base Party) so that
such Inventory can be considered Eligible In-Transit Inventory, including
delivery to the Agent or a bailee of the Agent of all original Documents issued
with respect to such Inventory in the form provided for in the definition of
In-Transit Inventory and such agreements as may be requested by Agent with each
common carrier, shipper, NVOCC, customs agent, freight forwarder or other
Person, including all Imported Inventory Agreements, in form and substance
reasonably satisfactory to Agent.
     “Inventory” shall have the meaning specified in the Security Agreement.

A-21



--------------------------------------------------------------------------------



 



     “Investment Property” shall have the meaning specified in the Security
Agreement.
     “IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.
     “ITA” means the Income Tax Act (Canada), as amended from time to time, and
the regulations made thereunder.
     “Latest Projections” means: (a) on the Closing Date and thereafter until
the Agent receives new projections pursuant to Section 5.2(h), the projections
of the Reporting Loan Parties’ balance sheets, income statements and cash flows,
for the period commencing on December 31, 2007 and ending on June 30, 2012 and
delivered to Agent prior to the Closing Date; and (b) thereafter, the
projections most recently received by Agent pursuant to Section 5.2(h).
     “LC Obligations” means, on any date, an amount equal to the sum of (without
duplication) (a) all amounts then due and payable by the Borrowers (together
with any other Loan Party) on such date by reason of any payment that is made
under a Letter of Credit or Credit Support that has not been repaid in
accordance with the Agreement, plus (b) the aggregate undrawn amount of all
Letters of Credit and Credit Supports which are then outstanding or in respect
of which an application therefor has been delivered to the Agent or any Letter
of Credit Issuer, plus (c) all fees and other amounts due or to become due in
respect of Letters of Credit outstanding on such date.
     “Lead Arranger” means Banc of America Securities LLC, a Delaware limited
liability company.
     “Lender” and “Lenders” have the meanings specified in the introductory
paragraph hereof and shall include Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.
     “Lending Party” has the meaning specified in Section 14.17.
     “Letter of Credit” has the meaning specified in Section 1.3(a).
     “Letter of Credit Fee” has the meaning specified in Section 2.6.
     “Letter of Credit Issuer” means the Bank, any Affiliate or branch of the
Bank, a Lender or any other financial institution that issues any Letter of
Credit pursuant to the Agreement.
     “Letter-of-Credit Rights” shall have the meaning specified in the Security
Agreement.
     “Letter of Credit Subfacility” means $20,000,000.
     “LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan or, with respect to each Interest Period of greater than three months in
duration, the last day of the third month of such Interest Period and the last
day of such Interest Period.
     “LIBOR Rate” means, for any Interest Period, with respect to LIBOR Loans,
the rate of interest per annum determined pursuant to the following formula:

A-22



--------------------------------------------------------------------------------



 



         
LIBOR Rate
  =                Offshore Base Rate                   
 
      1.00 — Eurodollar Reserve Percentage

     Where,
     “Offshore Base Rate” means, for any Revolving Loan bearing interest at the
LIBOR Rate the rate per annum appearing on Telerate Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period. If for
any reason such rate is not available, the Offshore Base Rate shall be, for any
Interest Period, the rate per annum appearing on Reuters Screen LIBO Page as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, the Offshore Base Rate shall be, for any Interest
Period, the rate per annum determined by Agent as the rate of interest at which
dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such Borrowing would be offered by the Bank’s London Branch to major banks in
the offshore dollar market at their request at or about 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward, if
necessary, to the next 1/100th of 1%) in effect on such day applicable to member
banks under Regulation D or any successor regulation issued from time to time by
the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
applicable with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” under Regulation D). The Offshore Rate for each
outstanding LIBOR Loan shall be adjusted automatically as of the effective date
of any change in the Eurodollar Reserve Percentage.
     “LIBOR Loans” means, the LIBOR Revolving Loans.
     “LIBOR Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the LIBOR Rate.
     “Lien” means (a) any interest in property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, security transfer, reservation of title, hypothec, charge,
claim, trust, deemed trust or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; and (b) any contingent or other agreement to
provide any of the foregoing.
     “Loan Account” means the loan account of the Borrowers, which account shall
be maintained by the Agent.
     “Loan Documents” means the Agreement, the Security Agreement, the Applica
Asia Documents, Applica Canada Guaranty, any other Guaranty in favor of the
Agent, the Applica Canada Security Agreement, the Fee Letter, the Collateral
Access Agreements, the Additional Debt Intercreditor Agreement, Blocked Account
Agreements, each Imported Inventory Agreement and any other agreements,
instruments, and documents heretofore, now or hereafter evidencing, securing,
guaranteeing or otherwise relating to the Obligations, the Collateral, or any
other aspect of the transactions contemplated by the Agreement.

A-23



--------------------------------------------------------------------------------



 



     “Loan Party” means each Borrower, each Guarantor, and each other Person
that is at any time from and after the Closing Date liable for the payment of
the whole or any part of the Obligations or that has granted in favor of the
Agent a Lien upon any of any of such Person’s assets to secure payment of any of
the Obligations, and “Loan Parties” means any two or more of the foregoing.
     “Loans” means, collectively, all loans and advances provided for in
Article 1.
     “Long Term Debt” shall mean at any date all Funded Debt which matures (or
the maturity of which may at the option of any Borrower or any Loan Party be
extended such that it matures) more than one year after such date.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Federal Reserve Board.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) or prospects of the Loan Parties taken as a whole, or
the Collateral; (b) a material impairment of the ability of any Loan Party to
perform under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any material Loan Document to which it is a party.
     “Material Contracts” means an agreement to which a Loan Party is a party
(other than a Loan Document) (i) which would be deemed to be a material contract
as provided in Regulation S-K promulgated by the SEC under the Securities Act of
1933 or (ii) for which breach, termination, cancellation, non-performance or
failure to renew could reasonably be expected to have a Material Adverse Effect.
     “Maximum Rate” has the meaning specified in Section 2.3.
     “Maximum Revolver Amount” means $200,000,000, as the same may be increased
from time to time in accordance with Section 1.5 or reduced from time to time in
accordance with Section 3.3.
     “Merger” shall have the meaning given to it in the Recitals hereto.
     “Merger Agreement” means the Agreement and Plan of Merger dated as of
October 1, 2007, among Parent, SFP Merger Sub, Inc. and APN.
     “Minimum EBITDA Measurement Date” means the last day of each month during
the period commencing on the Closing Date and ending on December 31, 2008.
     “Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower or any
ERISA Affiliate.
     “Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less, unless already included as a Reserve, sales, excise or
similar taxes, returns, discounts, claims, credits, allowances, accrued rebates,
offsets, deductions, counterclaims, disputes and other defenses of any nature at
any time issued, owing, granted, outstanding, available or claimed.

A-24



--------------------------------------------------------------------------------



 



     “Net Inventory Proceeds” means, with regard to any sale or disposition of
Inventory, the gross cash proceeds received from such sale or disposition, net
of the reasonable costs of such sale (including attorneys fees, charges and
commissions), and all transfer, sales and other taxes paid or payable as a
result of such sale.
     “Net Orderly Liquidation Value” shall mean at any date of determination the
Net Inventory Proceeds expected to be realized at an orderly, negotiated sale of
Inventory located in the United States, Puerto Rico or Canada as determined by
the professional opinion of Gordon Brothers Group, Hilco Appraisal Services, LLC
or other appraisal company of similar qualifications and standing reasonably
acceptable to the Agent, with each such opinion assuming that such sale is held
within a reasonable period of time after the date of the opinion.
     “Net Proceeds” means, in respect of an Asset Disposition of by a Person,
all proceeds received by and/or payable to such Person in consideration thereof,
net of (A) commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such transaction and payable by such
Person in connection therewith (in each case, paid to non-Affiliates),
(B) transfer taxes, (C) amounts payable to holders of senior Liens (other than
the Agent’s Liens and to the extent such Liens constitute Permitted Liens), if
any, and (D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith.
     “Net Worth” means with respect to any Person, such Person’s total
shareholder’s equity (including capital stock, additional paid-in capital and
retained earnings, after deducting treasury stock) which would appear as such on
a balance sheet of such Person prepared in accordance with GAAP.
     “New Lender” has the meaning specified in Section 1.5(c).
     “New Subsidiary” has the meaning specified in Section 7.24.
     “Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 1.2(h).
     “Notice of Borrowing” means a “Notice of Borrowing” to be provided by
Borrower Agent to request a Borrowing, in form satisfactory to Agent.
     “Notice of Continuation/Conversion” means a “Notice of
Continuation/Conversion” to be provided by Borrower Agent to request a
continuation or conversion of any Loan as or into a LIBOR Loan, in form
satisfactory to Agent.
     “NVOCC” means, with respect to any In-Transit Inventory, a non-vessel
operating common carrier engaged to assist in the importation of In-Transit
Inventory from a location outside the United States to a location within the
United States.
     “Obligations” means the following, in each case whether now in existence or
hereafter incurred or arising and whether or not evidenced by any note or other
document: (a) the principal of, and interest (including interest accruing after
the maturity of the Agreement and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and
premium, if any, on the Revolving Loans; (b) all LC Obligations and

A-25



--------------------------------------------------------------------------------



 



other indebtedness and obligations of the Borrowers in connection with any
Letter of Credit or Credit Support; (c) all liabilities and obligations under
any indemnity given by any Loan Party under any of the Loan Documents, including
all of the Indemnified Liabilities; (d) all debts, liabilities or obligations
now or hereafter arising from or in connection with Bank Products provided by
Bank or another Lender; and (e) all other advances, liabilities, obligations,
covenants, duties, and debts owing by the Borrowers or any of the other Loan
Parties, or any of them, to the Agent and/or any Lender, arising under or
pursuant to the Agreement or any of the other Loan Documents, whether arising
from an extension of credit, opening of a letter of credit, acceptance, loan,
guaranty, indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Borrowers or
other Loan Parties hereunder or under any of the other Loan Documents (including
fees, expenses and other charges accruing after the maturity of the Agreement
and fees, expenses and other charges accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition fees, expenses and other charges is allowed in such
proceeding).
     “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the bylaws, operating agreement, partnership agreement or limited agreement of
such entity.
     “Organization Documents” means with respect to any corporation, limited
liability company, partnership, limited liability partnership or other legally
authorized incorporated or unincorporated entity, the articles of incorporation,
certificate of incorporation, articles of organization or certificate of limited
partnership of such entity.
     “Original Credit Agreement” shall have the meaning ascribed to it in the
Recitals hereto.
     “Other Taxes” means any present or future transfer, mortgage, stamp or
documentary taxes or any other excise or property taxes, charges, financial
institutions duties, debits, taxes or similar levies imposed by the United
States or any other jurisdiction that arise from any payment under the Agreement
or any other Loan Document or from the execution, delivery, enforcement or
registration of, or otherwise with respect to, the Agreement or any other Loan
Document.
     “Out-of-Formula Condition” shall have the meaning given to it in Section
1.2(a) of the Agreement.
     “Out-of-Formula Loan” shall have the meaning given to it in Section 3.1 of
the Agreement.
     “Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under the
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.
     “Payment Account” has the meaning specified in the Security Agreement.
     “PBA” means the Pension Benefits Act of Ontario and all regulations
thereunder as amended from time to time, and any successor legislation or other
applicable legislation governing Canadian Plans.

A-26



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.
     “Pending Revolving Loans” means, at any time, the aggregate principal
amount of all Revolving Loans requested in any Notice of Borrowing received by
the Agent which have not yet been advanced.
     “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA or
the applicable laws of any other jurisdiction including the PBA) subject to
Title IV of ERISA or the applicable laws of any other jurisdiction including the
PBA which any Loan Party or any ERISA Affiliate sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or has made
contributions at any time during the immediately preceding five (5) plan years.
     “Permitted Acquisition” means an Acquisition effected with the consent and
approval of the board of directors or other applicable governing body of the
Person being acquired (“Target”), and with the duly obtained approval of such
shareholders or other holders of equity interests as such Target may be required
to obtain, so long as (i) immediately prior to and after giving effect to the
consummation of such Acquisition, no Event of Default has or would exist;
(ii) with respect to an Acquisition where the Cost of Acquisition exceeds
$2,500,000, substantially all of the sales and operating profits generated by
the Target (or its assets) so acquired or invested are derived from a line or
lines of business that are consistent with the Core Business; (iii) pro forma
historical financial statements as of the end of the most recent fiscal quarter
for the trailing twelve-month period giving effect to such Acquisition are
delivered to Agent not less than ten (10) Business Days prior to the
consummation of such Acquisition, together with a certificate of an Responsible
Officer stating that no Default or Event of Default exists before or after
giving effect to such Acquisition and demonstrating that the Reporting Loan
Parties shall have a Fixed Charge Coverage Ratio of not less than 1.1 to 1.0
after giving effect to such Acquisition on a pro forma basis; (iv) after giving
pro forma effect to the cash expended with respect to such Acquisition
(including any Loans made hereunder to finance such Acquisition), Availability
for each of the 60 days immediately preceding the date of the consummation of
such Acquisition is greater than $30,000,000, provided that no assets of the
Target shall be included in the calculation of Availability for purposes of this
clause (iv), or for purposes of Section 7.27 or otherwise until the Agent has
completed a satisfactory field examination with respect to the Target and its
assets; and (v) if the Target will become a Loan Party in connection with such
Acquisition, the Loan Parties shall cause the Target to become a Borrower
hereunder and grant to the Agent, for the benefit of the Agent and the Lenders,
a perfected, first priority Lien on substantially all of the assets of the
Target of a type that would constitute Collateral under the Loan Documents with
respect to which Agent has a first priority Lien under the Additional Debt
Intercreditor Agreement, all pursuant to documentation in form and substance
acceptable to the Agent in its discretion.
     “Permitted Distribution” means (a) a Distribution by a Loan Party to
another Loan Party, (b) an Upstream Payment, (c) a purchase of Capital Stock of
Parent by any of the Borrowers at any time during the period commencing on the
Closing Date and ending on June 30, 2008, with all Distributions to facilitate
such purchases not to exceed $3,000,000 in the aggregate, provided that at the
time of and after giving pro forma effect to any such Distribution pursuant to
this clause (c) (i) Availability is not less than $40,000,000 and (ii) each of
the Permitted Distribution Conditions is satisfied. For purposes of computing
the Loan Parties compliance with the $3,000,000 cap in clause (c) of the
foregoing definition, there shall be no duplication of the amount of any
Distribution made pursuant to clauses (a) or (b) of the foregoing definition
that is then used by the recipient of such Distribution to effect a purchase of
Capital Stock as permitted in clause (c) of the foregoing definition.

A-27



--------------------------------------------------------------------------------



 



     “Permitted Distribution Conditions” means (a) no Default or Event of
Default exists, (b) the Loan Party making any Distribution is Solvent, and
(c) such Distribution does not violate any Requirement of Law.
     “Permitted Intercompany Advance” means any loan or other advance of money
whether in the form of funds advanced or as a credit against or reduction of
amounts owing by a Loan Party to any Subsidiary of the Loan Parties that does
not constitute a Loan Party, provided that (a) at the time of and after giving
pro forma effect to such loan or other advance, (i) no Default or Event of
Default has occurred and is continuing, (ii) Availability is not less than
$15,000,000, and (iii) the Aggregate Net Payable Balance is not less than
$55,000,000, and (b) in no event shall the Loan Parties make any loans or other
advances in cash to any UK Subsidiary. Without limiting the generality of the
foregoing, in the case of any Account of a Loan Party owing by a UK Subsidiary,
such Account shall be a Permitted Intercompany Advance if at the time of and
after giving pro forma effect to such Account, (i) no Default or Event of
Default has occurred and is continuing, (ii) Availability is not less than
$15,000,000, (iii) the Aggregate Net Payable Balance is not less than
$55,000,000, (iv) the sum of all such Accounts does not exceed $5,000,000, and
(v) such Account shall result from goods purchased or services rendered in the
ordinary course of business at market rates in arms-length transactions and
shall not take the form of cash or Cash Equivalents. For purposes of clauses
(a)(iii) and (b)(iii) hereinabove, the term “Aggregate Net Payable Balance” at
any time means the amount due from all Loan Parties to Subsidiaries that are not
Loan Parties at such time, less the amount due to all Loan Parties from
Subsidiaries that are not Loan Parties at such time. For purposes hereof, the
parties acknowledge that, as of the Closing Date there exists a loan or other
advance of cash from the Loan Parties to the UK Subsidiaries in an amount not in
excess of $8,798,960, and that, for so long as such loan or other advance of
cash is not increased, the same shall be deemed to constitute a Permitted
Intercompany Advance (provided that in all events such loan or other advance
from the Loan Parties to the UK Subsidiaries shall be included for purposes of
the limit set forth in clauses (a)(iii) and (b)(iii) hereinabove).
     “Permitted Liens” means for any Loan Party:
     (a) Liens for Taxes, fees, assessments or other charges of a Governmental
Authority (i) which are not (A) delinquent, (B) statutory Liens for taxes, fees,
assessments or other charges in an amount not to exceed $500,000 or (ii) the
payment of which is being Properly Contested;
     (b) the Agent’s Liens;
     (c) Liens incurred or deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than Liens arising under
ERISA or the PBA or Environmental Liens) or other similar obligations or arising
as a result of progress payments under government contracts or surety or appeal
bonds, or to secure indemnity, performance or other similar bonds;
     (d) Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons, provided that if any
such Lien arises from the nonpayment of such claims or demands when due, such
claims or demands do not exceed $200,000 in the aggregate or are being Properly
Contested;

A-28



--------------------------------------------------------------------------------



 



     (e) Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they could not reasonably be expected to have a Material
Adverse Effect;
     (f) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material Property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect;
     (g) Liens in respect of purchase-money Debt permitted to be incurred
pursuant to Section 7.13(c) hereof in connection with the acquisition of
Equipment; provided that (a) the original principal balance of the Debt secured
by such Lien constitutes not more than 100% of the purchase price of the
Equipment acquired and (b) such Lien extends only to the Equipment acquired with
the proceeds of the Debt so secured;
     (h) Liens on real property securing Debt permitted under Section 7.13;
     (i) Liens, if any, which are described in Schedule A-1 on the Closing Date
and Liens resulting from the refinancing of the related Debt, provided that such
refinancing is on the same or substantially similar terms, the Debt secured
thereby shall not be increased, and the Liens shall not cover any additional
property of the any Loan Party; and
     (j) Liens to secure the Additional Debt, to the extent permitted pursuant
to Section 7.13(i), and in all events subject to the Additional Debt
Intercreditor Agreement; provided, however, that the foregoing shall not include
Liens granted to the holders of the Additional Debt by any Loan Party on any
item or type of property if Liens in such item or type of property are not
likewise granted to Agent.
     “Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.
     “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA
or the applicable laws of any other jurisdiction) which any Borrower or any
other Loan Party sponsors or maintains or to which any Borrower or any other
Loan Party makes, is making, or is obligated to make contributions and includes
any Pension Plan.
     “PPSA” means, collectively, the Personal Property Security Acts of the
Provinces of Ontario and Nova Scotia (or any other applicable Canadian province
or territory), and all regulations thereunder, as amended from time to time, and
any successor legislation.
     “Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and the regulations promulgated thereunder.
     “Properly Contested” means, with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount or the
Loan Party’s liability to pay, (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued, (c) appropriate reserves have been established in accordance with GAAP,
(d) non-payment could not have a Material Adverse Effect, nor result in a
material forfeiture of any assets of the Loan Party, (e) no Lien (other than a
Permitted Lien) is imposed on assets of the Loan Party, unless bonded and stayed
to the satisfaction of Agent, (f) if the obligation results from entry of a
judgment or

A-29



--------------------------------------------------------------------------------



 



other order, such judgment or order is stayed pending appeal or other judicial
review and (g) if such contest is abandoned, settled or determined adversely (in
whole or in part) to such Loan Party, such Loan Party pays the obligation (and
all penalties, interest and other amounts due in connection therewith) within
30 days following such abandonment, settlement or adverse determination.
     “Proposed Change” has the meaning specified in Section 11.1(c).
     “Proprietary Rights” means, for each Loan Party, such Loan Party’s now
owned and hereafter arising or acquired licenses, patents, patent rights,
copyrights, works which are the subject matter of copyrights, trademarks,
service marks, trade names, trade styles, patent, trademark and service mark
applications, and all licenses and rights related to any of the foregoing, and
all other rights under any of the foregoing, all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing.
     “Pro Rata Share” means, with respect to a Lender, a fraction (expressed as
a percentage), the numerator of which is such Lender’s Commitment and the
denominator of which is the sum of all of the Lenders’ Commitments, or if no
Commitments are outstanding, a fraction (expressed as a percentage), the
numerator of which is the amount of Obligations (exclusive of indebtedness in
respect of Bank Products) owed to such Lender and the denominator of which is
the aggregate amount of the Obligations (exclusive of indebtedness in respect of
Bank Products) owed to the Lenders, in each case after giving effect to a
Lender’s participation in Non-Ratable Loans and Agent Advances.
     “Real Estate” means, with respect to any Person, all of such Person’s now
or hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds and future interests, together with all of such
Person’s now or hereafter owned or leased interests in the improvements thereon,
the fixtures attached thereto and the easements appurtenant thereto .
     “Refinancing” has the meaning specified in Section 7.28.
     “Register” has the meaning specified in Section 12.21.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System (or any successor body) as the same may be amended or
supplemented from time to time.
     “Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.
     “Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
     “Reporting Loan Parties” means all of the Loan Parties other than Applica
Americas and Applica Asia.
     “Representatives” has the meaning specified in Section 14.16.
     “Required Lenders” means at any time Lenders whose Pro Rata Shares
aggregate more than 50%.

A-30



--------------------------------------------------------------------------------



 



     “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator declared
final and binding by a Governmental Authority or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
     “Reserves” means reserves that limit, without duplication, the availability
of credit hereunder, consisting of reserves against Availability, Eligible
Accounts or Eligible Inventory, established by Agent from time to time in
Agent’s reasonable credit judgment. Without limiting the generality of the
foregoing or in duplication thereof, the following reserves shall be deemed to
be a reasonable exercise of Agent’s credit judgment: (a) Bank Product Reserves,
(b) a reserve for accrued, unpaid interest on the Obligations, (c) reserves for
rent at leased locations subject to statutory or contractual landlord liens,
(d) a reserve for Inventory shrinkage consistent with the Borrowers’ standard
accounting practices, (e) the Freight/Customs Reserve, (f) a reserve for
dilution, (g) a reserve for warehousemen’s or bailees’ charges, (h) a reserve in
an amount from time to time reasonably estimated by Agent to represent claims,
Liens or deemed trusts (in contrast to Liens voluntarily granted) which, under
applicable law, rank or are capable of ranking prior to or pari passu with
Agent’s Liens with respect to all or any part of the Collateral, (i) a reserve
equal to the aggregate amount of Net Proceeds in excess of the first $5,000,000
of such Net Proceeds applied to the Revolving Loans pursuant to Section 3.5 of
the Agreement during the period commencing on the Closing Date and ending on the
Stated Termination Date, and (j) a reserve in an amount sufficient to enable the
Loan Parties to redeem in cash the 121/4% Senior Subordinated Notes due 2008
held by Persons other than the Equity Investors and their Affiliates identified
on Schedule 6.9.
     “Responsible Officer” means, with respect to any Loan Party, the chief
executive officer, the president, the chief financial officer, the secretary,
the treasurer or assistant treasurer, the controller or any senior vice
president or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants and the
preparation of Borrowing Base Certificates, the chief financial officer or the
treasurer of the Borrower Agent, or any other officer having substantially the
same authority and responsibility.
     “Restricted Investment” means, with respect to any Loan Party, any
acquisition of property by such Loan Party in exchange for cash or other
property, whether in the form of an acquisition of stock, debt, or other
indebtedness or obligation, or the purchase or acquisition of any other
property, or a loan, advance, capital contribution, or subscription, except the
following: (a) acquisitions of Equipment to be used in the business of such Loan
Party; (b) acquisitions of Inventory in the ordinary course of business of such
Loan Party; (c) acquisitions of current assets acquired in the ordinary course
of business of the Loan Parties; (d) direct obligations of the United States of
America, or any agency thereof, or obligations guaranteed by the United States
of America, provided that such obligations mature within one year from the date
of acquisition thereof; (e) acquisitions of certificates of deposit maturing
within one year from the date of acquisition, bankers’ acceptances, Eurodollar
bank deposits, or overnight bank deposits, in each case issued by, created by,
or with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000; (f) acquisitions of commercial paper given a rating of “A2” or
better by Standard & Poor’s Corporation or “P2” or better by Moody’s Investors
Service, Inc. and maturing not more than 90 days from the date of creation
thereof; (g) Hedge Agreements; (h) investments, loans and advances existing as
of the date hereof and as set forth in Schedule A -2; (i) Accounts arising and
trade credit granted in the ordinary course of business and any securities
received in satisfaction or partial satisfaction thereof in connection with
accounts of financially troubled Persons to the extent reasonably necessary in
order to prevent or limit loss; (j) Permitted Intercompany Advances to the
extent funded in a manner consistent with Section 7.29; (k) Permitted
Acquisitions; (l) for so long as no Event of Default exists and the Borrowers
have Availability of not less than $15,000,000 after giving effect thereto,
other loans, advances and investments in an aggregate principal amount at any
time outstanding not to exceed $10,000,000;

A-31



--------------------------------------------------------------------------------



 



(m) shares of mutual funds, the shares of which mutual funds are at all times
rated “AAA” by Standard & Poor’s; (n) cash or other cash equivalents owned by
the Loan Parties and in the possession or control of the Agent or an Affiliate
of Agent and, except during a Springing Period, invested in short term vehicles
such as repurchase agreements, overnight bank deposits, bankers’ acceptances or
other investments as may be mutually acceptable to the Borrowers and the Agent;
and (o) obligations of any corporation organized under the laws of any state of
the United States of America or under the laws of any other nation, payable in
the United States of America, maturing not later than 180 days following the
date of issuance thereof and rated in an investment grade category by Standard &
Poor’s and Moody’s; provided, however, that with respect to clauses (d) —
(h) and clauses (m) — (o), such investments are not subject to rights of offset
(other than nominal amounts for brokerage fees and other, similar charges of
financial intermediaries) in favor of any Person other than the Agent or a
Lender.
     “Revolving Loans” has the meaning specified in Section 1.2 and includes
each Agent Advance and Non-Ratable Loan.
     “Seasonal Period” means any period commencing on August 1 and ending on
December 31 of each year.
     “Second Amended Credit Agreement” shall have the meaning ascribed to it in
the Recitals hereto.
     “Security Agreement” means the Second Amended and Restated Security
Agreement dated as of the Closing Date among the Borrowers, certain of their
Domestic Subsidiaries referenced therein, and Agent, for the benefit of the
Agent and the Lenders.
     “Settlement” and “Settlement Date” have the meanings specified in Section
12.15(a)(ii).
     “SHK” means Salton Hong Kong Limited, a Hong Kong company.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
     (a) the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities); and
     (b) the present fair saleable value of its assets is greater than its
liability on its existing debts as such debts become absolute and matured; and
     (c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
     (d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
     For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
     “Springing Dominion Notice” means a written notice from the Agent to any
bank at which a Borrower Blocked Account is maintained that a Springing Period
is in effect and that such bank shall act upon the instructions of Agent and not
the Loan Parties.

A-32



--------------------------------------------------------------------------------



 



     “Springing Period” means any period (a) commencing on the date on which
Availability is less than $30,000,000 and continuing until the 90th consecutive
day on which Availability equals or exceeds $40,000,000, or (b) during which an
Event of Default has occurred and is continuing.
     “Stated Termination Date” means December 31, 2012.
     “Subordinated Debt” means Debt of a Loan Party that is expressly
subordinate and junior in right of payment to the full and final payment and
performance of the Obligations on terms (including maturity date, interest rate,
fees, repayment, covenants and subordination) satisfactory to Agent.
     “Subsidiary” of a Person, with respect to any Person (the “subject
Person”), means any corporation, association, partnership, limited liability
company, joint venture or other business entity of which more than fifty percent
(50%) of the voting stock or other equity interests (in the case of Persons
other than corporations), is owned or controlled directly or indirectly by the
subject Person, or one or more of the Subsidiaries of the subject Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower.
     “Supermajority Lenders” means, at any time, Lenders whose Pro Rata Shares
aggregate more than 66-2/3%.
     “Supporting Obligations” shall have the meaning specified in the Security
Agreement.
     “Tangible Net Worth” shall mean, as applied to any Person, the Net Worth of
such Person at the time in question, after deducting therefrom the amount of all
intangible items reflected therein, including all unamortized debt discount and
expense, unamortized research and development expense, unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
unamortized excess cost of investment in Subsidiaries over equity at dates of
acquisition, and all similar items which should properly be treated as
intangibles in accordance with GAAP.
     “Target” means Target Corporation, a Minnesota corporation, and any
Affiliate of Target Corporation.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
fees, assessments, deductions, withholdings or other charges of whatever nature
and all liabilities with respect thereto, including any present or future
income, receipts, excise, property, sales, use, transfer, goods and services,
license, payroll, withholding, social security, franchise, stamp or documentary
taxes or similar levies imposed or levied at any time by any Governmental
Authority, but excluding, in the case of each Lender and the Agent, Excluded
Taxes.
     “Termination Date” means the earliest to occur of (i) the Stated
Termination Date, (ii) the date the Total Facility is terminated either by the
Borrowers pursuant to Section 3.2 or by the Required Lenders pursuant to
Section 9.2, and (iii) the date the Agreement is otherwise terminated for any
reason whatsoever pursuant to the terms of the Agreement.
     “Termination Event” means (a) the whole or partial withdrawal of any
Borrower or any Subsidiary from a Pension Plan or Multi-employer Plan during a
plan year; or (b) the filing of a notice of intent to terminate in whole or in
part a Pension Plan or Multi-employer Plan or the treatment of a Pension Plan or
Multi-employer Plan amendment as a termination or partial termination; or
(c) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer a Pension Plan or
Multi-employer Plan; or (d) any other event or condition which might constitute
grounds for the termination of, winding up or partial termination or winding up
or the appointment of trustee to administer any Pension Plan or Multi-employer
Plan.

A-33



--------------------------------------------------------------------------------



 



     “Total Facility” has the meaning specified in Section 1.1.
     “Transaction” means the Merger, the Equity Contribution, the Refinancing,
the entering into and funding of the credit facility under the Agreement, the
issuance and sale or provision of the Additional Debt and all related
transactions.
     “UCC” has the meaning specified in the Security Agreement.
     “UK Credit Facility” means the credit facility among Salton Europe Limited,
Burdale Financial Limited, as agent, and certain other lenders named therein.
     “UK Subsidiary” means a Subsidiary of a Loan Party that is at any time
party to the UK Credit Facility or a Subsidiary of such party.
     “Unfinanced Capital Expenditures” means Capital Expenditures net of
purchase money Debt incurred and Capital Leases entered into in connection
therewith.
     “Unfunded Pension Liability” means the sum of (1) the amount by which a
Pension Plan (other than a Multi-employer Plan) fails to satisfy the minimum
funding standard pursuant to Section 412 of the Code for the applicable plan
year, exclusive of any waived funding deficiency, as that term is defined in
Section 412(d)(3) of the Code, and (2) with respect to any Pension Plan
regulated or governed by the PBA or applicable laws of any jurisdiction, any
unfunded liability or solvency deficiency as determined under the PBA or other
applicable laws.
     “United States” means the United States of America.
     “Unused Letter of Credit Subfacility” means an amount equal to $10,000,000
minus the sum of (a) the aggregate undrawn amount of all outstanding Letters of
Credit plus, without duplication, (b) the aggregate unpaid reimbursement
obligations with respect to all Letters of Credit.
     “Unused Line Fee” has the meaning specified in Section 2.5.
     “Upstream Payment” means a Distribution by a Subsidiary of a Loan Party
that is not a Loan Party to such Loan Party.
     “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.
     “Vendor” means a Person that sells In-Transit Inventory to a Borrowing Base
Party.
     “Wal-Mart” means Wal-Mart Stores, Inc. or any Affiliate of Wal-Mart Stores,
Inc.
     “Wholly-Owned Subsidiary” when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Capital Stock (other than directors’ qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person’s Wholly-Owned
Subsidiaries or by such Person and one or more of such Person’s Wholly-Owned
Subsidiaries.

A-34



--------------------------------------------------------------------------------



 



     2. Accounting Terms. Any accounting term used in the Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.
     3. Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
     (b) The words “hereof,” “herein,” “hereunder” and similar words refer to
the Agreement as a whole and not to any particular provision of the Agreement;
and Subsection, Section, Schedule and Exhibit references are to the Agreement
unless otherwise specified.
     (c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.
     (ii) The term “including” is not limiting and means “including without
limitation.”
     (iii) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”
     (iv) The word “or” is not exclusive.
     (d) Unless otherwise expressly provided herein, (i) references to
agreements (including any of the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto and restatements thereof, but only to the extent such
amendments, other modifications or restatements are not prohibited by the terms
of any Loan Document, and (ii) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.
     (e) The captions and headings of the Agreement and other Loan Documents are
for convenience of reference only and shall not affect the interpretation of the
Agreement.
     (f) The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
     (g) For purposes of Section 9.1, a breach of the financial covenant
contained in Section 7.27 shall be deemed to have occurred as of any date of
determination thereof by Agent or as of the last day of any specified measuring
period, regardless of when the Financial Statements reflecting such breach are
delivered to Agent.
     (h) The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Borrowers
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent’s or Lenders’ involvement in their preparation.
     (i) As used in the Agreement, and the other Loan Documents, “knowledge” of
the Borrowers shall mean the actual knowledge (after due inquiry) of any
Responsible Officer.

A-35



--------------------------------------------------------------------------------



 



ANNEX B
COMMITMENTS
 

                  Lender   Commitment   Pro Rata Share             (5 decimals)
Bank of America, N.A.
  $ 200,000,000       100.00000 %
 
               

B-1



--------------------------------------------------------------------------------



 



EXHIBIT A

BORROWING BASE CERTIFICATE

                 
U.S. Accounts Receivable Ending Balance
          $                  
less: Ineligible U.S. A/R
  $                          
Eligible U.S. Accounts Receivable
               
 
               
U.S. Account Receivable Availability @ 85%
          $                  
 
               
U.S. Inventory On-Hand
          $                  
less: Ineligible Inventory (See page #3)
  $                          
Eligible U.S. Inventory
               
 
               
U.S. Inventory On-Hand Availability @ applicable advance rate
          $                  
 
               
Eligible In-Transit U.S. Inventory
          $                  
 
               
Eligible In-Transit U.S. Inventory Availability @ applicable advance rate
          $                  
[Not to exceed $50,000,000]
               
 
               
Total U.S. Inventory Availability
          $                  
less: Landlord’s Waiver Reserve
  $                          
 
               
Net U.S. Inventory Availability
          $                  
 
               
TOTAL U.S. AVAILABILITY
          $                  
 
               
 
               
Canadian Accounts Receivable
          $                  
less: Ineligible Canadian A/R
  $                          
Eligible Canadian Accounts Receivable
               
 
               
Canadian Accounts Receivable Availability @ 85%
          $                  
 
               
Canadian On-Hand Inventory
          $                  
less: Ineligible Canadian On-Hand Inventory
  $                          
Eligible Canadian On-Hand Inventory
               
 
               
Canadian Inventory On-hand Availability @ applicable advance rate
          $                  
 
               
Eligible In-Transit Canadian Inventory
          $                  
 
               
Eligible In-Transit Canadian Inventory Availability @ applicable advance rate
          $                  
[Not to exceed $15,000,000]
               
 
               
Canadian Inventory Availability
          $                  
less: Landlord’s Waiver Reserve
  $                          
 
               
Net Canadian Inventory Availability
          $                  
 
               
TOTAL CANADIAN AVAILABILITY
  $                          
 
               
Puerto Rico Accounts Receivable
          $                  
Less: Ineligible Puerto Rican Receivables
  $                          
 
               
Eligible Puerto Rico Accounts Receivable
               
 
               
Puerto Rico Accounts Receivable Availability @85%
          $                  





--------------------------------------------------------------------------------



 



                 
Puerto Rico On-hand Inventory
          $                  
Less: Ineligible Puerto Rico On-hand Inventory
  $                          
 
               
Eligible Puerto Rico On-hand Inventory
          $                  
Puerto Rico On-hand Inventory Availability @ applicable advance rate
          $                  
 
               
TOTAL PUERTO RICO AVAILABILITY
          $                  
[Not to exceed $5,000,000]
          $                  
 
               
 
               
Applica Asia Serviced Accounts Receivable
          $                  
Less: Ineligible Asian Serviced Accounts Receivable
  $                          
Eligible Applica Asia Serviced Accounts Receivable
               
 
               
Applica Asia Serviced Accounts Receivable Availability
          $                  
[Not to exceed $35,000,000]
               
 
               
TOTAL AVAILABILITY
          $                  
 
               
RESERVES
               
Availability Reserve
               
Dilution Reserves
          $                  
IRP Reserves
               
Sally Reserve (Net)
               
 
               
Freight/Customs Reserve
               
Other Reserves
          $                  
 
               
AVAILABILITY MINUS RESERVES
          $                  
[Not to exceed $200,000,000]
               
 
               
 
               
LOAN ACTIVITY
               
Beginning Balance (from last report)
          $                  
Less: Cash Receipts
               
Plus: Advances
               
Adjustments +/-
               
ENDING LOAN BALANCE
               
 
               
Standby Letters of Credit
               
 
               
NET BORROWING AVAILABILITY
          $                  
 
               

     The undersigned represents and warrants that the information set forth is
true and complete. The undersigned grants a security interest in the collateral
reflected above to Bank of America, N.A., as Agent, and reaffirms the
representations, warranties and covenants contained in the loan documents
between Agent and the undersigned.

            APPLICA CONSUMER PRODUCTS, INC., as Borrower Agent
      By:           Title:             





--------------------------------------------------------------------------------



 



EXHIBIT B

NOTICE OF BORROWING
Date: ______________, 200_

To:     Bank of America, N.A. as Agent for the Lenders who are parties to the
Third Amended and Restated Credit Agreement dated as of December 28, 2007 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Salton, Inc., and certain of its affiliates, certain Lenders
which are signatories thereto, Bank of America, N.A., as Agent for the Lenders
and certain other entities

Ladies and Gentlemen:
     The undersigned, Applica Consumer Products, Inc. (the “Borrower Agent”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably of the Borrowing
specified below:

  1.   The Business Day of the proposed Borrowing is ________________, 200__.  
  2.   The aggregate amount of the proposed Borrowing is $_______________.    
3.   The Borrowing is to be comprised of $______________ of Base Rate and
$_______________ of LIBOR Loans.     4.   The duration of the Interest Period
for the LIBOR Loans, if any, included in the Borrowing shall be ___ months.

     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties contained in this Agreement and the
other Loan Documents are correct in all material respects on and as of the date
of such extension of credit as though made on and as of such date, other than
any such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
the Loan Parties that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty;
     (b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and





--------------------------------------------------------------------------------



 



     (c) The proposed Borrowing will not cause the aggregate principal amount of
all outstanding Revolving Loans [plus the aggregate amount available for drawing
under all outstanding Letters of Credit], to exceed the Borrowing Base or the
combined Commitments of the Lenders.

            APPLICA CONSUMER PRODUCTS, INC., as Borrower Agent
      By:           Title:             

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
NOTICE OF CONTINUATION/CONVERSION
Date: ________________, 200_

To:     Bank of America, N.A. as Agent for the Lenders to the Third Amended and
Restated Credit Agreement dated as of December 28, 2007 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”) among Salton,
Inc. and certain of its affiliates, certain Lenders which are signatories
thereto, Bank of America, N.A., as Agent for the Lenders and certain other
entities

     Ladies and Gentlemen:
     The undersigned, Applica Consumer Products, Inc. (the “Borrower Agent”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably of the [conversion]
[continuation] of the Loans specified herein, that:

  1.   The Continuation/Conversion Date is _______________, 200__.     2.   The
aggregate amount of the Loans to be [converted] [continued] is $_______________.
    3.   The Loans are to be [converted into] [continued as] [LIBOR Rate] [Base
Rate] Loans.     4.   The duration of the Interest Period for the LIBOR Loans
included in the [conversion] [continuation] shall be ______ months.

     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
     (a) the representations and warranties contained in this Agreement and the
other Loan Documents are correct in all material respects on and as of the date
of such extension of credit as though made on and as of such date, other than
any such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
the Loan Parties that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty;
     (b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation]; and





--------------------------------------------------------------------------------



 



     (c) The proposed conversion-continuation will not cause the aggregate
principal amount of all outstanding Revolving Loans [plus the aggregate amount
available for drawing under all outstanding Letters of Credit] to exceed the
Borrowing Base or the combined Commitments of the Lenders.

            APPLICA CONSUMER PRODUCTS, INC., as Borrower Agent
      By:           Name:           Title:        

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of _____________, 20___ is made between ____________ (the “Assignor”)
and ______________ (the “Assignee”).
RECITALS
     WHEREAS, the Assignor is party to that certain Third Amended and Restated
Credit Agreement dated as of December 28, 2007 (as amended, amended and
restated, modified, supplemented or renewed, the “Credit Agreement”) among
Salton, Inc., a Florida corporation, and certain of its affiliates (the
“Borrowers”), certain of its subsidiaries and affiliates, the several financial
institutions from time to time party thereto (including the Assignor, the
“Lenders”), and Bank of America, N. A., as agent for the Lenders (the “Agent”).
Any terms defined in the Credit Agreement and not defined in this Assignment and
Acceptance are used herein as defined in the Credit Agreement;
     WHEREAS, as provided under the Credit Agreement, the Assignor has committed
to making Loans (the “Committed Loans”) to the Borrowers in an aggregate amount
not to exceed $____________ (the “Commitment”);
     WHEREAS, the Assignor has made Committed Loans in the aggregate principal
amount of $______________ to the Borrowers.
     WHEREAS, [the Assignor has acquired a participation in its pro rata share
of the Lenders’ liabilities under Letters of Credit in an aggregate principal
amount of $_____________ (the “L/C Obligations”)] [no Letters of Credit are
outstanding under the Credit Agreement]; and
     WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $_____________ (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
     1. Assignment and Acceptance.
          (a) Subject to the terms and conditions of this Assignment and
Acceptance, (i) the Assignor hereby sells, transfers and assigns to the
Assignee, and (ii) the Assignee hereby purchases, assumes and undertakes from
the Assignor, without recourse and without representation or warranty (except as
provided in this Assignment and Acceptance) ___% (the “Assignee’s Percentage
Share”) of (A) the Commitment, the Committed Loans and the L/C Obligations of
the Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Credit Agreement
and the Loan Documents.

 



--------------------------------------------------------------------------------



 



          (b) With effect on and after the Effective Date (as defined in
Section 5 hereof), the Assignee shall be a party to the Credit Agreement and
succeed to all of the rights and be obligated to perform all of the obligations
of a Lender under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections _____________ and _____________ of the Credit Agreement to the extent
such rights relate to the time prior to the Effective Date.
          (c) After giving effect to the assignment and assumption set forth
herein, on the Effective Date the Assignee’s Commitment will be $_____________.
          (d) After giving effect to the assignment and assumption set forth
herein, on the Effective Date the Assignor’s Commitment will be $_____________.
     2. Payments.
          (a) As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, the Assignee shall pay to the Assignor on the
Effective Date in immediately available funds an amount equal to $_____________,
representing the Assignee’s Pro Rata Share of the principal amount of all
Committed Loans.
          (b) The Assignee further agrees to pay to the Agent a processing fee
in the amount specified in Section 11.2(a) of the Credit Agreement.
     3. Reallocation of Payments.
          Any interest, fees and other payments accrued to the Effective Date
with respect to the Commitment, and Committed Loans and L/C Obligations shall be
for the account of the Assignor. Any interest, fees and other payments accrued
on and after the Effective Date with respect to the Assigned Amount shall be for
the account of the Assignee. Each of the Assignor and the Assignee agrees that
it will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.
     4. Independent Credit Decision.
          The Assignee (a) acknowledges that it has received a copy of the
Credit Agreement and the Schedules and Exhibits thereto, together with copies of
the most recent financial statements of the Borrowers, and such other documents
and information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

D-2



--------------------------------------------------------------------------------



 



     5. Effective Date; Notices.
          (a) As between the Assignor and the Assignee, the effective date for
this Assignment and Acceptance shall be _____________ , 200___ (the “Effective
Date”); provided that the following conditions precedent have been satisfied on
or before the Effective Date:
     (i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;
     [(ii) the consent of the Agent and the Borrower Agent required for an
effective assignment of the Assigned Amount by the Assignor to the Assignee
shall have been duly obtained and shall be in full force and effect as of the
Effective Date;]
     (iii) the Assignee shall pay to the Assignor all amounts due to the
Assignor under this Assignment and Acceptance;
     [(iv) the Assignee shall have complied with Section 11.2 of the Credit
Agreement (if applicable);]
     (v) the processing fee referred to in Section 2(b) hereof and in Section
11.2(a) of the Credit Agreement shall have been paid to the Agent; and
     (b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrowers and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.
     6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]
          (a) The Assignee hereby appoints and authorizes the Assignor to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent by the Lenders pursuant to the terms of
the Credit Agreement.
          (b) The Assignee shall assume no duties or obligations held by the
Assignor in its capacity as Agent under the Credit Agreement.]
     7. Withholding Tax.
          The Assignee (a) represents and warrants to the Lender, the Agent and
the Borrowers that under applicable law and treaties no tax will be required to
be withheld by the Lender with respect to any payments to be made to the
Assignee hereunder, (b) agrees to furnish (if it is organized under the laws of
any jurisdiction other than the United States or any State thereof) to the Agent
and the Borrowers prior to the time that the Agent or the Borrowers are required
to make any payment of principal, interest or fees hereunder, duplicate executed
originals of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN (wherein the Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new Forms W-8ECI or W-8BEN upon the expiration of any previously delivered form
or comparable statements in accordance with applicable U.S. law and regulations
and amendments thereto, duly executed and completed by the Assignee, and
(c) agrees to comply with all applicable U.S. laws and regulations with regard
to such withholding tax exemption.

D-3



--------------------------------------------------------------------------------



 



     8. Representations and Warranties.
          (a) The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and
(iv) this Assignment and Acceptance has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors’ rights and
to general equitable principles.
          (b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrowers, or the performance or observance by the Borrowers or any of
the Loan Parties, of any of their respective obligations under the Credit
Agreement or any other instrument or document furnished in connection therewith.
          (c) The Assignee represents and warrants that (i) it is duly organized
and existing and it has full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance, and to fulfill its obligations
hereunder; (ii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance; and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; (iii) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignee, enforceable against the Assignee
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
[and (iv) it is an Eligible Assignee.]
     9. Further Assurances.
          The Assignor and the Assignee each hereby agree to execute and deliver
such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to the Borrowers or the Agent, which may be required in
connection with the assignment and assumption contemplated hereby.

D-4



--------------------------------------------------------------------------------



 



     10. Miscellaneous.
          (a) Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.
          (b) All payments made hereunder shall be made without any set-off or
counterclaim.
          (c) The Assignor and the Assignee shall each pay its own costs and
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
          (d) This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
          (e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. The Assignor and the
Assignee each irrevocably submits to the non-exclusive jurisdiction of any State
or Federal court sitting in New York over any suit, action or proceeding arising
out of or relating to this Assignment and Acceptance and irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or Federal court. Each party to this Assignment and
Acceptance hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.
          (f) THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).
     IN WITNESS WHEREOF, the Assignor and the Assignee have caused this
Assignment and Acceptance to be executed and delivered by their duly authorized
officers as of the date first above written.

            [ASSIGNOR]
      By:           Title:         Address:     

            [ASSIGNEE]
      By:           Title:         Address:     

D-5



--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE
NOTICE OF ASSIGNMENT AND ACCEPTANCE
_______________, 200_
Bank of America, N.A., as Agent
300 Galleria Parkway
Suite 800
Atlanta, Georgia 30339
Attn: Applica Client Manager
Applica Consumer Products, Inc., as Borrower Agent
3633 Flamingo Road
Miramar, Florida 33027
Attention: Treasurer
Telecopy No.: 954-883-1694
Re: Salton, Inc., et al.
Ladies and Gentlemen:
     We refer to the Third Amended and Restated Credit Agreement dated as of
December 28, 2007 (as amended, restated, modified, supplemented or renewed from
time to time the “Credit Agreement”) among Salton, Inc. (the “Borrower Agent”)
and certain of its affiliates (collectively with the Borrower Agent, the “Loan
Parties”), the Lenders referred to therein and Bank of America, N. A., as agent
for the Lenders (the “Agent”). Terms defined in the Credit Agreement are used
herein as therein defined.
     1. We hereby give you notice of, and request the consent of the Agent [and
Borrower Agent] to, the assignment by _____________ (the “Assignor”) to
_____________ (the “Assignee”) of____% of the right, title and interest of the
Assignor in and to the Credit Agreement (including the right, title and interest
of the Assignor in and to the Commitments of the Assignor, all outstanding Loans
made by the Assignor and the Assignor’s participation in the Letters of Credit
pursuant to the Assignment and Acceptance Agreement attached hereto (the
“Assignment and Acceptance”). We understand and agree that the Assignor’s
Commitment, as of _____________, 200__, is $_____________, the aggregate amount
of its outstanding Loans is $_____________, and its participation in L/C
Obligations is $_____________.
     2. The Assignee agrees that, upon receiving the consent of the Agent [and
Borrower Agent] to such assignment, the Assignee will be bound by the terms of
the Credit Agreement as fully and to the same extent as if the Assignee were the
Lender originally holding such interest in the Credit Agreement.





--------------------------------------------------------------------------------



 



     3. The following administrative details apply to the Assignee:

  (A)   Notice Address:

Assignee name:
Address:
 
Attention:
Telephone: (___)
Telecopier: (___)
Telex (Answerback):

  (B)   Payment Instructions:

Account No.:
         At:
 
Reference:
Attention:
     4. The Agent is entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.
     IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice
of Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

            Very truly yours,


[NAME OF ASSIGNOR]
      By:           Title:             

            [NAME OF ASSIGNEE]
      By:           Title:             

2



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:


Bank of America, N. A.
as Agent
    By:           Title:             

          [Applica Consumer Products, Inc., as Borrower Agent
    By:           Title:  ]           

3



--------------------------------------------------------------------------------



 



EXHIBIT E
COLLATERAL ACCESS AGREEMENTS
LANDLORD AGREEMENT
     THIS AGREEMENT, dated as of ____________________, 20__, by
____________________ (hereinafter “Landlord”), in favor of BANK OF AMERICA,
N.A., a national banking association, as collateral and administrative agent
(together with its successors in such capacity, “Agent”) for itself and other
various financial institutions (collectively, “Lenders” and individually, a
“Lender”).
Recitals:
     Landlord is the landlord under a certain lease (as at any time amended, the
“Lease”) dated ____________________, between Landlord and ____________________,
a ____________________ corporation (“Company”), covering certain business
premises located at ____________________ (the “Leased Premises”).
     Agent and Lenders have been requested to extend loans and other
accommodations to Company and certain affiliates of Company (collectively, the
“Obligors”), and, as a condition to extending such loans and other financial
accommodations, Agent and Lenders have required, among other things, that
Obligors grant to Agent, for the benefit of itself as Agent and the ratable
benefit of Lenders, a security interest in, among other things, all inventory,
machinery, equipment, furniture and fixtures of Obligors, whether now owned or
hereafter acquired and all substitutions and replacements thereof
(“Collateral”), a portion of which Collateral is or may be located from time to
time on or about or affixed to the Leased Premises.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid to Landlord and in
order to induce Agent and Lenders to extend financial accommodations to or for
the benefit of Obligors in Agent’s and Lenders’ sole discretion, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby agrees with Agent as follows:
     1. Landlord consents to Agent’s security interest in all of the Collateral.
Agent’s security interests in the Collateral shall be superior, if applicable,
to any interest which the Landlord may at any time have therein. For so long as
Agent has a security interest in any of the Collateral, Landlord will not assert
against any of the Collateral any statutory, common law, contractual or
possessory lien, including, without limitation, any right of levy or distraint
for rent, all of which Landlord hereby subordinates in favor of Agent.
     2. Landlord agrees that none of the Collateral shall be deemed a fixture or
a part of the Leased Premises, but shall at all times be considered personal
property, and Landlord disclaims any interest in the Collateral as fixtures.
     3. Landlord agrees that Agent and Lenders may enter upon the Leased
Premises at any time or times, during normal business hours upon prior notice,
to inspect or remove any of the Collateral therefrom, without charge. Agent and
Lenders shall repair any physical damage directly caused to the Leased Premises
by such removal. Landlord will not hinder Agent’s actions in enforcing its liens
and remedies with respect to the Collateral. Landlord agrees that Agent and
Lenders upon prior notice may conduct public or private foreclosure sales of
Collateral at the Leased Premises and that interested parties will be permitted
access to the Leased Premises during normal business hours for the purpose of
inspecting the Collateral prior to any such sale.





--------------------------------------------------------------------------------



 



     4. Landlord will notify Agent at 300 Galleria Parkway, NW Suite 800
Atlanta, Georgia 30339, or at such other address as Agent shall hereafter
specify in writing, in the event that Company defaults in its obligations under
the Lease, and Landlord shall allow Agent, at Agent’s option, without
obligation, a period of fifteen (15) days from Agent’s receipt of such notice in
which to cure or cause Company to cure any defaults. Landlord will permit the
Collateral to remain on the Leased Premises for a period of up to ninety
(90) days following receipt by Agent of written notice from Landlord that
Landlord has terminated the Lease and directing removal of the Collateral,
subject, however, to the payment to Landlord by Agent of the regular
installments of rent due under the Lease for the period of time during which
Agent shall elect to use or occupy the Leased Premises or elect to keep the
Collateral thereon without abandoning same, which rent shall be pro-rated on a
per diem basis determined on a 30-day month. Neither Agent nor any Lender shall
be deemed to have assumed nor shall it be liable for any unperformed or unpaid
obligations of Company under the Lease, other than for the payment of rent
described in the preceding sentence.
     5. This Agreement shall remain in full force and effect until all
obligations of Obligors to Agent and Lenders have been paid and satisfied in
full and Agent and Lenders have terminated their financing agreements with
Obligors.
     6. The provisions of this Agreement may not be modified or terminated
orally, and shall be binding upon the successors, assigns and representatives of
the Landlord, and upon any successor owner or transferee of the Leased Premises,
and shall inure to the benefit of the Agent and Lenders and their successors and
assigns. Landlord hereby waives notice of acceptance of this Agreement by Agent.
     7. The laws of the jurisdiction in which the Leased Premises are located
shall govern the validity, interpretation and enforcement of this Agreement.

E-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord has executed this Agreement on the date first
above written.
 

            (“Landlord”)
      By:           Title:             

E-3



--------------------------------------------------------------------------------



 



WAREHOUSE NOTIFICATION AND
ACKNOWLEDGMENT OF SECURITY INTEREST
__________________, 20__
____________________________
____________________________
________________________, _____________ ________________
Attention: ____________
Gentlemen:
     Please be advised that we have entered into financing arrangements with
Bank of America, N.A., as agent (in such capacity, together with its successors
and assigns, “Agent”), acting for and on behalf of the financial institutions
party from time to time to the Credit Agreement (as hereinafter defined) as
lenders (collectively, together with their respective successors and assigns,
“Lenders”), pursuant to which we have granted or will grant to Agent a security
interest in, among other collateral, all of our existing and future inventory,
including, without limitation, all goods which may at any time now or hereafter
be located on or in real property or buildings owned, leased or otherwise in
your possession or control, and/or delivered to you for distribution or storage,
whether pursuant to any agreement or otherwise. Fur purposes of this agreement,
the term “Credit Agreement” means the Third Amended and Restated Credit
Agreement by and among Agent, Lenders, us and certain of our affiliates, as the
same may be amended, modified, supplemented, extended, renewed, restated or
replaced.
     By your signature below, you acknowledge receipt of the above notice of
Agent’s security interest and agree to follow all instructions that Agent may
from time to time hereafter give to you with respect to all of our goods which
are at any time located on or in real property or buildings owned, leased or
otherwise under your control and/or delivered by us to you for distribution or
storage. For the present, Agent consents to you continuing to release goods
pursuant to the instructions given you by us, or any of our authorized agents,
but this consent may be terminated or changed at any time by notice to you from
Agent. Upon being so notified by Agent, you are to abide solely by Agent’s
instructions with respect to any of such goods and you are not to release any of
the goods to us or to anyone else except according to written instructions which
may be given to you from time to time by Agent.
     You agree and acknowledge that you do not have and in no event will you
assert, as against Agent or any Lender, any lien, right of distraint or levy,
right of offset, claim, deduction, counterclaim, security or other interest in
any of our goods now or hereafter located on any of your premises, including any
of the foregoing which might otherwise arise or exist in your favor pursuant to
any agreement, common law, statute (including the U.S. Bankruptcy Code or any
state or foreign insolvency law (including the Bankruptcy and Insolvency Act
(Canada) or the Companies’ Creditors Arrangement Act (Canada)) or otherwise if
and to the extent you have been paid by us, Agent or Lenders for storage,
handling and other services pursuant to the terms of your warehouse services
contract with us. You certify that you do not know of any security interest or
other claim with respect to such goods, other than the security interest which
is the subject of this agreement. You agree and acknowledge that no negotiable
or non-negotiable warehouse receipts, documents of title or similar instruments
have been or will be issued by you with respect to any of our goods, except for
non-negotiable receipts naming Agent or us as consignee. You shall not take any
action purporting to encumber or transfer any interest in such goods.

 



--------------------------------------------------------------------------------



 



     You further agree to allow Agent, any Lender and their respective agents to
enter upon your premises during business hours for the purpose of examining,
removing, taking possession of or otherwise dealing with any of our goods at any
time in your possession or copies of any records related thereto.
     Agent and Lenders are relying upon this acknowledgement in connection with
their financing arrangements with us. This agreement may not be changed or
terminated orally or by course of conduct. Any change to the terms of this
agreement must be in writing and signed by Agent. This agreement shall be
binding upon you and your successors and assigns and shall be enforceable by and
inure to the benefit of Agent, Lender and their respective successors and
assigns.
     This agreement constitutes our acknowledgment that Agent or any Lender may
assert any of the rights set forth or referred to herein, without objection by
us. We also agree to reimburse you for all reasonable costs and expenses
incurred by you as a direct result of compliance with the instructions of Agent
as to the disposition of any goods.
     Please acknowledge your agreement to the foregoing by signing in the space
provided below.

            Very truly yours,


[INSERT NAME OF LOAN PARTY]
      By:           Name:           Title:        

            ACKNOWLEDGED AND AGREED:

     
By:                   Name:           Title:           Date:        





--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF VENDOR LETTER
__________, 20__
Bank of America, N.A., as agent
300 Galleria Parkway, N.W., Suite 800
Atlanta, Georgia 30339
Attention: Applica Client Manager
          Re:      In-transit Inventory
Gentlemen:
     Reference is made to the Third Amended and Restated Credit Agreement (as at
any time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) that has been or is to be entered into among Applica Incorporated,
Applica Consumer Products, Inc., Applica Americas, Inc., Applica Canada
Corporation (individually, a “Loan Party” and collectively, “Loan Parties”),
certain other subsidiaries and affiliates of the foregoing, various financial
institutions named therein (“Lenders”) and Bank of America, N.A., as collateral
and administrative agent for itself and the Lenders (“Agent”), this letter
agreement will confirm our mutual understanding and agreement with regard to the
matters set forth below. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement.
     To induce Agent and Lenders to make loans under the Credit Agreement to the
Loan Parties upon the security of Inventory in-transit to a Loan Party
(“In-Transit Inventory”), the undersigned, as a vendor of Inventory (the
“Vendor”) to one or more of the Loan Parties, hereby affirms, acknowledges and
agrees with the Agent and the Loan Parties as follows:
     (a) that in connection with all sales of Inventory by the Vendor to a Loan
Party, all bills of lading or other documents of title shall be issued in
negotiable form under Article 7 of the Uniform Commercial Code;
     (b) that all such sales shall be invoiced in a commercially reasonable
manner consistent with historic practices of the Vendor and shall, in each
instance, include the name and address of seller, date of issue of the invoice,
name and address of the buyer, the quantity and type of goods covered thereby,
shipping marks and numbers, shipping details, terms of delivery and confirmation
that the sale is made on an open account basis as to such buyer;
     (c) that, upon delivery of the subject Inventory to the port of loading,
which shall thereupon constitute a final sale to the applicable Loan Party of
the subject Inventory, the Vendor waives; (i) all rights to repudiate or rescind
the contract; (ii) all rights to divert or stop shipment in-transit or change
shipping instructions, whether arising under the Uniform Commercial Code or
otherwise; and (iii) all other right, title or interest in and to the subject
Inventory; and
     (d) that with respect to the subject Inventory (i) the Vendor has obtained
all applicable export licenses and no tariff, quota restriction, embargo or
other governmental policy restricts or limits the export of such Inventory, and
(ii) the sale of such Inventory to a Loan Party is free and clear of all liens,
claims or encumbrances granted by or through Vendor to any of its creditors.





--------------------------------------------------------------------------------



 



    ___________________________, 2007

     If the foregoing sets forth the terms and conditions of our mutual
understanding and agreement with respect to the matters set forth therein,
please so indicate by executing this letter agreement in the space provided
below.

            Very truly yours,


______________________________________(“Vendor”)
      By:           Name:           Title:        

            Accepted and Agreed:


BANK OF AMERICA, N.A., as Agent
      By:           Name:           Title:        

(Signatures continue on following page)





--------------------------------------------------------------------------------



 



    ___________________________, 2007

            APPLICA INCORPORATED
      By:           Name:           Title:           APPLICA CONSUMER PRODUCTS,
INC.
      By:           Name:           Title:           APPLICA AMERICAS, INC.
      By:           Name:           Title:           APPLICA CANADA CORPORATION
      By:           Name:           Title:                                  





--------------------------------------------------------------------------------



 



    __________________________, 2007

EXHIBIT F-2
FORM OF VENDOR LETTER
__________, 200__
Bank of America, N.A., as agent
300 Galleria Parkway, N.W., Suite 800
Atlanta, Georgia 30339
Attention: Applica Client Manager
     Re:     In-Transit Inventory
Ladies/Gentlemen:
     Reference is made to the Third Amended and Restated Credit Agreement (as at
any time amended, restated supplemented or otherwise modified, the “Credit
Agreement”) that has been or is to be entered into among Salton, Inc.,
Toastmaster Inc., Applica Incorporated, Applica Consumer Products, Inc., Applica
Americas, Inc., Applica Canada Corporation, certain other direct and indirect
subsidiaries and affiliates of the foregoing (each of the foregoing entities and
such other subsidiaries and affiliates, together with any successors by merger
thereof, being referred to individually as a “Loan Party” and collectively as
“Loan Parties”), various financial institutions named therein (“Lenders”) and
Bank of America, N.A., as collateral and administrative agent for itself and the
Lenders (“Agent”). This letter agreement will confirm our mutual understanding
and agreement with regard to the matters set forth below. Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to them in the Credit Agreement.
     To induce Agent and Lenders to make loans under the Credit Agreement to
certain of the Loan Parties upon the security of Inventory in-transit to a Loan
Party (“In-Transit Inventory”), the undersigned, as a vendor of Inventory (the
“Vendor”) to one or more of the Loan Parties, hereby affirms, acknowledges and
agrees with the Agent and the Loan Parties as follows:
     (a) that in connection with all sales of Inventory by the Vendor to a Loan
Party, all bills of lading or other documents of title shall be issued in
tangible, negotiable form under Article 7 of the Uniform Commercial Code;
     (b) that all such sales shall be invoiced in a commercially reasonable
manner consistent with historic practices of the Vendor and shall, in each
instance, include the name and address of seller, date of issue of the invoice,
name and address of the buyer, the quantity and type of goods covered thereby,
shipping marks and numbers, shipping details, terms of delivery and confirmation
that the sale is made on an open account basis as to such buyer;
     (c) that, upon delivery of the subject Inventory to the port of loading,
which shall thereupon constitute a final sale to the applicable Loan Party of
the subject Inventory, the Vendor waives; (i) all rights to repudiate or rescind
the contract; (ii) all rights to divert or stop shipment in-transit or change
shipping instructions, whether arising under the Uniform Commercial Code or
otherwise; and (iii) all other right, title or interest in and to the subject
Inventory; and





--------------------------------------------------------------------------------



 



    ____________________________, 2007

     (d) that with respect to the subject Inventory (i) the Vendor has obtained
all applicable export licenses and no tariff, quota restriction, embargo or
other governmental policy restricts or limits the export of such Inventory, and
(ii) the sale of such Inventory to a Loan Party is free and clear of all liens,
claims or encumbrances granted by or through Vendor to any of its creditors.
     The provisions of this agreement are solely for the benefit of the parties
hereto, the Lenders and the Loan Parties, and the respective successors and
assigns of each of the foregoing, and no other person or entity is intended to
be benefited hereby.
     If the foregoing sets forth the terms and conditions of our mutual
understanding and agreement with respect to the matters set forth therein,
please so indicate by executing this letter agreement in the space provided
below.

            Very truly yours,


______________________________ (“Vendor”)
      By:           Name:           Title:        

            Accepted and Agreed:


BANK OF AMERICA, N.A., as Agent
      By:           Name:           Title:        

(Signatures continue on following page)





--------------------------------------------------------------------------------



 



    _______________________, 2007

            SALTON, INC.
      By:           Name:           Title:           TOASTMASTER INC.
      By:           Name:           Title:           APPLICA INCORPORATED
      By:           Name:           Title:           APPLICA CONSUMER PRODUCTS,
INC.
      By:           Name:           Title:           APPLICA AMERICAS, INC.
      By:           Name:           Title:           APPLICA CANADA CORPORATION
      By:           Name:           Title:                                  

